Exhibit 10.30

FULL SERVICE
LEASE

BRANDYWINE OPERATING PARTNERSHIP, L.P.

Landlord

and

MEDQUIST INC.

Tenant

for Bishops Gate Corporate Center
1000 Bishops Gate Boulevard
Mt. Laurel, New Jersey

E-1


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

1.

 

SUMMARY OF DEFINED TERMS

 

1

2.

 

PREMISES

 

3

3.

 

TERM

 

3

4.

 

CONSTRUCTION BY LANDLORD

 

4

5.

 

FIXED RENT AND SECURITY DEPOSIT

 

6

6.

 

ADDITIONAL RENT

 

6

7.

 

ELECTRICITY CHARGES

 

11

8.

 

SIGNS; USE OF PREMISES AND COMMON AREAS

 

11

9.

 

ENVIRONMENTAL MATTERS

 

13

10.

 

TENANT’S ALTERATIONS

 

15

11.

 

CONSTRUCTION LIENS

 

16

12.

 

ASSIGNMENT AND SUBLETTING

 

17

13.

 

LANDLORD’S RIGHT OF ENTRY

 

20

14.

 

REPAIRS AND MAINTENANCE

 

20

15.

 

INSURANCE; SUBROGATION RIGHTS

 

21

16.

 

INDEMNIFICATION

 

22

17.

 

QUIET ENJOYMENT

 

23

18.

 

FIRE DAMAGE

 

23

19.

 

SUBORDINATION; RIGHTS OF MORTGAGEE

 

24

20.

 

CONDEMNATION

 

25

21.

 

ESTOPPEL CERTIFICATE

 

26

22.

 

DEFAULT

 

26

23.

 

LANDLORD’S LIEN

 

30

24.

 

LANDLORD’S REPRESENTATIONS AND WARRANTIES

 

30

25.

 

SURRENDER

 

30

26.

 

RULES AND REGULATIONS

 

31

27.

 

GOVERNMENTAL REGULATIONS

 

31

28.

 

NOTICES

 

32

29.

 

BROKERS

 

32

30.

 

CHANGE OF BUILDING/PROJECT NAME

 

32

31.

 

LANDLORD’S LIABILITY

 

33

32.

 

AUTHORITY

 

33

33.

 

NO OFFER

 

33

34.

 

RENEWAL

 

33

35.

 

EXPANSION RIGHTS

 

36

35.

 

ROOF RIGHTS

 

36

36.

 

RELOCATION

 

36

37.

 

MISCELLANEOUS PROVISIONS

 

36

38.

 

CONSENT TO JURISDICTION

 

39

39.

 

WAIVER OF TRIAL BY JURY

 

39

40.

 

EXCLUSIVE USE

 

39

 

i


--------------------------------------------------------------------------------




 

EXHIBITS

EXHIBIT “A”

 

-

 

PLAN OF PREMISES

EXHIBIT “B”

 

-

 

CONFIRMATION OF LEASE TERM

EXHIBIT “C”

 

-

 

RULES AND REGULATIONS

EXHIBIT “D”

 

-

 

CLEANING SPECIFICATIONS

EXHIBIT “E”

 

-

 

WORK LETTER

 

ii


--------------------------------------------------------------------------------


LEASE

THIS LEASE (“Lease”) entered into as of the            day of June, 2003,
between BRANDYWINE OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
(“Landlord”) and MEDQUIST INC., a New Jersey corporation, with its principal
place of business at 1000 Bishops Gate Boulevard, Mt. Laurel, New Jersey
(“Tenant”).

WITNESSETH

In consideration of the mutual covenants herein set forth, and intending to be
legally bound, the parties hereto covenant and agree as follows:


1.             SUMMARY OF DEFINED TERMS

The following defined terms, as used in this Lease, shall have the meanings and
shall be construed as set forth below:

(A)           “BUILDING”:  THE BUILDING TO BE BUILT AT 1000 BISHOPS GATE
BOULEVARD, MT. LAUREL, NEW JERSEY 08054.

(B)           “PROJECT”:  THE BUILDING, THE LAND AND ALL OTHER IMPROVEMENTS
LOCATED AT BISHOPS GATE CORPORATE CENTER, MT.  LAUREL, NEW JERSEY 08054.

(C)           “PREMISES”:  ALL OF THE THIRD FLOOR AND A PORTION OF THE SECOND
FLOOR CONTAINING APPROXIMATELY 28,673 RENTABLE SQUARE FEET OF THE BUILDING SHOWN
ON THE MUTUALLY AGREED UPON SPACE PLAN ATTACHED HERETO AS EXHIBIT “A” AND MADE A
PART HEREOF.  WITHIN SIXTY DAYS OF THE COMMENCEMENT DATE, LANDLORD’S ARCHITECT
SHALL UTILIZE THE 1996 BOMA STANDARD TO DETERMINE TENANT’S RENTABLE SQUARE
FOOTAGE OF THE PREMISES AND TENANT’S ALLOCATED SHARE.

(D)           “TERM”:  FROM THE COMMENCEMENT DATE FOR A PERIOD OF 84 MONTHS.

(E)           “FIXED RENT”:

LEASE YEAR

 

RENT PER S.F.

 

MONTHLY
INSTALLMENTS

 

ANNUAL
FIXED RENT

 

Months 1-60

 

$

20.30

*

$

48,505.16

 

$

582,061.90

 

Months 61-84

 

$

21.30

*

$

50,894.58

 

$

610,734.90

 

--------------------------------------------------------------------------------

* plus amounts pursuant to Articles 6 and 7 hereof.

(F)            “SECURITY DEPOSIT”:  $0

(G)           “LEASE COMMENCEMENT DATE”:  SEE ARTICLE 3.

(H)           “TENANT’S ALLOCATED SHARE”:  54.11% TO BE ADJUSTED AS AND WHEN THE
SQUARE FOOTAGE OF THE PREMISES OR BUILDING CHANGES;

“Base Year”:  2004.


--------------------------------------------------------------------------------




 

(I)            “RENTABLE AREA”:  PREMISES 28,673 SQ. FT. BUILDING 52,986 SQ. FT.

(J)            “PERMITTED USES”:  TENANT’S USE OF THE PREMISES SHALL BE LIMITED
TO GENERAL OFFICE, EXECUTIVE AND ANY OTHER LEGALLY PERMISSIBLE USE, SUBJECT TO
ALL APPLICABLE LAWS AND GOVERNMENTAL RULES AND REGULATIONS AND TO ALL REASONABLE
REQUIREMENTS OF THE INSURERS OF THE BUILDING.

(K)           “BROKER”:  INSIGNIA ESG

(L)            “NOTICE ADDRESS/CONTACT”

Tenant:  Prior to Commencement:

MedQuist Inc.
Five Greentree Centre, Suite 311
Marlton, NJ  08053
Attn:      General Counsel

After Commencement:

MedQuist Inc.
1000 Bishops Gate Boulevard
Mt. Laurel, NJ  08054
Attention: General Counsel

Landlord:

Brandywine Operating Partnership, L.P.
401 Plymouth Road, Suite 500
Plymouth Meeting, PA  19462
Attn:      George D. Sowa, Senior Vice President

with a copy to:

Brandywine Realty Trust
401 Plymouth Road, Suite 500
Plymouth Meeting, PA  19462
Attn:      Brad A. Molotsky, General Counsel

(M)          “TENANT’S STANDARD IDENTIFICATION CODE”:                  

(N)           “ADDITIONAL RENT”:  ALL SUMS OF MONEY OR CHARGES REQUIRED TO BE
PAID BY TENANT UNDER THIS LEASE OTHER THAN FIXED RENT, WHETHER OR NOT SUCH SUMS
OR CHARGES ARE DESIGNATED AS “ADDITIONAL RENT”.

(O)           “RENT”:  ALL ANNUAL FIXED RENT, MONTHLY INSTALLMENTS OF ANNUAL
FIXED RENT, FIXED RENT AND ADDITIONAL RENT PAYABLE BY TENANT TO LANDLORD UNDER
THIS LEASE.

2


--------------------------------------------------------------------------------




 


2.             PREMISES

Landlord does hereby lease, demise and let unto Tenant and Tenant does hereby
hire and lease from Landlord the Premises for the Term, upon the provisions,
conditions and limitations set forth herein.


3.             TERM

(A)           THE TERM OF THIS LEASE SHALL COMMENCE (THE “COMMENCEMENT DATE”) ON
THE DATE WHICH IS THE LATER OF (I) APRIL 1, 2004 OR (II) UPON SUBSTANTIAL
COMPLETION OF THE IMPROVEMENTS REQUIRED TO BE MADE BY LANDLORD AND “TENANT’S
WORK”, IF ANY UNDER ARTICLE 4 AND “EXHIBIT E” BUT IN ANY EVENT, IF EARLIER, THE
COMMENCEMENT DATE SHALL OCCUR WHEN TENANT, WITH LANDLORD’S PRIOR CONSENT, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD, ASSUMES POSSESSION OF THE PREMISES
FOR ITS PERMITTED USES.  THE PREMISES SHALL BE DEEMED “SUBSTANTIALLY COMPLETED”
WHEN THE IMPROVEMENTS CALLED FOR BY ARTICLE 4 AND “EXHIBIT E” HAVE BEEN
COMPLETED TO THE EXTENT THAT THE PREMISES MAY BE OCCUPIED BY TENANT FOR ITS
PERMITTED USES, SUBJECT ONLY TO COMPLETION OF MINOR FINISHING, ADJUSTMENT OF
EQUIPMENT, AND OTHER MINOR PUNCHLIST ITEMS AND MINOR CONSTRUCTION ASPECTS, AND
LANDLORD HAS PROCURED A PERMANENT OR TEMPORARY CERTIFICATE OF OCCUPANCY
PERMITTING THE OCCUPANCY OF THE PREMISES, IF REQUIRED BY LAW (HEREAFTER,
“SUBSTANTIALLY COMPLETED”).  THE TERM SHALL EXPIRE ON THE LAST DAY OF THE MONTH
WHICH IS 84 MONTHS FROM THE COMMENCEMENT DATE.  THE COMMENCEMENT DATE SHALL BE
CONFIRMED BY LANDLORD AND TENANT BY THE EXECUTION OF A CONFIRMATION OF LEASE
TERM IN THE FORM ATTACHED HERETO AS EXHIBIT “B”.  IF TENANT FAILS TO EXECUTE THE
CONFIRMATION OF LEASE TERM WITHIN TWENTY (20) BUSINESS DAYS, LANDLORD’S
REASONABLE DETERMINATION OF SUCH DATES SHALL BE DEEMED ACCEPTED.

(B)           UPON NOTIFICATION BY LANDLORD, LANDLORD AND TENANT SHALL SCHEDULE
A PRE-OCCUPANCY INSPECTION OF THE PREMISES AT WHICH TIME A PUNCHLIST OF MINOR
OUTSTANDING ITEMS, IF ANY, AND TO THE EXTENT THEY ARE ASCERTAINABLE AT THAT
TIME, SHALL BE COMPLETED.  WITHIN A REASONABLY PROMPT TIME THEREAFTER, LANDLORD
SHALL COMPLETE THE PUNCHLIST ITEMS TO TENANT’S REASONABLE SATISFACTION.  FOR THE
PURPOSE OF THE LEASE, PUNCHLIST ITEMS ARE THOSE MINOR ADJUSTMENTS, REPAIRS,
REPLACEMENTS AND THE FAILURE TO COMPLETE OF WHICH, TAKEN AS A WHOLE SHALL NOT
INTERFERE WITH OR DISRUPT TENANT’S INTENDED USE OF THE PREMISES IN THE MANNER
CONTEMPLATED.  NO PUNCHLIST REPAIRS, REPLACEMENTS OR ADJUSTMENTS TO BE MADE BY
LANDLORD OR ITS AGENTS SHALL MATERIALLY INTERFERE WITH ANY OF TENANT’S PERMITTED
USES AT THE PREMISES AND LANDLORD AND ITS AGENTS WILL EXERCISE ALL REASONABLE
MEANS TO MINIMIZE INCONVENIENCE AND/OR DISRUPTION TO TENANT, ITS EMPLOYEES,
CLIENTS, VENDORS AND INVITEES.

(C)           IN THE EVENT THAT THE PREMISES ARE NOT READY FOR TENANT’S
OCCUPANCY AT THE TIME HEREIN FIXED FOR THE BEGINNING OF THE TERM OF THIS LEASE,
BECAUSE OF ANY ALTERATIONS OR CONSTRUCTION NOW OR HEREAFTER BEING CARRIED ON
EITHER TO THE PREMISES OR THE BUILDING , OR BECAUSE OF ANY RESTRICTIONS,
LIMITATIONS OR DELAYS CAUSED BY GOVERNMENT REGULATIONS OR GOVERNMENTAL AGENCIES,
THIS LEASE AND THE TERM HEREOF SHALL NOT BE AFFECTED THEREBY, NOR SHALL TENANT
BE ENTITLED TO MAKE ANY CLAIM FOR OR RECEIVE ANY DAMAGES WHATSOEVER FROM
LANDLORD; PROVIDED, HOWEVER, NO RENT OR OTHER SUMS HEREIN PROVIDED TO BE PAID BY
TENANT SHALL BECOME DUE UNTIL THE PREMISES ARE SUBSTANTIALLY COMPLETED AND
REASONABLY DEEMED BY LANDLORD AND TENANT TO BE READY FOR TENANT’S OCCUPANCY, AND
UNTIL THAT TIME, THE RENT AND OTHER SUMS DUE HEREUNDER SHALL BE SUSPENDED.

3


--------------------------------------------------------------------------------




 


4.             CONSTRUCTION BY LANDLORD

(A)           LANDLORD SHALL CONSTRUCT, AT ITS SOLE COST AND EXPENSE, THE
BUILDING IN ACCORDANCE WITH BASE BUILDING SPECIFICATIONS (“LANDLORD’S WORK”) AS
SET FORTH IN THE WORK LETTER ATTACHED HERETO AS EXHIBIT “E” (“WORK LETTER”).

(B)           LANDLORD TO PROVIDE A “TURNKEY” BUILD OUT AS PER LANDLORD APPROVED
PLANS AND SPECIFICATION ATTACHED HERETO AS “EXHIBIT E” (“TENANT’S WORK”). 
TENANT’S WORK SHALL NOT INCLUDE (1) DRY SPRINKLER SYSTEM IN TENANT COMPUTER ROOM
AND (2) CEILING TILE ALTERNATE BEYOND THE “SECOND LOOK” BUILDING STANDARD BUT
TENANT WORK SHALL INCLUDE A $2,000 ALLOWANCE TOWARD ADDITIONAL STRUCTURAL STEEL
NECESSITATED BY A TENANT MOVABLE FILING SYSTEM.

(C)           IN ADDITION TO THE TENANT’S WORK, LANDLORD SHALL PROVIDE AN
ADDITIONAL ALLOWANCE UP TO $2.00 PER RENTABLE SQUARE FOOT OF THE PREMISES TO BE
USED SOLELY BY TENANT FOR MOVING EXPENSES (“MOVING ALLOWANCE”).  THE MOVING
ALLOWANCE SHALL BE PAID UPON RECEIPT OF PAID INVOICES EVIDENCING THE MOVING
EXPENSE.

(D)           LANDLORD SHALL PROVIDE TENANT WITH A CONSTRUCTION SCHEDULE FOR THE
LANDLORD’S WORK AND THE TENANT’S WORK.  IN THE EVENT LANDLORD CLOSES ON THE
POTENTIAL ACQUISITION OF THE BUILDING WHERE TENANT IS CURRENTLY A TENANT, 5
GREENTREE CENTER, LINCOLN DRIVE WEST, MARLTON, NEW JERSEY (“5 GREENTREE
PREMISES”) AND TENANT IS UNABLE TO OCCUPY THE PREMISES FOR ANY REASON OTHER THAN
FORCE MAJEURE OR TENANT DELAY, THEN, FROM THE DATE OF LANDLORD’S OWNERSHIP
FORWARD LANDLORD SHALL WAIVE THE HOLDOVER PENALTY FOR OCCUPYING THE 5 GREENTREE
PREMISES BEYOND THE EXPIRATION OF THE LEASE TERM.  IN THE EVENT LANDLORD DOES
NOT ACQUIRE THE 5 GREENTREE PREMISES AND THE COMMENCEMENT DATE HAS NOT OCCURRED
BY APRIL 30, 2004 FOR ANY REASON OTHER THAN FORCE MAJEURE OR TENANT DELAY, THEN
LANDLORD SHALL PAY THE HOLDOVER PORTION OF TENANT’S RENT (BUT NOT THE BASE OR
ADDITIONAL RENT DUE THEREUNDER) AT THE 5 GREENTREE PREMISES COMMENCING MAY 1,
2004.


5.             FIXED RENT

(A)           TENANT SHALL PAY TO LANDLORD WITHOUT NOTICE OR DEMAND, AND WITHOUT
SET-OFF, THE ANNUAL FIXED RENT PAYABLE IN THE MONTHLY INSTALLMENTS OF FIXED RENT
AS SET FORTH IN ARTICLE 1(E), IN ADVANCE ON THE FIRST DAY OF EACH CALENDAR MONTH
DURING THE TERM BY (I) CHECK TO LANDLORD AT P0 BOX 8538-363, PHILADELPHIA, PA
19171 OR (II) WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO THE ACCOUNT AT
FIRST UNION NATIONAL BANK, SALEM NJ ACCOUNT NO. 2030000359075 ABA #031201467;
SUCH TRANSFER TO BE CONFIRMED TO LANDLORD’S ACCOUNTING DEPARTMENT (610-325-5622
- FAX) BY WRITTEN FACSIMILE UPON WRITTEN REQUEST BY TENANT.  NOTWITHSTANDING THE
IMMEDIATELY PRECEDING SENTENCE, THE FIRST FULL MONTH’S INSTALLMENT SHALL BE PAID
UPON THE EXECUTION OF THIS LEASE BY TENANT.

(B)           IN THE EVENT ANY FIXED RENT OR ADDITIONAL RENT, CHARGE, FEE OR
OTHER AMOUNT DUE FROM TENANT UNDER THE TERMS OF THIS LEASE ARE NOT PAID TO
LANDLORD WHEN DUE, TENANT SHALL ALSO PAY AS ADDITIONAL RENT A SERVICE AND
HANDLING CHARGE EQUAL TO FIVE (5%) PERCENT OF THE TOTAL PAYMENT THEN DUE.  THE
AFORESAID LATE FEE SHALL BEGIN TO ACCRUE ON THE FIRST DAY FOLLOWING A PAYMENT
DUE DATE, IRRESPECTIVE OF ANY CURE PERIOD GRANTED HEREUNDER.  THIS PROVISION
SHALL NOT PREVENT LANDLORD FROM EXERCISING ANY OTHER REMEDY HEREIN PROVIDED OR

4


--------------------------------------------------------------------------------




 

OTHERWISE AVAILABLE AT LAW OR IN EQUITY IN THE EVENT OF ANY DEFAULT BY TENANT. 
NOTWITHSTANDING THE FOREGOING, LANDLORD AGREES THAT TWICE EACH YEAR, PRIOR TO
IMPOSING THE LATE FEE, LANDLORD SHALL SEND WRITTEN NOTICE TO TENANT AND TENANT
SHALL HAVE TEN (10) DAYS FROM RECEIPT OF SUCH NOTICE TO CURE THE DELINQUENCY.

(C)           TENANT SHALL BE REQUIRED TO PAY A SECURITY DEPOSIT OF $0 UNDER
THIS LEASE (THE “COLLATERAL”), AS SECURITY FOR THE PROMPT, FULL AND FAITHFUL
PERFORMANCE BY TENANT OF EACH AND EVERY PROVISION OF THIS LEASE AND OF ALL
OBLIGATIONS OF TENANT HEREUNDER.

(D)           IF TENANT DEFAULTS (IRRESPECTIVE OF THE FACT THAT TENANT CURED
SUCH DEFAULT) MORE THAN TWICE IN ITS PERFORMANCE OF A MONETARY OBLIGATION AND
SUCH MONETARY DEFAULTS AGGREGATE IN EXCESS OF $100,000 UNDER THIS LEASE,
LANDLORD MAY REQUIRE TENANT TO POST COLLATERAL IN AN AMOUNT EQUAL TO THE GREATER
OF THE TWICE THE CURRENT SECURITY DEPOSIT OR TWICE THE FIXED RENT THEN PAID
MONTHLY.

(E)           NO INTEREST SHALL BE PAID TO TENANT ON THE COLLATERAL, AND
LANDLORD SHALL HAVE THE RIGHT TO COMMINGLE THE COLLATERAL WITH OTHER SECURITY
DEPOSITS HELD BY LANDLORD.  IF TENANT FAILS TO PERFORM ANY OF ITS OBLIGATIONS
HEREUNDER, LANDLORD MAY USE, APPLY OR RETAIN THE WHOLE OR ANY PART OF THE
COLLATERAL FOR THE PAYMENT OF(I) ANY RENT OR OTHER SUMS OF MONEY WHICH TENANT
MAY NOT HAVE PAID WHEN DUE, (II) ANY SUM EXPENDED BY LANDLORD ON TENANT’S BEHALF
IN ACCORDANCE WITH THE PROVISIONS OF THIS LEASE, AND/OR (III) ANY SUM WHICH
LANDLORD MAY EXPEND OR BE REQUIRED TO EXPEND BY REASON OF TENANT’S DEFAULT,
INCLUDING, WITHOUT LIMITATION, ANY DAMAGE OR DEFICIENCY IN OR FROM THE RELETTING
OF THE PREMISES AS PROVIDED IN THIS LEASE.  THE USE, APPLICATION OR RETENTION OF
THE COLLATERAL, OR ANY PORTION THEREOF, BY LANDLORD SHALL NOT PREVENT LANDLORD
FROM EXERCISING ANY OTHER RIGHT OR REMEDY PROVIDED BY THIS LEASE OR BY LAW (IT
BEING INTENDED THAT LANDLORD SHALL NOT FIRST BE REQUIRED TO PROCEED AGAINST THE
COLLATERAL) AND SHALL NOT OPERATE AS EITHER LIQUIDATED DAMAGES OR AS A
LIMITATION ON ANY RECOVERY TO WHICH LANDLORD MAY OTHERWISE BE ENTITLED.  IF ANY
PORTION OF THE COLLATERAL IS USED, APPLIED OR RETAINED BY LANDLORD FOR THE
PURPOSES SET FORTH ABOVE, TENANT AGREES, WITHIN TEN (10) DAYS AFTER THE WRITTEN
DEMAND THEREFOR IS MADE BY LANDLORD, TO DEPOSIT CASH OR A NEW LETTER OF CREDIT
WITH THE LANDLORD IN AN AMOUNT SUFFICIENT TO RESTORE THE COLLATERAL TO ITS
ORIGINAL AMOUNT.  IN ADDITION TO THE FOREGOING, IF TENANT DEFAULTS MORE THAN
TWICE IN ITS PERFORMANCE OF A MONETARY OBLIGATION UNDER THIS LEASE BEYOND NOTICE
AND GRACE PERIODS, IRRESPECTIVE OF WHETHER SUCH DEFAULT IS CURED, LANDLORD MAY
REQUIRE TENANT TO POST COLLATERAL OF TWICE THE FIXED RENT PAID MONTHLY.

(F)            IF TENANT SHALL FULLY AND FAITHFULLY COMPLY WITH ALL OF THE
PROVISIONS OF THIS LEASE, THE COLLATERAL, OR ANY BALANCE THEREOF, SHALL BE
RETURNED TO TENANT WITHOUT INTEREST AFTER THE EXPIRATION OF THE TERM OR UPON ANY
LATER DATE AFTER WHICH TENANT HAS VACATED THE PREMISES.  IN THE ABSENCE OF
EVIDENCE SATISFACTORY TO LANDLORD OF ANY PERMITTED ASSIGNMENT OF THE RIGHT TO
RECEIVE THE COLLATERAL, LANDLORD MAY RETURN THE SAME TO THE ORIGINAL TENANT,
REGARDLESS OF ONE OR MORE ASSIGNMENTS OF TENANT’S INTEREST IN THIS LEASE OR THE
COLLATERAL.  UPON THE RETURN OF THE COLLATERAL, OR THE REMAINING BALANCE
THEREOF, TO THE ORIGINAL TENANT OR ANY SUCCESSOR TO THE ORIGINAL TENANT,
LANDLORD SHALL BE COMPLETELY RELIEVED OF LIABILITY WITH RESPECT TO THE
COLLATERAL.

In the event of a transfer of the Project or the Building, Landlord shall
transfer the Collateral to the vendee or lessee and Landlord shall thereupon be
released by Tenant from all

5


--------------------------------------------------------------------------------




 

liability for the return of such Collateral.  Upon the assumption of such
Collateral by the transferee, Tenant agrees to look solely to the new landlord
for the return of said Collateral, and the provisions hereof apply to every
transfer or assignment made of the Collateral to a new landlord.  Tenant further
covenants that it will not assign or encumber or attempt to assign or encumber
the Collateral and that neither Landlord nor its successors or assigns shall be
bound by any such assignment, encumbrance, attempted assignment or attempted
encumbrance.  The Collateral shall not be mortgaged, assigned or encumbered in
any manner whatsoever by Tenant without the prior written consent of Landlord.


6.             ADDITIONAL RENT

(A)           COMMENCING JANUARY 1, 2005, AND IN EACH CALENDAR YEAR THEREAFTER
DURING THE TERM (AS SAME MAY BE EXTENDED), TENANT SHALL PAY TO LANDLORD TENANT’S
ALLOCATED SHARE OF THE FOLLOWING CHARGES (“RECOGNIZED EXPENSES”), WITHOUT
DEDUCTION OR SET OFF EXCEPT AS EXPRESSLY PROVIDED HEREIN, TO THE EXTENT SUCH
RECOGNIZED EXPENSES EXCEED THE RECOGNIZED EXPENSES IN THE BASE YEAR.

(I)            OPERATING EXPENSES.  ALL OF THE FOLLOWING COSTS AND EXPENSES FOR
THE MAINTENANCE AND OPERATION TO THE PROJECT.

(A)          ALL COSTS AND EXPENSES INCURRED IN THE OPERATION OF THE BUILDING
AND PROJECT, FOR LIGHTING, CLEANING THE BUILDING EXTERIOR AND COMMON AREAS OF
THE BUILDING INTERIOR, TRASH REMOVAL AND RECYCLING, REPAIRS AND MAINTENANCE OF
THE ROOF AND STORM WATER MANAGEMENT SYSTEM, FIRE SUPPRESSION AND ALARM SYSTEMS,
FOR THE PROJECT, REMOVING SNOW, ICE AND DEBRIS AND MAINTAINING ALL LANDSCAPE
AREAS, (INCLUDING REPLACING AND REPLANTING ORIGINAL FLOWERS, SHRUBBERY AND
TREES), MAINTAINING AND REPAIRING ALL OTHER EXTERIOR IMPROVEMENTS ON THE
PROJECT, ALL REPAIRS AND COMPLIANCE COSTS NECESSITATED BY LAWS ENACTED OR WHICH
BECOME EFFECTIVE AFTER THE DATE OF OCCUPANCY OF THE TENANTS OF THE BUILDING
(INCLUDING, WITHOUT LIMITATION, ANY ADDITIONAL REGULATIONS OR REQUIREMENTS
ENACTED AFTER SUCH DATE REGARDING THE AMERICANS WITH DISABILITIES ACT (AS SUCH
APPLIES TO THE PROJECT OR COMMON AREAS BUT NOT TO ANY INDIVIDUAL TENANT’S
SPACE), IF APPLICABLE) REQUIRED OF LANDLORD UNDER APPLICABLE LAWS AND RULES AND
REGULATIONS.  ALL OF THE AFOREMENTIONED COSTS AND EXPENSES ARE SUBJECT TO THE
“OPERATING EXPENSE EXCLUSIONS” LISTED BELOW.

(B)           ALL REASONABLE COSTS AND EXPENSES PAID BY LANDLORD FOR
ENVIRONMENTAL TESTING, SAMPLING OR MONITORING REQUIRED BY STATUTE, REGULATION OR
ORDER OF GOVERNMENTAL AUTHORITY, EXCEPT ANY COSTS OR EXPENSES INCURRED IN
CONJUNCTION WITH THE SPILLING OR DEPOSITING OF ANY HAZARDOUS SUBSTANCE FOR WHICH
ANY PERSON OR OTHER TENANT IS LEGALLY LIABLE AND LANDLORD IS REIMBURSED FOR BY
SUCH OTHER PERSON, OR ANY SPILLING OR DEPOSITING OF ANY HAZARDOUS SUBSTANCE DUE
TO THE NEGLIGENCE OR WILLFUL ACT OF LANDLORD OR ITS AGENTS OR CONTRACTORS.

(C)           ANY OTHER EXPENSE OR CHARGE (EXCLUDING REASONABLY ALLOCATED
GENERAL AND ADMINISTRATIVE CHARGES) WHICH WOULD TYPICALLY BE CONSIDERED AN
EXPENSE OF MAINTAINING, OPERATING OR REPAIRING THE PROJECT UNDER GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES.

(D)          MANAGEMENT FEE NOT TO EXCEED FIVE (5%) PERCENT OF FIXED RENT
RECEIVED.

6


--------------------------------------------------------------------------------




 

(E)           CAPITAL EXPENDITURES AND CAPITAL REPAIRS OTHERWISE INCLUDABLE
HEREUNDER SHALL BE INCLUDED AS OPERATING EXPENSES SOLELY TO THE EXTENT THAT THEY
RELATED TO (I) AN INSTALLATION OR IMPROVEMENT REQUIRED BY REASON OF ANY NEW (OR
AMENDMENT TO ANY) LAW, ORDINANCE OR REGULATION, OR (II) AN INSTALLATION OR
IMPROVEMENT WHICH IS INCURRED WITH THE INTENTION OF, AND WHICH RESULTS IN, A
REDUCTION IN OPERATING EXPENSES, AND IN EITHER SUCH CASE, SOLELY TO THE EXTENT
OF THE ANNUAL AMORTIZED COSTS OF SAME OVER THE USEFUL LIFE OF THE IMPROVEMENT IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.

(F)           ALL INSURANCE PREMIUMS PAID OR PAYABLE BY LANDLORD FOR INSURANCE
WITH RESPECT TO THE PROJECT AS FOLLOWS: (A) FIRE AND EXTENDED COVERAGE INSURANCE
(INCLUDING DEMOLITION AND DEBRIS REMOVAL); (B)LANDLORD’S COMMERCIAL GENERAL
LIABILITY INSURANCE (INCLUDING BODILY INJURY AND PROPERTY DAMAGE) AND BOILER
INSURANCE; AND (C) INSURANCE AS OTHER LANDLORDS OF SIMILAR BUILDINGS IN THE
GENERAL VICINITY OR ANY REPUTABLE MORTGAGE LENDING INSTITUTION HOLDING A
MORTGAGE ON THE PREMISES MAY REQUIRE.  IF THE COVERAGE PERIOD OF ANY OF SUCH
INSURANCE OBTAINED BY LANDLORD COMMENCES BEFORE OR EXTENDS BEYOND THE TERM, THE
PREMIUM THEREFORE SHALL BE PRORATED TO THE TERM.  SHOULD TENANT’S OCCUPANCY OR
USE OF THE PREMISES AT ANY TIME CHANGE AND THEREBY CAUSE AN INCREASE IN SUCH
INSURANCE PREMIUMS ON THE PREMISES, BUILDING AND/OR PROJECT, TENANT SHALL PAY TO
LANDLORD THE ENTIRE AMOUNT OF SUCH REASONABLY DOCUMENTED INCREASE.

Notwithstanding the foregoing, the term “Operating Expenses” shall not include
any of the following:

(A)          REPAIRS OR OTHER WORK OCCASIONED BY FIRE, WINDSTORM OR OTHER
CASUALTY OR BY THE EXERCISE OF THE RIGHT OF EMINENT DOMAIN;

(B)           LEASING COMMISSIONS, MARKETING COSTS, ACCOUNTANTS’, CONSULTANTS’,
AUDITORS OR ATTORNEYS’ FEES, COSTS AND DISBURSEMENTS AND OTHER EXPENSES INCURRED
IN CONNECTION WITH NEGOTIATIONS, LEASES, OR DISPUTES WITH OTHER TENANTS OR
PROSPECTIVE TENANTS OR OTHER OCCUPANTS, OR ASSOCIATED WITH THE ENFORCEMENT OF
ANY OTHER LEASES OR THE DEFENSE OF LANDLORD’S TITLE TO OR INTEREST IN THE REAL
PROPERTY OR ANY PART THEREOF OR THE PREPARATION OR REVIEW OF FINANCIAL RECORDS
OR TAX RETURNS FOR THE LANDLORD, OR ADVICE TO LANDLORD NOT SPECIFICALLY RELATING
TO THE OPERATION OF THE BUILDING;

(C)           COSTS INCURRED BY LANDLORD IN CONNECTION WITH CONSTRUCTION OF THE
BUILDING AND RELATED FACILITIES, THE CORRECTION OF DEFECTS IN CONSTRUCTION OF
THE BUILDING OR THE DISCHARGE OF LANDLORD’S WORK WHETHER FOR TENANT OR ANYONE
ELSE;

(D)          COSTS (INCLUDING PERMIT, LICENSES AND INSPECTION FEES) INCURRED IN
RENOVATING OR OTHERWISE IMPROVING OR DECORATING, PAINTING, OR REDECORATING THE
BUILDING OR SPACE FOR OTHER TENANTS OR OTHER OCCUPANTS OR VACANT SPACE;

(E)           DEPRECIATION AND AMORTIZATION;

(F)           COSTS INCURRED DUE TO A BREACH BY LANDLORD OR ANY OTHER TENANT OF
THE TERMS AND CONDITIONS OF ANY LEASE OR ANY LAW;

7


--------------------------------------------------------------------------------




 

(G)           OVERHEAD AND PROFIT INCREMENT PAID TO SUBSIDIARIES OR AFFILIATES
OF LANDLORD FOR MANAGEMENT OR OTHER SERVICES ON OR TO THE BUILDING OR FOR
SUPPLIES, UTILITIES OR OTHER MATERIALS, TO THE EXTENT THAT THE COSTS OF SUCH
SERVICES, SUPPLIES, UTILITIES OR MATERIALS EXCEED THE REASONABLE COSTS THAT
WOULD HAVE BEEN PAID HAD THE SERVICES, SUPPLIES OR MATERIALS BEEN REASONABLY AND
NECESSARY AND PROVIDED BY UNAFFILIATED PARTIES ON A REASONABLE BASIS WITHOUT
TAKING INTO EFFECT VOLUME DISCOUNTS OR REBATES OFFERED TO LANDLORD AS A
PORTFOLIO PURCHASER;

(H)          INTEREST ON DEBT OR AMORTIZATION PAYMENTS ON ANY MORTGAGE OR DEEDS
OF TRUST OR ANY OTHER BORROWINGS AND ANY GROUND RENT;

(I)            GROUND RENTS OR RENTALS PAYABLE BY LANDLORD PURSUANT TO ANY
OVER-LEASE;

(J)            ANY COMPENSATION PAID TO CLERKS, ATTENDANTS OR OTHER PERSONS IN
COMMERCIAL CONCESSIONS OPERATED BY LANDLORD OR ANY OPERATION FROM WHICH LANDLORD
DERIVES REVENUES;

(K)          COSTS INCURRED IN MANAGING OR OPERATING ANY “PAY FOR” PARKING
FACILITIES OR OTHER FACILITIES AT OR WITHIN THE PROJECT;

(L)           EXPENSES RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF LANDLORD;

(M)         ANY FINES OR FEES, INCLUDING LEGAL FEES, FOR LANDLORD’S FAILURE TO
COMPLY WITH GOVERNMENTAL, QUASI-GOVERNMENTAL, OR REGULATORY AGENCIES’ RULES AND
REGULATIONS;

(N)          LEGAL, ACCOUNTING AND OTHER EXPENSES RELATED TO LANDLORD’S
FINANCING, RE-FINANCING, MORTGAGING OR SELLING THE BUILDING OR THE PROJECT;

(O)          TAXES;

(P)           ELECTRIC COSTS PAID PURSUANT TO ARTICLE 7 HEREOF;

(Q)          COSTS FOR SCULPTURE, DECORATIONS, PAINTING OR OTHER OBJECTS OF ART
IN EXCESS OF AMOUNTS TYPICALLY SPENT FOR SUCH ITEMS IN OFFICE BUILDINGS OF
COMPARABLE QUALITY IN THE COMPETITIVE AREA OF THE BUILDING; AND

(R)           COST OF ANY POLITICAL, CHARITABLE OR CIVIC CONTRIBUTION OR
DONATION;

(S)           COST OF ANY ITEM INCLUDED IN OPERATING EXPENSES TO THE EXTENT THAT
SUCH COST IS REIMBURSED BY AN INSURANCE COMPANY OR A CONDEMNOR OR A TENANT
(EXCEPT AS A REIMBURSEMENT OF OPERATING EXPENSES) OR ANY OTHER PARTY;

(T)           COSTS RELATING TO DISPUTES WITH OTHER TENANTS OR PAID BY ANY OTHER
TENANT.

8


--------------------------------------------------------------------------------




 

(II)           TAXES.  TAXES SHALL BE DEFINED AS ALL TAXES, ASSESSMENTS AND
OTHER GOVERNMENTAL CHARGES (“TAXES”), INCLUDING SPECIAL ASSESSMENTS FOR PUBLIC
IMPROVEMENTS OR TRAFFIC DISTRICTS WHICH ARE LEVIED OR ASSESSED AGAINST THE
PROJECT DURING THE TERM OR, IF LEVIED OR ASSESSED PRIOR TO THE TERM, WHICH
PROPERLY ARE ALLOCABLE TO THE TERM, AND REASONABLE AND NECESSARY REAL ESTATE TAX
APPEAL EXPENDITURES INCURRED BY LANDLORD TO THE EXTENT OF ANY REDUCTION
RESULTING THEREBY.  NOTHING HEREIN CONTAINED SHALL BE CONSTRUED TO INCLUDE AS
TAXES: (A) ANY INHERITANCE, ESTATE, SUCCESSION, TRANSFER, GIFT, FRANCHISE,
CORPORATION, NET INCOME OR PROFIT TAX OR CAPITAL LEVY THAT IS OR MAY BE IMPOSED
UPON LANDLORD, OR (B) ANY TRANSFER TAX OR RECORDING CHARGE RESULTING FROM A
TRANSFER OF THE BUILDING OR THE PROJECT OR THE EXECUTION OF ANY LEASE; PROVIDED,
HOWEVER, THAT IF AT ANY TIME DURING THE TERM THE METHOD OF TAXATION PREVAILING
AT THE COMMENCEMENT OF THE TERM SHALL BE ALTERED SO THAT IN LIEU OF OR AS A
SUBSTITUTE FOR THE WHOLE OR ANY PART OF THE TAXES NOW LEVIED, ASSESSED OR
IMPOSED ON REAL ESTATE AS SUCH THERE SHALL BE LEVIED, ASSESSED OR IMPOSED (I) A
TAX ON THE RENTS RECEIVED FROM SUCH REAL ESTATE, OR (II) A LICENSE FEE MEASURED
BY THE RENTS RECEIVABLE BY LANDLORD FROM THE PREMISES OR ANY PORTION THEREOF,
THEN THE SAME SHALL BE INCLUDED IN THE COMPUTATION OF TAXES HEREUNDER.

(B)           TENANT SHALL PAY, IN MONTHLY INSTALLMENTS IN ADVANCE, ON ACCOUNT
OF TENANT’S ALLOCATED SHARE OF RECOGNIZED EXPENSES, THE ESTIMATED AMOUNT OF THE
INCREASE OF SUCH RECOGNIZED EXPENSES FOR SUCH YEAR AS DETERMINED BY LANDLORD IN
ITS REASONABLE DISCRETION IN EXCESS OF THE BASE YEAR AND AS SET FORTH IN A
NOTICE TO TENANT, SUCH NOTICE TO INCLUDE THE BASIS FOR SUCH CALCULATION.  PRIOR
TO THE END OF THE CALENDAR YEAR IN WHICH THE LEASE COMMENCES AND THEREAFTER FOR
EACH SUCCESSIVE CALENDAR YEAR (EACH, A “LEASE YEAR”), OR PART THEREOF, LANDLORD
SHALL SEND TO TENANT A STATEMENT OF PROJECTED INCREASES IN RECOGNIZED EXPENSES
IN EXCESS OF THE BASE YEAR AND SHALL INDICATE WHAT TENANT’S PROJECTED SHARE OF
RECOGNIZED EXPENSES SHALL BE, AS CALCULATED PURSUANT TO THE LEASE.  SAID AMOUNT
SHALL BE PAID IN EQUAL MONTHLY INSTALLMENTS IN ADVANCE BY TENANT AS ADDITIONAL
RENT COMMENCING JANUARY 1 OF THE APPLICABLE LEASE YEAR.

(C)           IF DURING THE COURSE OF ANY LEASE YEAR, LANDLORD SHALL HAVE REASON
TO BELIEVE THAT THE RECOGNIZED EXPENSES SHALL BE DIFFERENT THAN THAT UPON WHICH
THE AFORESAID PROJECTIONS WERE ORIGINALLY BASED, THEN LANDLORD, ONE TIME IN ANY
CALENDAR YEAR, SHALL BE ENTITLED TO ADJUST THE AMOUNT BY REALLOCATING THE
REMAINING PAYMENTS FOR SUCH YEAR, FOR THE MONTHS OF THE LEASE YEAR WHICH REMAIN
FOR THE REVISED PROJECTIONS, AND TO ADVISE TENANT OF AN ADJUSTMENT IN FUTURE
MONTHLY AMOUNTS TO THE END RESULT THAT THE RECOGNIZED EXPENSES SHALL BE
COLLECTED ON A REASONABLY CURRENT BASIS EACH LEASE YEAR.  TENANT SHALL HAVE THE
RIGHT TO AUDIT EXPENSES PER ARTICLE 6(D) BELOW.

(D)           LANDLORD SHALL PERMIT TENANT, AT ITS SOLE COST AND EXPENSE UPON AT
LEAST TEN (10) BUSINESS DAYS PRIOR WRITTEN NOTICE TO HAVE AN AUDIT MADE OF
LANDLORD’S BOOKS, RECORDS, AND ACCOUNTS RELATIVE TO THE TAXES AND OPERATING
EXPENSES.  SUCH INSPECTION SHALL BE MADE ON SUCH DATE AND TIME REASONABLY SET BY
THE LANDLORD IN LANDLORD’S OFFICE DURING NORMAL BUSINESS HOURS.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, TENANT OR TENANT’S AUTHORIZED
REPRESENTATIVE MAY CONDUCT AN AUDIT NO MORE THAN ONE (1) TIME DURING ANY LEASE
YEAR AND MAY ONLY AUDIT THE IMMEDIATELY PRECEDING YEAR’S TAXES AND OPERATING
EXPENSES.  IF THE EXAMINATION MADE BY THE TENANT DISCLOSES A DISCREPANCY IN THE
TAXES AND OPERATING EXPENSES CHARGED TO THE TENANT, TENANT SHALL CONTEST SUCH
CHARGE WITHIN THIRTY (30) DAYS AFTER TENANT’S COMPLETION OF ITS EXAMINATION OF
TAXES AND OPERATING EXPENSES.  IN THE EVENT THAT TENANT DOES NOT PROVIDE WRITTEN
NOTICE TO LANDLORD OF TENANT’S INTENT TO DISPUTE OR CONTEST SUCH EXPENSES

9


--------------------------------------------------------------------------------




 

WITHIN THE THIRTY (30) DAY PERIOD, TENANT WAIVES THE RIGHT TO DISPUTE OR CONTEST
THE TAXES AND OPERATING EXPENSES.  IT IS FURTHER UNDERSTOOD AND AGREED THAT
TENANT, TENANT’S ACCOUNTANT AND TENANT’S OUTSIDE COUNSEL WILL RETAIN AS
CONFIDENTIAL THE INFORMATION CONTAINED IN THE ABOVE DESCRIBED BOOKS, RECORDS AND
ACCOUNTS.

(E)           BY APRIL 30TH OF EACH LEASE YEAR OR AS SOON THEREAFTER AS
ADMINISTRATIVELY AVAILABLE, LANDLORD SHALL SEND TO TENANT A STATEMENT OF ACTUAL
EXPENSES INCURRED FOR RECOGNIZED EXPENSES FOR THE PRIOR LEASE YEAR SHOWING THE
ALLOCATED SHARE DUE FROM TENANT.  LANDLORD SHALL USE ITS BEST EFFORTS AND
DILIGENTLY WORK TO PROVIDE TENANT WITH THE AFORESAID STATEMENTS ON OR BEFORE
APRIL 30 OF EACH LEASE YEAR; PROVIDED, HOWEVER, IF LANDLORD IS UNABLE TO PROVIDE
SUCH STATEMENTS BY APRIL 30, LANDLORD SHALL NOT HAVE BEEN DEEMED TO WAIVE ITS
RIGHT TO COLLECT ANY SUCH AMOUNTS AS ADDITIONAL RENT.  IN THE EVENT THE AMOUNT
PREPAID BY TENANT EXCEEDS THE AMOUNT THAT WAS ACTUALLY DUE THEN LANDLORD SHALL
ISSUE A CREDIT TO TENANT IN AN AMOUNT EQUAL TO THE OVER CHARGE, WHICH CREDIT
TENANT MAY APPLY TO FUTURE PAYMENTS ON ACCOUNT OF RENT AND/OR RECOGNIZED
EXPENSES AND TAXES UNTIL TENANT HAS BEEN FULLY CREDITED WITH THE OVER CHARGE. 
IF THE CREDIT DUE TO TENANT IS MORE THAN THE AGGREGATE TOTAL OF FUTURE RENTAL
PAYMENTS, LANDLORD SHALL PAY TO TENANT THE DIFFERENCE BETWEEN THE CREDIT IN SUCH
AGGREGATE TOTAL.  IN THE EVENT LANDLORD HAS UNDERCHARGED TENANT, THEN LANDLORD
SHALL SEND TENANT AN INVOICE WITH THE ADDITIONAL AMOUNT DUE, WHICH AMOUNT SHALL
BE PAID IN FULL BY TENANT WITHIN THIRTY (30) DAYS OF RECEIPT.

(F)            IN CALCULATING THE RECOGNIZED EXPENSES AS HEREINBEFORE DESCRIBED,
IF FOR THIRTY (30) OR MORE DAYS DURING THE PRECEDING LEASE YEAR LESS THAN
NINETY-FIVE (95%) PERCENT OF THE RENTABLE AREA OF THE BUILDING SHALL HAVE BEEN
OCCUPIED BY TENANTS, THEN THE RECOGNIZED EXPENSES ATTRIBUTABLE TO THE PROPERTY
SHALL BE DEEMED FOR SUCH LEASE YEAR TO BE AMOUNTS EQUAL TO THE RECOGNIZED
EXPENSES WHICH WOULD NORMALLY BE EXPECTED TO BE INCURRED HAD SUCH OCCUPANCY OF
THE BUILDING BEEN AT LEAST NINETY-FIVE (95%) PERCENT THROUGHOUT SUCH YEAR, AS
REASONABLY DETERMINED BY LANDLORD (I.E., TAKING INTO ACCOUNT THAT CERTAIN
EXPENSES DEPEND ON OCCUPANCY (E.G., JANITORIAL) AND CERTAIN EXPENSES DO NOT
(E.G., LANDSCAPING)).  FURTHERMORE, IF LANDLORD SHALL NOT FURNISH ANY ITEM OR
ITEMS OF RECOGNIZED EXPENSES TO ANY PORTIONS OF THE BUILDING BECAUSE SUCH
PORTIONS ARE NOT OCCUPIED OR BECAUSE SUCH ITEM IS NOT REQUIRED BY THE TENANT OF
SUCH PORTION OF THE BUILDING, FOR THE PURPOSES OF COMPUTING RECOGNIZED EXPENSES,
AN EQUITABLE ADJUSTMENT SHALL BE MADE SO THAT THE ITEM OF OPERATING EXPENSE IN
QUESTION SHALL BE SHARED ONLY BY TENANTS ACTUALLY RECEIVING THE BENEFITS
THEREOF.

(G)           EACH OF THE RECOGNIZED EXPENSES, WHETHER REQUIRING LUMP SUM
PAYMENT ON INVOICE TERMS OR CONSTITUTING PROJECTED MONTHLY AMOUNTS ADDED TO THE
FIXED RENT, SHALL FOR ALL PURPOSES BE TREATED AND CONSIDERED AS ADDITIONAL RENT
AND THE FAILURE OF TENANT TO PAY THE SAME AS AND WHEN DUE IN ADVANCE AND WITHOUT
DEMAND SHALL HAVE THE SAME EFFECT AS FAILURE TO PAY ANY INSTALLMENT OF THE FIXED
RENT AND SHALL AFFORD LANDLORD ALL THE REMEDIES IN THE LEASE THEREFOR AS WELL AS
AT LAW.  ALL OPERATING EXPENSES SHALL BE CHARGED AT NO HIGHER RATES THAN THAT
WHICH TENANT COULD RECEIVE CONTRACTING DIRECTLY WITH A SERVICE PROVIDER, WITHOUT
REDUCTION ON ACCOUNT OF VOLUME DISCOUNTS OR PREFERRED VENDOR RATES APPLICABLE TO
LANDLORD.

(H)           IF THIS LEASE TERMINATES OTHER THAN AT THE END OF A CALENDAR YEAR,
LANDLORD’S ANNUAL ESTIMATE OF RECOGNIZED EXPENSES AND TAXES SHALL BE ACCEPTED BY
THE PARTIES AS THE ACTUAL RECOGNIZED EXPENSES AND TAXES FOR THE YEAR THE LEASE
ENDS UNTIL LANDLORD PROVIDES TENANT WITH ACTUAL STATEMENTS IN ACCORDANCE WITH
SUBSECTION 6(E) ABOVE.

10


--------------------------------------------------------------------------------


 


7.             ELECTRICITY CHARGES

Except as provided herein, Landlord shall not be liable for any interruption or
delay in electric or any other utility service for any reason unless caused by
the negligence or willful misconduct of Landlord its agents, employees and
invitees.  If interruption or delay occurs and shall continue for more than two
(2) consecutive business days for any reason within Landlord’s reasonable
control, Fixed Rent shall abate until services are restored.  Landlord shall
have the right to change the electric and other utility provider to the Project
or Building at any time, providing that the electricity charges to Tenant shall
be no greater than any of those that would be available to a similarly situated
tenant if it obtained electricity through a commercially available provider
other than Landlord.  Tenant shall pay to Landlord, as Additional Rent, within
thirty (30) business days of receipt of Landlord’s billing statement therefor,
(a) all charges incurred by Tenant for electricity in the Premises, such charges
to be based upon Tenant’s consumption, as measured by Landlord’s submeter for
the Premises and (b) Tenant’s Allocated Share of all charges incurred in the
operation of the common areas of the Building with respect to electric/gas.  The
aforesaid electricity charges shall commence upon, occupancy by Tenant of the
Premises.  Landlord, 24 hours a day, 7 days a week (“Working Hours”), excluding
legal holidays, shall furnish the Premises with heat and air-conditioning (HVAC)
in the respective seasons sufficient to provide for comfortable working
conditions for the occupants of the Premises.  Other than during the hours of
8:00 A.M. to 6:00 P.M. on weekdays and on Saturdays from 8:00 A.M. to 1:00 P.M.,
Landlord shall similarly supply HVAC in the Premises or part(s) thereof upon
request of Tenant at Landlord’s actual out of pocket cost for gas and
electricity usage for such HVAC, and shall bill Tenant monthly for such overtime
HVAC.  Landlord shall provide air conditioning 24 hours a day, 7 days a week,
365 days a year, to Tenant’s cold room at no additional cost to Tenant. 
Landlord shall endeavor to provide the Premises with electricity for lighting
and usual office equipment as well as water service twenty-four hours a day,
seven days a week, and shall keep reasonably lighted all hallways, stairways,
common areas at all times, and shall endeavor to provide use and safe access to
the Building and all parking, common areas and elevators twenty-four hours a day
seven days a week Tenant shall have access to the Premises 24 hours a day, 7
days a week, 365 days a year.


8.             SIGNS; USE OF PREMISES AND COMMON AREAS

(A)           LANDLORD, AT TENANT’S EXPENSE OR PAID FROM THE TENANT ALLOWANCE,
SHALL PROVIDE TENANT WITH STANDARD IDENTIFICATION SIGNAGE ON THE PREMISES DOOR,
FLOORS, BUILDING DIRECTORY AND THE MONUMENT SIGN.  SUBJECT TO APPLICABLE
MUNICIPAL AND TOWNSHIP REQUIREMENTS AND APPROVALS, AND LANDLORD’S PRIOR APPROVAL
AS TO TYPE, SIZE, LOCATION, DESIGN, LIGHTING, AIR STRUCTURAL AND AESTHETIC
FEATURES, TENANT SHALL HAVE THE RIGHT TO INSTALL A FAÇADE SIGN ON THE BUILDING,
WITH SUCH FAÇADE SIGNS TO BEAR THE NAME OF THE TENANT AND THE COST OF ALL
SIGNAGE TO BE BORNE BY TENANT OR PAID OUT OF THE TENANT ALLOWANCE.  NO OTHER
SIGNS SHALL BE PLACED, ERECTED OR MAINTAINED BY TENANT AT ANY PLACE UPON THE
PREMISES, BUILDING OR PROJECT, UNLESS PREVIOUSLY STATED HEREIN OR TENANT
RECEIVES WRITTEN APPROVAL FROM LANDLORD.

(B)           TENANT MAY USE AND OCCUPY THE PREMISES ONLY FOR THE EXPRESS AND
LIMITED PURPOSES STATED IN ARTICLE 1(J) ABOVE; AND THE PREMISES SHALL NOT BE
USED OR OCCUPIED, IN WHOLE OR IN PART, FOR ANY OTHER PURPOSE WITHOUT THE PRIOR
WRITTEN CONSENT OF LANDLORD, WHICH SHALL NOT BE UNREASONABLY WITHHELD; PROVIDED
THAT TENANT’S RIGHT TO SO USE AND OCCUPY THE PREMISES

11


--------------------------------------------------------------------------------


 

SHALL REMAIN EXPRESSLY SUBJECT TO THE PROVISIONS OF “GOVERNMENTAL REGULATIONS”,
ARTICLE 26 HEREIN.  NO MACHINERY OR EQUIPMENT SHALL BE PERMITTED THAT SHALL
CAUSE VIBRATION, NOISE OR DISTURBANCE BEYOND THE PREMISES.

(C)           TENANT SHALL NOT OVERLOAD ANY FLOOR OR PART THEREOF IN THE
PREMISES OR THE BUILDING, INCLUDING ANY PUBLIC CORRIDORS OR ELEVATORS THEREIN,
BRINGING IN, PLACING, STORING, INSTALLING OR REMOVING ANY LARGE OR HEAVY
ARTICLES, AND LANDLORD MAY PROHIBIT, OR MAY DIRECT AND CONTROL THE LOCATION AND
SIZE OF, SAFES AND ALL OTHER HEAVY ARTICLES, AND MAY REQUIRE THAT TENANT
INSTALL, AT TENANT’S SOLE COST AND EXPENSE (EXCEPT AS REQUIRED TO BE MADE BY
LANDLORD PURSUANT TO THE CONSTRUCTION OF THE INITIAL TENANT IMPROVEMENTS)
SUPPLEMENTARY SUPPORTS OF SUCH MATERIAL AND DIMENSIONS AS LANDLORD MAY
REASONABLY DEEM NECESSARY TO PROPERLY DISTRIBUTE THE WEIGHT.

(D)           TENANT SHALL NOT INSTALL IN OR ON THE PREMISES, WITHOUT LANDLORD’S
PRIOR WRITTEN APPROVAL, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, ANY
EQUIPMENT WHICH REQUIRES MORE ELECTRIC CURRENT THAN LANDLORD IS REQUIRED TO
PROVIDE UNDER THIS LEASE, AND TENANT SHALL ASCERTAIN FROM LANDLORD THE MAXIMUM
AMOUNT OF LOAD OR DEMAND FOR OR USE OF ELECTRICAL CURRENT WHICH CAN SAFELY BE
PERMITTED IN AND FOR THE PREMISES, TAKING INTO ACCOUNT THE CAPACITY OF ELECTRIC
WIRING IN THE BUILDING AND THE PREMISES AND THE NEEDS OF BUILDING COMMON AREAS
(INTERIOR AND EXTERIOR) AND THE REQUIREMENTS OF OTHER TENANTS OF THE BUILDING,
TENANT AND SHALL NOT IN ANY EVENT CONNECT A GREATER LOAD THAN SUCH SAFE
CAPACITY; PROVIDED THAT LANDLORD SHALL COOPERATE WITH TENANT IN EVALUATING
TENANT’S ELECTRICAL REQUIREMENT AND PROVIDING THE SAME WITHIN THE BUILDING.

(E)           TENANT SHALL NOT COMMIT OR SUFFER ANY WASTE UPON THE PREMISES,
BUILDING OR PROJECT OR ANY NUISANCE, OR DO ANY OTHER ACT OR THING WHICH MAY
DISTURB THE QUIET ENJOYMENT OF ANY OTHER TENANT IN THE BUILDING OR PROJECT.

(F)            TENANT SHALL HAVE THE RIGHT, NON-EXCLUSIVE AND IN COMMON WITH
OTHERS, TO USE THE EXTERIOR PAVED DRIVEWAYS AND WALKWAYS OF THE BUILDING FOR
VEHICULAR AND PEDESTRIAN ACCESS TO THE BUILDING AND ALL OTHER INTERIOR COMMON
AREAS.  TENANT SHALL ALSO HAVE THE RIGHT, IN COMMON WITH OTHER TENANTS OF THE
BUILDING AND LANDLORD, TO USE THE DESIGNATED PARKING AREAS OF THE PROJECT FOR
THE PARKING OF AUTOMOBILES OF TENANT AND ITS EMPLOYEES AND BUSINESS VISITORS,
INCIDENT TO TENANT’S PERMITTED USE OF THE PREMISES; PROVIDED THAT LANDLORD SHALL
HAVE THE RIGHT TO RESTRICT OR LIMIT TENANT’S UTILIZATION OF THE PARKING AREAS IN
THE EVENT THE SAME BECOME OVERBURDENED AND IN SUCH CASE TO EQUITABLY ALLOCATE ON
PROPORTIONATE BASIS OR ASSIGN PARKING SPACES AMONG TENANT AND THE OTHER TENANTS
OF THE BUILDING, PROVIDED TENANT AT ALL TIMES HAS NOT LESS THAN 4.3 SPACES PER
1,000 SQUARE FEET OF THE PREMISES.  LANDLORD SHALL HAVE THE RIGHT TO ESTABLISH
REASONABLE REGULATIONS, APPLICABLE TO ALL TENANTS, GOVERNING THE USE OF OR
ACCESS TO ANY INTERIOR OR EXTERIOR COMMON AREAS; AND SUCH REGULATIONS, WHEN
COMMUNICATED BY WRITTEN NOTIFICATION FROM LANDLORD TO TENANT, SHALL BE DEEMED
INCORPORATED BY REFERENCE HEREINAFTER AND PART OF THIS LEASE.

12


--------------------------------------------------------------------------------


 


9.             ENVIRONMENTAL MATTERS

(A)           HAZARDOUS SUBSTANCES.

(I)            TENANT SHALL NOT, EXCEPT AS PROVIDED IN SUBPARAGRAPH (II) BELOW,
BRING OR OTHERWISE CAUSE TO BE BROUGHT OR PERMIT ANY OF ITS AGENTS, EMPLOYEES,
CONTRACTORS OR INVITEES TO BRING IN, ON OR ABOUT ANY PART OF THE PREMISES,
BUILDING OR PROJECT, ANY HAZARDOUS SUBSTANCE OR HAZARDOUS WASTE IN VIOLATION OF
LAW, AS SUCH TERMS ARE OR MAY BE DEFINED IN (X) THE COMPREHENSIVE ENVIRONMENTAL
RESPONSE, COMPENSATION AND LIABILITY ACT, 42 U.S.C. 9601 ET SEQ., AS THE SAME
MAY FROM TIME TO TIME BE AMENDED, AND THE REGULATIONS PROMULGATED PURSUANT
THERETO (“CERCLA”); THE UNITED STATES DEPARTMENT OF TRANSPORTATION HAZARDOUS
MATERIALS TABLE (49 CFR 172.102); BY THE ENVIRONMENTAL PROTECTION AGENCY AS
HAZARDOUS SUBSTANCES (40 CFR PART 302); THE CLEAN AIR ACT; AND THE CLEAN WATER
ACT, AND ALL AMENDMENTS, MODIFICATIONS OR SUPPLEMENTS THERETO; (Y) THE
INDUSTRIAL SITE RECOVERY ACT, FORMERLY KNOWN AS THE ENVIRONMENTAL CLEANUP
RESPONSIBILITY ACT, N.J.S.A. 13:1K-6 ET SEQ., AS THE SAME MAY FROM TIME TO TIME
BE AMENDED, AND THE REGULATIONS PROMULGATED PURSUANT THERETO (“ISRA”); AND/OR
(Z) ANY OTHER RULE, REGULATION, ORDINANCE, STATUTE OR REQUIREMENTS OF ANY
GOVERNMENTAL OR ADMINISTRATIVE AGENCY REGARDING THE ENVIRONMENT (COLLECTIVELY,
(X) AND (Y) SHALL BE REFERRED TO AS AN “APPLICABLE ENVIRONMENTAL LAW”).

(II)           TENANT MAY BRING TO AND USE AT THE PREMISES, HAZARDOUS SUBSTANCES
INCIDENTAL TO ITS NORMAL BUSINESS OPERATIONS UNDER THE SIC CODE REFERENCED IN
ARTICLE 1(1) ABOVE SOLELY IN DE MINIMIS QUANTITIES AND STRICTLY IN ACCORDANCE
WITH ALL APPLICABLE ENVIRONMENTAL LAW.  TENANT SHALL STORE AND HANDLE SUCH
SUBSTANCES IN STRICT ACCORDANCE WITH ALL APPLICABLE ENVIRONMENTAL LAW.

(B)           SIC NUMBERS.

(I)            TENANT REPRESENTS AND WARRANTS THAT (STANDARD INDUSTRIAL
CLASSIFICATION) NUMBER AS DESIGNATED IN THE STANDARD INDUSTRIAL CLASSIFICATION
SYSTEM MANUAL PREPARED BY THE OFFICE OF MANAGEMENT AND BUDGET, AND AS SET FORTH
IN ARTICLE 1(1) HEREOF, IS CORRECT.  TENANT REPRESENTS THAT THE SPECIFIC
ACTIVITIES INTENDED TO BE CARRIED ON IN THE PREMISES ARE IN ACCORDANCE WITH
ARTICLE 1(I) AND TENANT COVENANTS AND AGREES THAT IT WILL NOT DO OR SUFFER
ANYTHING WHICH WILL CAUSE ITS SIC NUMBER (OR THAT OF ANY ASSIGNEE OR SUBTENANT)
TO FALL WITHIN ANY OF THE FOLLOWING “MAJOR GROUP” CLASSIFICATIONS OF SIC NUMBERS
DURING THE TERM (AND ANY EXERCISED RENEWAL TERM) HEREOF: 22 THROUGH 39
INCLUSIVE, 46 THROUGH 49 INCLUSIVE, 51 AND 76 (TOGETHER THE “COVERED NUMBERS”). 
TENANT FURTHER COVENANTS AND AGREES TO NOTIFY LANDLORD AT LEAST THIRTY (30) DAYS
PRIOR TO ANY CHANGE OF FACTS WHICH WOULD RESULT IN THE CHANGE OF TENANT’S SIC
NUMBER FORM ITS PRESENT NUMBER TO ANY OF THE COVERED NUMBERS.  UPON SUCH NOTICE,
LANDLORD SHALL HAVE THE RIGHT, AT ITS OPTION, TO TERMINATE THIS LEASE WITHIN
THIRTY (30) DAYS OF RECEIPT OF SUCH NOTICE BY NOTIFYING TENANT IN WRITING.

(II)           TENANT SHALL NOT ENGAGE IN OPERATIONS AT THE PREMISES WHICH
INVOLVE THE GENERATION, MANUFACTURE, REFINING, TRANSPORTATION, TREATMENT,
STORAGE, HANDLING OR DISPOSAL OF “HAZARDOUS SUBSTANCES” OR “HAZARDOUS WASTE” AS
SUCH TERMS ARE DEFINED UNDER ANY APPLICABLE ENVIRONMENTAL LAW.  TENANT FURTHER
COVENANTS THAT IT WILL NOT CAUSE OR PERMIT TO EXIST

13


--------------------------------------------------------------------------------


 

ANY “DISCHARGE” (AS SUCH TERM IS DEFINED UNDER APPLICABLE ENVIRONMENTAL LAWS) ON
OR ABOUT THE PREMISES.

(III)          (A)          IF TENANT’S OPERATIONS AT THE PREMISES NOW OR
HEREAFTER CONSTITUTE AN “INDUSTRIAL ESTABLISHMENT” SUBJECT TO THE REQUIREMENTS
OF ISRA, THEN PRIOR TO: (1) CLOSING OPERATIONS OR TRANSFERRING OWNERSHIP OR
OPERATIONS OF TENANT AT THE PREMISES (AS DEFINED UNDER ISRA), (2) THE EXPIRATION
OR SOONER TERMINATION OF THIS LEASE, OR (3) ANY ASSIGNMENT OF THIS LEASE OR ANY
SUBLETTING OF ANY PORTION OF THE PREMISES; TENANT SHALL, AT ITS EXPENSE, COMPLY
WITH ALL REQUIREMENTS OF ISRA PERTAINING THERETO.  WITHOUT LIMITATION OF THE
FOREGOING, TENANT’S OBLIGATIONS SHALL INCLUDE (I) THE PROPER FILING OF AN
INITIAL NOTICE UNDER NJSA 13:1K-9(A) TO THE NJDEP AND (II) THE PERFORMANCE OF
ALL REMEDIATION AND OTHER REQUIREMENTS OF ISRA, INCLUDING WITHOUT LIMITATION ALL
REQUIREMENTS OF NJSA 13:1K-9(B) THROUGH AND INCLUDING (1).

(B)           IN ADDITION, UPON WRITTEN REQUEST OF LANDLORD, TENANT SHALL
COOPERATE WITH LANDLORD IN OBTAINING APPLICABLE ENVIRONMENTAL LAWS APPROVAL OF
ANY TRANSFER OF THE BUILDING.  SPECIFICALLY IN THAT REGARD, TENANT AGREES THAT
IT SHALL (1) EXECUTE AND DELIVER ALL REASONABLE AFFIDAVITS, REPORTS, RESPONSES
TO QUESTIONS, APPLICATIONS OR OTHER FILINGS REQUIRED BY LANDLORD AND RELATED TO
TENANT’S ACTIVITIES AT THE PREMISES, (2) ALLOW INSPECTIONS AND TESTING OF THE
PREMISES DURING NORMAL BUSINESS HOURS, AND (3) AS RESPECTS THE PREMISES, PERFORM
ANY REQUIREMENT REASONABLY REQUESTED BY LANDLORD NECESSARY FOR THE RECEIPT OF
APPROVALS UNDER APPLICABLE ENVIRONMENTAL LAW, PROVIDED THE FOREGOING SHALL BE AT
NO OUT-OF-POCKET COST OR EXPENSE TO TENANT EXCEPT FOR CLEAN-UP AND REMEDIATION
COSTS ARISING FROM TENANT’S VIOLATION OF THIS ARTICLE 9.

(IV)          THE PARTIES ACKNOWLEDGE AND AGREE THAT, EXCEPT AS PROVIDED IN
SUBPARAGRAPH (III)(B) ABOVE AND UNLESS CAUSED BY LANDLORD’S REFINANCING OF THE
BUILDING, PURSUANT TO THE PROVISIONS OF SECTION 20(C) OF ISRA, TENANT SHALL BE,
AND IS HEREBY, DESIGNATED THE PARTY RESPONSIBLE (THE “PARTY RESPONSIBLE”) TO
COMPLY WITH THE REQUIREMENTS OF ISRA (P.L. 1983, C.330) WITH RESPECT TO THE
PREMISES, AND THAT AS A RESULT, THE NJDEP MAY COMPEL TENANT TO SO COMPLY.  IN
ADDITION, ANY FAILURE OF TENANT TO PROVIDE ANY INFORMATION AND SUBMISSION AS
REQUIRED UNDER SECTION 20(A) AND SECTION 20(C) OF ISRA SHALL CONSTITUTE A
DEFAULT UNDER THIS LEASE.  ANY ASSIGNEE OR SUBTENANT OF TENANT SHALL BE DEEMED
TO HAVE, AND BY ENTERING INTO SUCH ASSIGNMENT OR SUBLEASE, AND/OR BY ENTERING
INTO POSSESSION OF THE PREMISES, DOES HEREBY, ACKNOWLEDGE THAT THEY SHALL BE THE
PARTY RESPONSIBLE, JOINTLY AND SEVERALLY WITH TENANT, UNDER THE PROVISIONS OF
THIS LEASE.

(V)           IN THE EVENT THAT TENANT IS NOT OBLIGATED TO COMPLY WITH ARTICLE
9(B)(III) FOR ANY REASON, INCLUDING WITHOUT LIMITATION INAPPLICABILITY OF ISRA
TO TENANT, THEN PRIOR TO THE EXPIRATION OR SOONER TERMINATION OF THIS LEASE OR
ANY SUBLETTING OF ANY PORTION OF THE PREMISES, TENANT SHALL, AT TENANT’S
EXPENSE, AND AT LANDLORD’S OPTION:

(A)          OBTAIN FROM THE NJDEP A “NON-APPLICABILITY LETTER” CONFIRMING THAT
THE PROPOSED TERMINATION, ASSIGNMENT OR SUBLETTING SHALL NOT BE SUBJECT TO THE
REQUIREMENTS OF ISRA.  ANY REPRESENTATION OR CERTIFICATION MADE BY TENANT IN
CONNECTION WITH THE NON-APPLICABILITY LETTER REQUEST SHALL CONSTITUTE A
REPRESENTATION AND WARRANTY BY TENANT IN FAVOR OF LANDLORD AND ANY
MISREPRESENTATION OR BREACH OF WARRANTY CONTAINED IN TENANT’S REQUEST SHALL
CONSTITUTE A DEFAULT UNDER THIS LEASE; PROVIDED, HOWEVER, IF A NON-APPLICABILITY
LETTER IS NOT

14


--------------------------------------------------------------------------------


 

ISSUED DUE TO FACTORS RELATING SOLELY TO THE BUILDING OR PARTIES OTHER THAN
TENANT, THEN TENANT SHALL BE DEEMED TO HAVE COMPLIED WITH THIS PROVISION.

(B)           IF REASONABLY INDICATED BY A REPUTABLE ENVIRONMENTAL CONSULTANT
ENGAGED BY LANDLORD, AT LANDLORD’S EXPENSE, TENANT SHALL REMOVE “HAZARDOUS
WASTE” OR “HAZARDOUS WASTE” ATTRIBUTABLE TO TENANT’S OCCUPANCY AT THE PREMISES
IN A MANNER WHICH COMPLIES WITH NJDEP REQUIREMENTS UNDER ISRA, AT TENANT’S
EXPENSE, AS IF ISRA APPLIED TO TENANT AND/OR THE PREMISES.

(VI)          IN THE EVENT TENANT IS OBLIGATED, UNDER THIS ARTICLE OR OTHERWISE,
TO PERFORM AND/OR COOPERATE IN PERFORMING ANY ISRA OBLIGATIONS AND/OR OBTAIN
AND/OR COOPERATE IN OBTAINING ANY ISRA APPROVAL, BY WAY OF A NON-APPLICABILITY
LETTER, “NEGATIVE DECLARATION”, THE PERFORMANCE OF AN APPROVED REMEDIAL ACTION
WORK PLAN, THE OBTAINING OF A NO FURTHER ACTION LETTER, THE PERFORMANCE UNDER A
REMEDIATION AGREEMENT AND/OR OTHERWISE (COLLECTIVELY THE “ISRA OBLIGATIONS”)
AND, PRIOR TO FULLY PERFORMING SUCH ISRA OBLIGATIONS, THERE OCCURS THE SCHEDULED
EXPIRATION OF THE TERM OF THIS LEASE OR ANY OTHER TERMINATION OF THIS LEASE
(COLLECTIVELY, A “LEASE TERMINATION”); PROVIDED, HOWEVER, THAT TENANT SHALL HAVE
ANY RESPONSIBILITY SET FORTH HEREIN IN THE EVENT THAT AFOREMENTIONED IRSA
OBLIGATIONS ARISE FROM FACTORS RELATING SOLELY TO THE BUILDING OR PARTIES OTHER
THAN TENANT, IN WHICH CASE TENANT SHALL BE DEEMED TO HAVE COMPLIED WITH THIS
PROVISION.

(C)           ADDITIONAL TERMS.  IN THE EVENT OF TENANT’S FAILURE TO COMPLY IN
FULL WITH THIS ARTICLE, LANDLORD MAY, AFTER WRITTEN NOTICE TO TENANT AND
TENANT’S FAILURE TO CURE WITHIN FORTY-FIVE (45) DAYS OF ITS RECEIPT OF SUCH
NOTICE, AT LANDLORD’S OPTION, PERFORM ANY AND ALL OF TENANT’S OBLIGATIONS AS
AFORESAID AND ALL COSTS AND EXPENSES INCURRED BY LANDLORD IN THE EXERCISE OF
THIS RIGHT SHALL BE DEEMED TO BE ADDITIONAL RENT PAYABLE ON DEMAND AND WITH
INTEREST AT THE DEFAULT RATE.  THE PARTIES ACKNOWLEDGE AND AGREE THAT TENANT
SHALL NOT BE HELD RESPONSIBLE FOR ANY ENVIRONMENTAL ISSUE AT THE PREMISES UNLESS
SUCH ISSUE WAS CAUSED BY AN ACTION OR OMISSION OF TENANT OR ITS AGENTS,
EMPLOYEES, CONSULTANTS OR INVITEES.  THIS ARTICLE 9 SHALL SURVIVE THE EXPIRATION
OR SOONER TERMINATION OF THIS LEASE.


10.           TENANT’S ALTERATIONS

Tenant will not cut or drill into or secure any fixture, apparatus or equipment
or make alterations, improvements or physical additions (collectively,
“Alterations”) of any kind to any part of the Premises without first obtaining
the written consent of Landlord, such consent not to be unreasonably withheld. 
Alterations shall be with Landlord’s consent, which shall not be unreasonably
withheld and be performed by Tenant, at its sole cost and expense.  Landlord’s
consent shall not be required for the installation of any office equipment or
fixtures including internal partitions which do not require disturbance of any
structural elements or systems (other than attachment thereto) within the
Building.  Moreover, Landlord’s consent shall not be required where (1) the
improvement involved cost less than $50,000 each or an aggregate of $200,000 per
year and (2) the same shall not affect the Building structure or systems or in
any manner diminish or impair the value of the Building as a modern, first class
suburban office building.  If Landlord approves Tenant’s Alterations or if no
approval is required, Tenant, prior to the commencement of labor or supply of
any materials, must furnish to Landlord (i) a duplicate or original policy or
certificates of insurance evidencing (a) general public liability

15


--------------------------------------------------------------------------------


 

insurance for personal injury and property damage in the minimum amount of
$1,000,000.00 combined single limit, (b) statutory workman’s compensation
insurance, and (c) employer’s liability insurance from each contractor to be
employed (all such policies shall be non-cancelable without thirty (30) days
prior written notice to Landlord and shall be in amounts and with companies
satisfactory to Landlord); (ii) construction documents prepared and sealed by a
registered New Jersey architect if such alteration is in excess of $50,000;
(iii) all applicable building permits required by law; and (iv) an executed,
effective Waiver of Mechanics Liens from such contractors and all
sub-contractors.  Any consent by Landlord permitting Tenant to do any or cause
any work to be done in or about the Premises shall be and hereby is conditioned
upon Tenant’s work being performed by workmen and mechanics working in harmony
and not interfering with labor employed by Landlord, Landlord’s mechanics or
their contractors or by any other tenant or their contractors.  If at any time
any of the workmen or mechanics performing any of Tenant’s work shall be unable
to work in harmony or shall interfere with any labor employed by Landlord, other
tenants or their respective mechanics and contractors, then the permission
granted by Landlord to Tenant permitting Tenant to do or cause any work to be
done in or about the Premises, may be withdrawn by Landlord upon forty-eight
(48) hours written notice to Tenant.

All Alterations (whether temporary or permanent in character) made in or upon
the Premises (other than the Landlord Work which will remain on the Premises),
either by Landlord or Tenant, shall be Landlord’s property upon installation and
shall remain on the Premises without compensation to Tenant and restore the
Premises to good order and condition.  Notwithstanding the foregoing, Tenant
shall not be required to remove any initial improvements, including
telecommunication and electrical wiring, and for any improvements after the
initial improvements for which Tenant requests Landlord’s permission for
installation and Landlord approves said improvements, Landlord shall provide
notice to Tenant that Landlord will require the removal of said improvements at
the time it gives such consent and Tenant shall promptly remove such improvement
at the end of the term of the Lease (including all furniture, movable trade
fixtures and telecommunication equipment).  All such installations, removals and
restoration shall be accomplished in a good and workmanlike manner so as not to
damage the Premises or Building and in such manner so as not to disturb other
tenants in the Building.  If Tenant fails to remove any items required to be
removed pursuant to this Article, Landlord may do so and the reasonable costs
and expenses thereof shall be deemed Additional Rent hereunder and shall be
reimbursed by Tenant to Landlord within fifteen (15) business days of Tenant’s
receipt of an invoice therefor from Landlord.


11.           CONSTRUCTION LIENS

(A)           TENANT WILL NOT SUFFER OR PERMIT ANY CONTRACTOR’S, SUBCONTRACTOR’S
OR SUPPLIER’S LIEN (A “CONSTRUCTION LIEN”) TO BE FILED AGAINST THE PREMISES OR
ANY PART THEREOF BY REASON OF WORK, LABOR SERVICES OR MATERIALS SUPPLIED OR
CLAIMED TO HAVE BEEN SUPPLIED TO TENANT; AND IF ANY CONSTRUCTION LIEN SHALL AT
ANY TIME BE FILED AGAINST THE PREMISES OR ANY PART THEREOF, TENANT, WITHIN
THIRTY (30) DAYS AFTER NOTICE OF THE FILING THEREOF, SHALL CAUSE IT TO BE
DISCHARGED OF RECORD BY PAYMENT, DEPOSIT, BOND, ORDER OF A COURT OF COMPETENT
JURISDICTION OR OTHERWISE.  IF TENANT SHALL FAIL TO CAUSE SUCH CONSTRUCTION LIEN
TO BE DISCHARGED WITHIN THE PERIOD AFORESAID, THEN IN ADDITION TO ANY OTHER
RIGHT OR REMEDY, LANDLORD MAY, BUT SHALL NOT BE OBLIGATED TO, DISCHARGE IT
EITHER BY PAYING THE AMOUNT CLAIMED TO BE DUE OR BY PROCURING THE DISCHARGE OF
SUCH

16


--------------------------------------------------------------------------------


 

LIEN BY DEPOSIT OR BY BONDING PROCEEDINGS.  ANY AMOUNT SO PAID BY LANDLORD, PLUS
ALL OF LANDLORD’S COSTS AND EXPENSES ASSOCIATED THEREWITH (INCLUDING, WITHOUT
LIMITATION, REASONABLE LEGAL FEES), SHALL CONSTITUTE ADDITIONAL RENT PAYABLE BY
TENANT UNDER THIS LEASE AND SHALL BE PAID BY TENANT TO LANDLORD ON DEMAND WITH
INTEREST FROM THE DATE OF ADVANCE BY LANDLORD AT THE DEFAULT RATE.


12.           ASSIGNMENT AND SUBLETTING

(A)           SUBJECT TO THE REMAINING SUBSECTIONS OF ARTICLE 12, EXCEPT AS
EXPRESSLY PERMITTED PURSUANT TO THIS SECTION, TENANT SHALL NOT, WITHOUT THE
PRIOR WRITTEN CONSENT OF LANDLORD, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD,
ASSIGN, TRANSFER OR HYPOTHECATE THIS LEASE OR ANY INTEREST HEREIN OR SUBLET THE
PREMISES OR ANY PART THEREOF.  TENANT SHALL HAVE THE RIGHT TO ASSIGN OR TRANSFER
ANY INTEREST IN THIS LEASE TO A SUBSIDIARY, PARENT OR AN AFFILIATE OF TENANT OR
A SUCCESSOR TO TENANT BY WAY OF MERGER, CONSOLIDATION, CORPORATE REORGANIZATION
OR THE PURCHASE OF ALL OR SUBSTANTIALLY ALL OF TENANT’S ASSETS, EACH WITHOUT
LANDLORD’S CONSENT.

(B)           IF AT ANY TIME OR FROM TIME TO TIME DURING THE TERM OF THIS LEASE
TENANT DESIRES TO ASSIGN THIS LEASE OR SUBLET ALL OR ANY PART OF THE PREMISES,
TENANT SHALL GIVE NOTICE TO LANDLORD OF SUCH DESIRE, INCLUDING THE NAME, ADDRESS
AND CONTACT PARTY FOR THE PROPOSED ASSIGNEE OR SUBTENANT, A DESCRIPTION OF SUCH
PARTY’S BUSINESS HISTORY, THE EFFECTIVE DATE OF THE PROPOSED ASSIGNMENT OR
SUBLEASE (INCLUDING THE PROPOSED OCCUPANCY DATE BY THE PROPOSED ASSIGNEE OR
SUBLESSEE), AND IN THE INSTANCE OF A PROPOSED SUBLEASE, THE SQUARE FOOTAGE TO BE
SUBLEASED, A FLOOR PLAN PROFESSIONALLY DRAWN TO SCALE DEPICTING THE PROPOSED
SUBLEASE AREA, AND A STATEMENT OF THE DURATION OF THE PROPOSED SUBLEASE (WHICH
SHALL IN ANY AND ALL EVENTS EXPIRE BY ITS TERMS PRIOR TO THE SCHEDULED
EXPIRATION OF THIS LEASE, AND IMMEDIATELY UPON THE SOONER TERMINATION HEREOF). 
IF TENANT DESIRES TO ASSIGN THIS LEASE OR SUBLET MORE THAN 20% OF THE PREMISES
ORIGINALLY DEMISED HEREUNDER, THEN LANDLORD MAY, AT ITS OPTION, AND IN ITS SOLE
AND ABSOLUTE DISCRETION, EXERCISABLE BY NOTICE GIVEN TO TENANT WITHIN TWENTY
(20) DAYS NEXT FOLLOWING LANDLORD’S RECEIPT OF TENANT’S NOTICE (WHICH NOTICE
FROM TENANT SHALL, AS A CONDITION OF ITS EFFECTIVENESS, INCLUDE ALL OF THE
ABOVE-ENUMERATED INFORMATION), ELECT TO RECAPTURE THE PREMISES IF TENANT IS
PROPOSING TO SUBLET OR ASSIGN THE PREMISES OR SUCH PORTION AS IS PROPOSED BY
TENANT TO BE SUBLET (AND IN EACH CASE, THE DESIGNATED AND NON-DESIGNATED PARKING
SPACES INCLUDED IN THIS DEMISE, OR A PRO-RATA PORTION THEREOF IN THE INSTANCE OF
THE RECAPTURE OF LESS THAN ALL OF THE PREMISES), AND TERMINATE THIS LEASE WITH
RESPECT TO THE SPACE BEING RECAPTURED.

(C)           IF LANDLORD ELECTS TO RECAPTURE THE PREMISES OR A PORTION THEREOF
AS AFORESAID, THEN FROM AND AFTER THE EFFECTIVE DATE THEREOF AS APPROVED BY
LANDLORD, AFTER TENANT SHALL HAVE FULLY PERFORMED SUCH OBLIGATIONS AS ARE
ENUMERATED HEREIN TO BE PERFORMED BY TENANT IN CONNECTION WITH SUCH RECAPTURE,
AND EXCEPT AS TO OBLIGATIONS AND LIABILITIES ACCRUED AND UNPERFORMED (AND ANY
OTHER OBLIGATIONS EXPRESSLY STATED IN THIS LEASE TO SURVIVE THE EXPIRATION OR
SOONER TERMINATION OF THIS LEASE), TENANT SHALL BE RELEASED OF AND FROM ALL
LEASE OBLIGATIONS THEREAFTER OTHERWISE ACCRUING WITH RESPECT TO THE PREMISES (OR
SUCH LESSER PORTION AS SHALL HAVE BEEN RECAPTURED BY LANDLORD).  THE PREMISES,
OR SUCH PORTION THEREOF AS LANDLORD SHALL HAVE ELECTED TO RECAPTURE, SHALL BE
DELIVERED BY TENANT TO LANDLORD FREE AND CLEAR OF ALL FURNITURE, FURNISHINGS,
PERSONAL PROPERTY AND REMOVABLE FIXTURES, WITH TENANT REPAIRING AND RESTORING
ANY AND ALL DAMAGE TO THE PREMISES RESULTING FROM THE INSTALLATION, HANDLING OR
REMOVAL THEREOF, AND OTHERWISE IN THE SAME CONDITION AS TENANT IS, BY THE TERMS
OF THIS LEASE, REQUIRED TO REDELIVER THE

17


--------------------------------------------------------------------------------


 

PREMISES TO LANDLORD UPON THE EXPIRATION OR SOONER TERMINATION OF THIS LEASE. 
IN THE EVENT OF A SUBLEASE OF LESS THAN ALL OF THE PREMISES, THE COST OF
ERECTING ANY REQUIRED DEMISING WALLS, ENTRANCES AND ENTRANCE CORRIDORS, AND ANY
OTHER OR FURTHER IMPROVEMENTS REQUIRED IN CONNECTION THEREWITH, INCLUDING
WITHOUT LIMITATION, MODIFICATIONS TO HVAC, ELECTRICAL, PLUMBING, FIRE, LIFE
SAFETY AND SECURITY SYSTEMS (IF ANY), PAINTING, WALLPAPERING AND OTHER FINISH
ITEMS AS MAY BE ACCEPTABLE TO OR SPECIFIED BY LANDLORD, ALL OF WHICH
IMPROVEMENTS SHALL BE MADE IN ACCORDANCE WITH APPLICABLE LEGAL REQUIREMENTS AND
LANDLORD’S THEN-STANDARD BASE BUILDING SPECIFICATIONS, SHALL BE PERFORMED BY
LANDLORD’S CONTRACTORS, AND SHALL BE SHARED 50% BY TENANT AND 50% BY LANDLORD. 
UPON THE COMPLETION OF ANY RECAPTURE AND TERMINATION AS PROVIDED HEREIN,
TENANT’S FIXED RENT, RECOGNIZED EXPENSES AND OTHER MONETARY OBLIGATIONS
HEREUNDER SHALL BE ADJUSTED PRO-RATED BASED UPON THE REDUCED RENTABLE SQUARE
FOOTAGE THEN COMPRISING THE PREMISES.

(D)           IF LANDLORD PROVIDES WRITTEN NOTIFICATION TO TENANT ELECTING NOT
TO RECAPTURE THE PREMISES (OR SO MUCH THEREOF AS TENANT HAD PROPOSED TO
SUBLEASE), THEN TENANT MAY PROCEED TO MARKET THE DESIGNATED SPACE AND MAY
COMPLETE SUCH TRANSACTION AND EXECUTE AN ASSIGNMENT OF THIS LEASE OR A SUBLEASE
AGREEMENT (IN EACH CASE IN FORM ACCEPTABLE TO LANDLORD) WITHIN A PERIOD OF FIVE
(5) MONTHS NEXT FOLLOWING LANDLORD’S NOTICE TO TENANT THAT IT DECLINES TO
RECAPTURE SUCH SPACE, PROVIDED THAT TENANT SHALL HAVE FIRST OBTAINED IN ANY SUCH
CASE THE PRIOR WRITTEN CONSENT OF LANDLORD TO SUCH TRANSACTION, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD.

For purposes of this Section 12(d), and without limiting the basis upon which
Landlord may withhold its consent to any proposed assignment or sublease, the
parties agree that it shall not be unreasonable for Landlord to withhold its
consent to such assignment or sublease if: (i) the proposed assignee or
sublessee shall have a net worth which is not acceptable to Landlord in
Landlord’s reasonable discretion; (ii) the proposed assignee or sublessee shall
have no reliable credit history or an unfavorable credit history, or other
reasonable evidence exists that the proposed assignee or sublessee will
experience difficulty in satisfying its financial or other obligations under
this Lease; (iii) the portion of the Premises requested to be subleased renders
the balance of the Premises unleasable as a separate area; (iv) Tenant is
proposing to assign or sublease to an existing tenant of the Building or another
property owned by Landlord or by its partners, or to another prospect with whom
Landlord or its partners, or their affiliates are then negotiating (v) the
proposed assignee or sublessee will cause Landlord’s existing parking facilities
to be reasonably inadequate, or in violation of code requirements, or require
Landlord to increase the parking area or the number of parking spaces to meet
code requirements, or (vi) the nature of such party’s proposed business
operation would or might reasonably permit or require the use of the Premises in
a manner inconsistent with the “Permitted Use” specified herein, would or might
reasonably otherwise be in conflict with express provisions of this Lease, would
or might reasonably violate the terms of any other lease for the Building, or
would, in Landlord’s reasonable judgment, otherwise be incompatible with other
tenancies in the Building.

(E)           ANY SUMS OR OTHER ECONOMIC CONSIDERATION RECEIVED BY TENANT AS A
RESULT OF ANY SUBLETTING, ASSIGNMENT OR LICENSE (EXCEPT RENTAL OR OTHER PAYMENTS
RECEIVED WHICH ARE ATTRIBUTABLE TO THE AMORTIZATION OF THE COST OF LEASEHOLD
IMPROVEMENTS MADE TO THE SUBLET OR ASSIGNED PORTION OF THE PREMISES BY TENANT
FOR SUBTENANT OR ASSIGNEE, AND OTHER REASONABLE EXPENSES INCIDENT TO THE
SUBLETTING OR ASSIGNMENT, INCLUDING STANDARD LEASING COMMISSIONS) WHETHER
DENOMINATED RENTALS UNDER THE SUBLEASE OR OTHERWISE, WHICH EXCEED, IN THE
AGGREGATE, THE

18


--------------------------------------------------------------------------------


 

TOTAL SUMS WHICH TENANT IS OBLIGATED TO PAY LANDLORD UNDER THIS LEASE (PRORATED
TO REFLECT OBLIGATIONS ALLOCABLE TO THAT PORTION OF THE PREMISES SUBJECT TO SUCH
SUBLEASE OR ASSIGNMENT) SHALL BE DIVIDED EVENLY BETWEEN LANDLORD AND TENANT,
WITH LANDLORD’S PORTION BEING PAYABLE TO LANDLORD AS ADDITIONAL RENTAL UNDER
THIS LEASE WITHOUT AFFECTING OR REDUCING ANY OTHER OBLIGATION OF TENANT
HEREUNDER.

(F)            REGARDLESS OF LANDLORD’S CONSENT, NO SUBLETTING OR ASSIGNMENT
SHALL RELEASE TENANT OF TENANT’S OBLIGATION OR ALTER THE PRIMARY LIABILITY OF
TENANT TO PAY THE RENT AND TO PERFORM ALL OTHER OBLIGATIONS TO BE PERFORMED BY
TENANT HEREUNDER.  THE ACCEPTANCE OF RENTAL BY LANDLORD FROM ANY OTHER PERSON
SHALL NOT BE DEEMED TO BE A WAIVER BY LANDLORD OF ANY PROVISION HEREOF.  CONSENT
TO ONE ASSIGNMENT OR SUBLETTING SHALL NOT BE DEEMED CONSENT TO ANY SUBSEQUENT
ASSIGNMENT OR SUBLETTING.  IN THE EVENT OF DEFAULT BY ANY ASSIGNEE OF TENANT OR
ANY SUCCESSOR OF TENANT IN THE PERFORMANCE OF ANY OF THE TERMS HEREOF, LANDLORD
MAY PROCEED DIRECTLY AGAINST TENANT WITHOUT THE NECESSITY OF EXHAUSTING REMEDIES
AGAINST SUCH ASSIGNEE OR SUCCESSOR.

(G)           IN THE EVENT THAT (I) THE PREMISES OR ANY PART THEREOF ARE SUBLET
AND TENANT IS IN DEFAULT UNDER THIS LEASE, OR (II) THIS LEASE IS ASSIGNED BY
TENANT, THEN, LANDLORD MAY COLLECT RENT FROM THE ASSIGNEE OR SUBTENANT AND APPLY
THE NET AMOUNT COLLECTED TO THE RENT HEREIN RESERVED; BUT NO SUCH COLLECTION
SHALL BE DEEMED A WAIVER OF THE PROVISIONS OF THIS ARTICLE 12 WITH RESPECT TO
ASSIGNMENT AND SUBLETTING, OR THE ACCEPTANCE OF SUCH ASSIGNEE OR SUBTENANT AS
TENANT HEREUNDER, OR A RELEASE OF TENANT FROM FURTHER PERFORMANCE OF THE
COVENANTS HEREIN CONTAINED.

(H)           TENANT MAY, AFTER NOTICE TO, BUT WITHOUT THE CONSENT OF LANDLORD,
ASSIGN THIS LEASE TO AN AFFILIATE (I.E., A CORPORATION 50% OR MORE OF WHOSE
CAPITAL STOCK IS OWNED BY THE SAME STOCKHOLDERS OWNING 50% OR MORE OF TENANT’S
CAPITAL STOCK), PARENT OR SUBSIDIARY CORPORATION OF TENANT OR TO A CORPORATION
TO WHICH IT SELLS OR ASSIGNS ALL OF SUBSTANTIALLY ALL OF ITS ASSETS OR STOCK OR
WITH WHICH IT MAY BE CONSOLIDATED OR MERGED (“AFFILIATE”), PROVIDED SUCH
PURCHASING, CONSOLIDATED, MERGED, AFFILIATED OR SUBSIDIARY CORPORATION SHALL, IN
WRITING, ASSUME AND AGREE TO PERFORM ALL OF THE OBLIGATIONS OF TENANT UNDER THIS
LEASE, SHALL HAVE A NET WORTH OF AT LEAST $10,000,000 AND IT SHALL DELIVER SUCH
ASSUMPTION WITH A COPY OF SUCH ASSIGNMENT TO LANDLORD WITHIN TEN (10) DAYS
THEREAFTER, AND PROVIDED FURTHER THAT TENANT SHALL NOT BE RELEASED OR DISCHARGED
FROM ANY LIABILITY UNDER THIS LEASE BY REASON OF SUCH ASSIGNMENT.  AT LANDLORD’S
OPTION, LANDLORD SHALL BE ENTITLED TO A SECURITY DEPOSIT FROM SUCH ASSIGNEE IN
THE AMOUNT OF ONE MONTH’S FIXED RENT AT THE HIGHEST RENTAL RATE DURING THE TERM.

(I)            IN CONNECTION WITH EACH PROPOSED ASSIGNMENT OR SUBLETTING OF THE
PREMISES BY TENANT, TENANT SHALL PAY TO LANDLORD AN ADMINISTRATIVE FEE OF $250
PER REQUEST (INCLUDING REQUESTS FOR NON-DISTURBANCE AGREEMENTS AND LANDLORD’S OR
ITS LENDER’S WAIVERS) IN ORDER TO DEFER LANDLORD’S ADMINISTRATIVE EXPENSES
ARISING FROM SUCH REQUEST.

(J)            ANYTHING IN THIS ARTICLE 12 TO THE CONTRARY NOTWITHSTANDING, NO
ASSIGNMENT OR SUBLEASE SHALL BE PERMITTED UNDER THIS LEASE IF TENANT IS IN
DEFAULT AT THE TIME OF SUCH ASSIGNMENT.

19


--------------------------------------------------------------------------------


 


13.           LANDLORD’S RIGHT OF ENTRY

Landlord and persons authorized by Landlord may enter the Premises at all
reasonable times upon reasonable advance notice (except in the case of an
emergency in which case no prior notice is necessary) for the purpose of
inspections, repairs, alterations to adjoining space, appraisals, or other
reasonable purposes; including enforcement of Landlord’s rights under this
Lease.  Landlord shall not be liable for inconvenience to or disturbance of
Tenant by reason of any such entry; provided, however, that such entry and
activities shall be done, so far as practicable and without increasing the cost
to Landlord, so as to not unreasonably interfere with Tenant’s use of the
Premises and provided that Landlord shall be responsible for any negligence or
willful acts in connection with such entry and activities.  Landlord also shall
have the right to enter the Premises at all reasonable times after giving at
least twenty-four (24) written notice to Tenant, to exhibit the Premises to any
prospective purchaser, tenant and/or mortgagee.


14.           REPAIRS AND MAINTENANCE

(A)           EXCEPT AS SPECIFICALLY OTHERWISE PROVIDED IN SUBPARAGRAPHS (B) AND
(C) OF THIS ARTICLE, TENANT, AT ITS SOLE COST AND EXPENSE AND THROUGHOUT THE
TERM OF THIS LEASE, SHALL KEEP AND MAINTAIN THE PREMISES IN GOOD ORDER AND
CONDITION, FREE OF ACCUMULATION OF DIRT AND RUBBISH, AND SHALL PROMPTLY MAKE ALL
NON-STRUCTURAL REPAIRS NECESSARY TO KEEP AND MAINTAIN SUCH GOOD ORDER AND
CONDITION.  LANDLORD SHALL REPLACE LIGHTS, BALLASTS, TUBES, CEILING TILES,
OUTLETS AND SIMILAR EQUIPMENT AS REQUIRED FOR REPAIRS OR REPLACEMENT AND THE
CHARGE OR COST ASSOCIATED WITH SAME SHALL BE INCLUDED AS PART OF RECOGNIZED
EXPENSES AS SET FORTH IN SECTION 6. LANDLORD SHALL MAKE SUCH REPAIRS OR
REPLACEMENTS TO THE PREMISES WITHIN A REASONABLE TIME OF NOTICE TO LANDLORD. 
TENANT SHALL NOT USE OR PERMIT THE USE OF ANY PORTION OF THE PREMISES FOR
OUTDOOR STORAGE.  WHEN USED IN THIS ARTICLE 14, THE TERM “REPAIRS” SHALL INCLUDE
REPLACEMENTS AND RENEWALS WHEN NECESSARY.  ALL REPAIRS MADE BY TENANT SHALL
UTILIZE MATERIALS AND EQUIPMENT WHICH ARE AT LEAST EQUAL IN QUALITY AND
USEFULNESS TO THOSE ORIGINALLY USED IN CONSTRUCTING THE BUILDING AND THE
PREMISES.

(B)           LANDLORD, THROUGHOUT THE TERM OF THIS LEASE AND AT LANDLORD’S SOLE
COST AND EXPENSES, SHALL MAKE ALL NECESSARY REPAIRS TO THE FOOTINGS AND
FOUNDATIONS, EXTERIOR WALLS, ROOF AND THE STRUCTURAL STEEL COLUMNS AND GIRDERS
FORMING A PART OF THE PREMISES.

(C)           LANDLORD SHALL MAINTAIN ALL HVAC SYSTEMS, PLUMBING AND ELECTRIC
SYSTEMS SERVING THE BUILDING AND THE PREMISES WITH THE EXCEPTION OF ANY SYSTEMS
INSTALLED AS A TENANT IMPROVEMENT OR AN ALTERATION SUCH AS SUPPLEMENTAL HVAC
EQUIPMENT (“TENANT’S SPECIALIZED SYSTEMS”).  TENANT SHALL MAINTAIN TENANT’S
SPECIALIZED SYSTEMS AT TENANT’S SOLE COST AND EXPENSE.  TENANT’S ALLOCATED SHARE
OF LANDLORD’S COST FOR HVAC, ELECTRIC AND PLUMBING SERVICE, MAINTENANCE AND
REPAIRS, AS LIMITED UNDER ARTICLE 6 WITH RESPECT TO CAPITAL EXPENDITURES, SHALL
BE INCLUDED AS A PORTION OF RECOGNIZED EXPENSES AS PROVIDED IN ARTICLE 6 HEREOF.

(D)           LANDLORD, THROUGHOUT THE TERM OF THIS LEASE, SHALL MAKE ALL
NECESSARY REPAIRS TO THE BUILDING OUTSIDE OF THE PREMISES AND TO THE COMMON
AREAS, INCLUDING THE ROOF, WALLS, EXTERIOR PORTIONS OF THE PREMISES AND THE
BUILDING, UTILITY LINES, EQUIPMENT AND OTHER UTILITY FACILITIES IN THE BUILDING,
AND TO ANY DRIVEWAYS, SIDEWALKS, CURBS, LOADING, PARKING AND

20


--------------------------------------------------------------------------------


 

LANDSCAPED AREAS, AND OTHER EXTERIOR IMPROVEMENTS FOR THE BUILDING; PROVIDED,
HOWEVER, THAT LANDLORD SHALL HAVE NO RESPONSIBILITY TO MAKE ANY REPAIRS UNLESS
AND UNTIL LANDLORD RECEIVES WRITTEN NOTICE OF THE NEED FOR SUCH REPAIR OR
LANDLORD HAS ACTUAL KNOWLEDGE OF THE NEED TO MAKE SUCH REPAIR.  TENANT SHALL PAY
ITS ALLOCATED SHARE OF THE COST OF ALL REPAIRS, AS LIMITED UNDER ARTICLE 6 WITH
RESPECT TO CAPITAL REPAIRS, TO BE PERFORMED BY LANDLORD PURSUANT TO THIS
PARAGRAPH 14(D) AS ADDITIONAL RENT AS PROVIDED IN ARTICLE 6 HEREOF.

(E)           LANDLORD SHALL KEEP AND MAINTAIN ALL COMMON AREAS APPURTENANT TO
THE BUILDING AND ANY SIDEWALKS, PARKING AREAS, CURBS AND ACCESS WAYS ADJOINING
THE PROPERTY IN A CLEAN AND ORDERLY CONDITION, FREE OF ACCUMULATION OF DIRT,
RUBBISH, SNOW AND ICE, AND SHALL KEEP AND MAINTAIN ALL LANDSCAPED AREAS IN A
NEAT AND ORDERLY CONDITION.  TENANT SHALL PAY ITS ALLOCATED SHARE OF THE COST OF
ALL WORK TO BE PERFORMED BY LANDLORD PURSUANT TO THIS PARAGRAPH (E) AS
ADDITIONAL RENT AS PROVIDED IN ARTICLE 6 HEREOF.

(F)            NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, REPAIRS TO THE
PREMISES, BUILDING OR PROJECT AND ITS APPURTENANT COMMON AREAS MADE NECESSARY BY
A NEGLIGENT OR WILLFUL ACT OR OMISSION OF LANDLORD OR TENANT OR ANY EMPLOYEE,
AGENT, CONTRACTOR, OR INVITEE OF LANDLORD OR TENANT SHALL BE MADE AT THE SOLE
COST AND EXPENSE OF THE OTHER PARTY, EXCEPT TO THE EXTENT OF INSURANCE PROCEEDS
RECEIVED BY THE OTHER.

(G)           LANDLORD SHALL PROVIDE TENANT WITH JANITORIAL SERVICES FOR THE
PREMISES MONDAY THROUGH FRIDAY OF EACH WEEK IN ACCORDANCE WITH THE GUIDELINES
SET FORTH IN EXHIBIT “D” ATTACHED HERETO AND THE TENANT SHALL PAY ITS ALLOCATED
SHARE OF THE COST THEREOF AS ADDITIONAL RENT AS PROVIDED IN ARTICLE 6 HEREOF.


15.           INSURANCE; SUBROGATION RIGHTS

(A)           TENANT SHALL OBTAIN AND KEEP IN FORCE AT ALL TIMES DURING THE TERM
HEREOF, AT ITS OWN EXPENSE, COMPREHENSIVE GENERAL LIABILITY INSURANCE INCLUDING
CONTRACTUAL LIABILITY AND PERSONAL INJURY LIABILITY AND ALL SIMILAR COVERAGE,
WITH COMBINED SINGLE LIMITS OF $2,000,000.00.  TENANT SHALL ALSO REQUIRE ITS
MOVERS TO PROCURE AND DELIVER TO LANDLORD A CERTIFICATE OF INSURANCE NAMING
LANDLORD AS AN ADDITIONAL INSURED.

(B)           TENANT SHALL, AT ITS SOLE COST AND EXPENSE, MAINTAIN IN FULL FORCE
AND EFFECT ON ALL TENANT’S TRADE FIXTURES, EQUIPMENT AND PERSONAL PROPERTY ON
THE PREMISES, A POLICY OF ALL RISK PROPERTY INSURANCE COVERING THE FULL
REPLACEMENT VALUE OF SUCH PROPERTY.

(C)           ALL INSURANCE REQUIRED HEREUNDER SHALL NOT BE SUBJECT TO
CANCELLATION WITHOUT AT LEAST THIRTY (30) DAYS PRIOR NOTICE TO ALL INSUREDS, AND
SHALL NAME LANDLORD, BRANDYWINE REALTY TRUST, BRANDYWINE OPERATING PARTNERSHIP,
L.C., AS AN ADDITIONAL INSURED, AS THEIR INTERESTS MAY APPEAR, AND, IF REQUESTED
BY LANDLORD, SHALL ALSO NAME AS AN ADDITIONAL INSURED ANY MORTGAGEE OR HOLDER OF
ANY MORTGAGE WHICH MAY BE OR BECOME A LIEN UPON ANY PART OF THE PREMISES.  PRIOR
TO THE COMMENCEMENT OF THE TERM, TENANT SHALL PROVIDE LANDLORD WITH CERTIFICATES
WHICH EVIDENCE THAT THE COVERAGES REQUIRED HAVE BEEN OBTAINED.  TENANT SHALL
ALSO FURNISH TO LANDLORD THROUGHOUT THE TERM HEREOF REPLACEMENT CERTIFICATES, AT
LEAST THIRTY (30) DAYS PRIOR TO THE EXPIRATION DATES OF THE THEN CURRENT POLICY
OR POLICIES.  ALL THE INSURANCE REQUIRED UNDER THIS LEASE SHALL BE ISSUED BY
INSURANCE COMPANIES AUTHORIZED TO DO

21


--------------------------------------------------------------------------------


 

BUSINESS IN THE STATE OF NEW JERSEY WITH A FINANCIAL RATING OF AT LEAST AN A-X
AS RATED IN THE MOST RECENT EDITION OF BEST’S INSURANCE REPORTS AND IN BUSINESS
FOR THE PAST FIVE YEARS.  THE LIMIT OF ANY SUCH INSURANCE SHALL NOT LIMIT THE
LIABILITY OF TENANT HEREUNDER.  IF TENANT FAILS TO PROCURE AND MAINTAIN SUCH
INSURANCE, LANDLORD SHALL NOTIFY TENANT AND TENANT SHALL PROVIDE EVIDENCE OF
SUCH INSURANCE WITHIN TEN (10) DAYS OF THE WRITTEN DEMAND.  MEDQUIST, INC. MAY
SELF INSURE AND MAINTAIN A DEDUCTIBLE IN EXCESS OF $20,000; PROVIDED THAT THIS
RIGHT SHALL NOT APPLY TO ANY ASSIGNEE OR SUBTENANT WHICH SHALL NOT MAINTAIN ANY
DEDUCTIBLE IN EXCESS OF $20,000 OR SELF-INSURE UNLESS APPROVED IN WRITING BY
LANDLORD.  THE POLICY LIMITS SET FORTH HEREIN SHALL BE SUBJECT TO PERIODIC
REVIEW, AND LANDLORD RESERVES THE RIGHT TO REQUIRE THAT TENANT INCREASE THE
LIABILITY COVERAGE LIMITS IF, IN THE REASONABLE OPINION OF LANDLORD, THE
COVERAGE BECOMES INADEQUATE OR IS LESS THAN COMMONLY MAINTAINED BY TENANTS OF
SIMILAR BUILDINGS IN THE AREA MAKING SIMILAR USES.

(D)           LANDLORD SHALL OBTAIN AND MAINTAIN THE FOLLOWING INSURANCE DURING
THE TERM OF THIS LEASE: (I) REPLACEMENT COST INSURANCE INCLUDING ALL RISK PERILS
ON THE BUILDING AND ON THE PROJECT, (II) BUILDER’S RISK INSURANCE FOR THE
LANDLORD WORK TO BE CONSTRUCTED BY LANDLORD IN THE PROJECT, AND (III)
COMPREHENSIVE COMMERCIAL LIABILITY INSURANCE (INCLUDING BODILY INJURY AND
PROPERTY DAMAGE) COVERING LANDLORD’S OPERATIONS AT THE PROJECT IN AMOUNTS
REASONABLY REQUIRED BY THE LANDLORD’S LENDER OR LANDLORD.

(E)           EACH PARTY HERETO, AND ANYONE CLAIMING THROUGH OR UNDER THEM BY
WAY OF SUBROGATION, WAIVES AND RELEASES ANY CAUSE OF ACTION IT MIGHT HAVE
AGAINST THE OTHER PARTY AND LANDLORD AND BRANDYWINE REALTY TRUST, AND THEIR
RESPECTIVE EMPLOYEES, OFFICERS, MEMBERS, PARTNERS, TRUSTEES AND AGENTS, ON
ACCOUNT OF ANY LOSS OR DAMAGE THAT IS INSURED AGAINST UNDER ANY INSURANCE POLICY
REQUIRED TO BE OBTAINED HEREUNDER (TO THE EXTENT THAT SUCH LOSS OR DAMAGE IS
RECOVERABLE UNDER SUCH INSURANCE POLICY) THAT COVERS THE PROJECT, BUILDING OR
PREMISES, LANDLORD’S OR TENANT’S FIXTURES, PERSONAL PROPERTY, LEASEHOLD
IMPROVEMENTS OR BUSINESS AND WHICH NAMES LANDLORD AND BRANDYWINE REALTY TRUST OR
TENANT, AS THE CASE MAY BE, AS A PARTY INSURED.  EACH PARTY HERETO AGREES THAT
IT WILL CAUSE ITS INSURANCE CARRIER TO ENDORSE ALL APPLICABLE POLICIES WAIVING
THE CARRIER’S RIGHT OF RECOVERY UNDER SUBROGATION OR OTHERWISE AGAINST THE OTHER
PARTY.  DURING ANY PERIOD WHILE SUCH WAIVER OF RIGHT OF RECOVERY IS IN EFFECT,
EACH PARTY SHALL LOOK SOLELY TO THE PROCEEDS OF SUCH POLICIES FOR COMPENSATION
FOR LOSS, TO THE EXTENT SUCH PROCEEDS ARE PAID UNDER SUCH POLICIES.


16.           INDEMNIFICATION

(A)           TENANT SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS LANDLORD AND
BRANDYWINE REALTY TRUST AND THEIR RESPECTIVE PARTNERS, OFFICERS, TRUSTEES,
EMPLOYEES AND AGENTS FROM AND AGAINST ANY AND ALL THIRD-PARTY CLAIMS, ACTIONS,
DAMAGES, LIABILITY AND EXPENSE (INCLUDING ALL REASONABLE ATTORNEY’S FEES,
EXPENSES AND LIABILITIES INCURRED IN DEFENSE OF ANY SUCH CLAIM OR ANY ACTION OR
PROCEEDING BROUGHT THEREON) ARISING FROM (I) ANY ACTIVITY, WORK OR THINGS DONE,
PERMITTED OR SUFFERED BY TENANT OR ITS AGENTS, LICENSEES OR INVITEES IN OR ABOUT
THE PREMISES OR ELSEWHERE CONTRARY TO THE REQUIREMENTS OF THE LEASE, (II) ANY
BREACH OR DEFAULT IN THE PERFORMANCE OF ANY OBLIGATION OF TENANT’S PART TO BE
PERFORMED UNDER THE TERMS OF THIS LEASE, AND (III) ANY NEGLIGENCE OR WILLFUL ACT
OF TENANT OR ANY OF TENANT’S AGENTS, CONTRACTORS, EMPLOYEES OR INVITEES. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, TENANT’S OBLIGATIONS SHALL
INCLUDE ANY CASE IN WHICH LANDLORD OR BRANDYWINE REALTY TRUST SHALL BE MADE A
PARTY TO ANY LITIGATION COMMENCED BY OR AGAINST TENANT, ITS AGENTS, SUBTENANTS,
LICENSEES, CONCESSIONAIRES,

22


--------------------------------------------------------------------------------


 

CONTRACTORS, CUSTOMERS OR EMPLOYEES, IN WHICH EVENT TENANT SHALL DEFEND,
INDEMNIFY AND HOLD HARMLESS LANDLORD, OR BRANDYWINE REALTY TRUST AND SHALL PAY
ALL COSTS, EXPENSES AND REASONABLE ATTORNEY’S FEES INCURRED OR PAID BY LANDLORD,
AND BRANDYWINE REALTY TRUST IN CONNECTION WITH SUCH LITIGATION, AFTER NOTICE TO
TENANT AND TENANT’S REFUSAL TO DEFEND SUCH LITIGATION, AND UPON NOTICE FROM
LANDLORD SHALL DEFEND THE SAME AT TENANT’S EXPENSE BY COUNSEL SATISFACTORY TO
LANDLORD.

(B)           LANDLORD SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS TENANT AND ITS
EMPLOYEES AND AGENTS FROM AND AGAINST ANY AND ALL THIRD-PARTY CLAIMS, ACTIONS,
DAMAGES, LIABILITY AND EXPENSE (INCLUDING ALL ATTORNEY’S FEES, EXPENSES AND
LIABILITIES INCURRED IN DEFENSE OF ANY SUCH CLAIM OR ANY ACTION OR PROCEEDING
BROUGHT THEREON) ARISING FROM (I) ANY ACTIVITY, WORK OR THINGS DONE, PERMITTED
OR SUFFERED BY LANDLORD OR BRANDYWINE REALTY TRUST IN OR ABOUT THE PROJECT OR
ELSEWHERE CONTRARY TO THE REQUIREMENTS OF THE LEASE, (II) ANY BREACH OR DEFAULT
IN THE PERFORMANCE OF ANY OBLIGATION ON LANDLORD’S PART TO BE PERFORMED UNDER
THE TERMS OF THIS LEASE, AND (III) ANY NEGLIGENCE OR WILLFUL ACT OF LANDLORD OR
BRANDYWINE REALTY TRUST OR ANY OF LANDLORD’S AGENTS, CONTRACTORS OR EMPLOYEES,
AND IN CASE TENANT SHALL BE MADE A PARTY TO ANY LITIGATION COMMENCED BY OR
AGAINST LANDLORD OR BRANDYWINE REALTY TRUST, ITS AGENTS, CONTRACTORS OR
EMPLOYEES, THEN LANDLORD SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS TENANT AND
SHALL PAY ALL COSTS, EXPENSES AND REASONABLE ATTORNEY’S FEES INCURRED OR PAID BY
TENANT IN CONNECTION WITH SUCH LITIGATION, AFTER NOTICE TO LANDLORD AND
LANDLORD’S REFUSAL TO DEFEND SUCH LITIGATION, AND UPON NOTICE FROM TENANT SHALL
DEFEND THE SAME AT LANDLORD’S EXPENSE BY COUNSEL SATISFACTORY TO TENANT. 
LANDLORD SHALL FURTHER INDEMNIFY AND HOLD HARMLESS TENANT FROM AND AGAINST ANY
AND ALL THIRD-PARTY CLAIMS, ACTIONS, DAMAGES, LIABILITY AND EXPENSE (INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEY’S FEES AND DISBURSEMENTS) WHICH MAY BE
IMPOSED UPON OR INCURRED BY OR ASSERTED AGAINST TENANT BY REASON OF LOSS OF
LIFE, PERSONAL INJURY AND/OR DAMAGE TO PROPERTY OCCURRING IN OR ABOUT, OR
ARISING OUT OF, THE PREMISES, ADJACENT SIDEWALKS AND LOADING PLATFORMS OR AREAS
AND COMMON AREAS APPURTENANT TO THE BUILDING OCCASIONED BY REASON OF ANY ACT OR
OMISSION OF LANDLORD OR BRANDYWINE REALTY TRUST, ITS AGENTS, CONTRACTORS OR
EMPLOYEES.


17.           QUIET ENJOYMENT

Tenant shall peaceably and quietly hold and enjoy the Premises for the Term,
without hindrance from Landlord, or anyone claiming by through or under Landlord
under and subject to the terms and conditions of this Lease.


18.           FIRE DAMAGE

(A)           EXCEPT AS PROVIDED BELOW, IN CASE OF DAMAGE TO THE PREMISES BY
FIRE OR OTHER INSURED CASUALTY, LANDLORD SHALL REPAIR THE DAMAGE.  SUCH REPAIR
WORK SHALL BE COMMENCED PROMPTLY FOLLOWING NOTICE OF THE DAMAGE AND COMPLETED
WITH DUE DILIGENCE, TAKING INTO ACCOUNT THE TIME REQUIRED FOR LANDLORD TO EFFECT
A SETTLEMENT WITH AND PROCURE INSURANCE PROCEEDS FROM THE INSURER, EXCEPT FOR
DELAYS DUE TO GOVERNMENTAL REGULATION, SCARCITY OF OR INABILITY TO OBTAIN LABOR
OR MATERIALS, INTERVENING ACTS OF GOD OR OTHER CAUSES BEYOND LANDLORD’S
REASONABLE CONTROL.

(B)           NOTWITHSTANDING THE FOREGOING, IF (I) THE DAMAGE IS OF A NATURE OR
EXTENT THAT, IN LANDLORD’S REASONABLE JUDGMENT (TO BE COMMUNICATED TO TENANT
WITHIN THIRTY (30)

23


--------------------------------------------------------------------------------


 

DAYS FROM THE DATE OF THE CASUALTY), THE REPAIR AND RESTORATION WORK WOULD
REQUIRE MORE THAN ONE HUNDRED EIGHTY (180) CONSECUTIVE DAYS TO COMPLETE AFTER
THE CASUALTY (ASSUMING NORMAL WORK CREWS NOT ENGAGED IN OVERTIME), OR (II) IF
MORE THAN THIRTY (30%) PERCENT OF THE TOTAL AREA OF THE BUILDING IS EXTENSIVELY
DAMAGED OR MATERIALLY AND ADVERSELY INTERFERES WITH THE CONDUCT OF TENANT’S
BUSINESS, OR (III) THE CASUALTY OCCURS IN THE LAST LEASE YEAR OF THE TERM AND
TENANT HAS NOT EXERCISED A RENEWAL RIGHT, EITHER PARTY SHALL HAVE THE RIGHT TO
TERMINATE THIS LEASE AND ALL THE UNACCRUED OBLIGATIONS OF THE PARTIES HERETO, BY
SENDING WRITTEN NOTICE OF SUCH TERMINATION TO THE OTHER WITHIN TEN (10) DAYS OF
TENANT’S RECEIPT OF THE NOTICE FROM LANDLORD DESCRIBED ABOVE.  SUCH NOTICE IS TO
SPECIFY A TERMINATION DATE NO LESS THAN FIFTEEN (15) DAYS AFTER ITS
TRANSMISSION.

(C)           IF THE NATURE OF LOSS IS NOT COVERED, BY LANDLORD’S FIRE INSURANCE
OR IF SUCH PROCEEDS ARE UNAVAILABLE, LANDLORD MAY ELECT EITHER TO (I) REPAIR THE
DAMAGE AS ABOVE PROVIDED NOTWITHSTANDING SUCH FACT OR (II) LANDLORD OR TENANT
MAY TERMINATE THIS LEASE BY GIVING NOTICE OF SUCH ELECTION AS AFORESAID.

(D)           IN THE EVENT LANDLORD HAS NOT COMPLETED RESTORATION OF THE
PREMISES WITHIN ONE HUNDRED EIGHTY (180) DAYS FROM THE DATE OF CASUALTY, TENANT
MAY TERMINATE THIS LEASE BY WRITTEN NOTICE TO LANDLORD WITHIN THIRTY (30)
BUSINESS DAYS FOLLOWING THE EXPIRATION OF SUCH 180 DAY PERIOD UNLESS, WITHIN
THIRTY (30) BUSINESS DAYS FOLLOWING RECEIPT OF SUCH NOTICE, LANDLORD HAS
SUBSTANTIALLY COMPLETED SUCH RESTORATION AND DELIVERED THE PREMISES TO TENANT
FOR OCCUPANCY.

In the event of damage or destruction to the Premises or any part thereof,
Tenant’s obligation to pay Fixed Rent and Additional Rent shall be equitably
adjusted or abated.


19.           SUBORDINATION; RIGHTS OF MORTGAGEE

(A)           THIS LEASE SHALL BE SUBJECT AND SUBORDINATE AT ALL TIMES TO THE
LIEN OF ANY MORTGAGES NOW OR HEREAFTER PLACED UPON THE PREMISES, BUILDING AND/OR
PROJECT AND LAND OF WHICH THEY ARE A PART WITHOUT THE NECESSITY OF ANY FURTHER
INSTRUMENT OR ACT ON THE PART OF TENANT TO EFFECTUATE SUCH SUBORDINATION,
PROVIDED, HOWEVER, THAT SO LONG AS TENANT OR ITS SUCCESSORS OR ASSIGNS IS NOT IN
DEFAULT UNDER ANY OF THE PROVISIONS OF THIS LEASE: (I) THE INTEREST OF TENANT
AND ITS SUCCESSORS, ASSIGNS AND SUBTENANTS UNDER THIS LEASE SHALL NOT BE
DIMINISHED OR INTERFERED WITH, (II) TENANT, ITS SUCCESSORS, ASSIGNS AND
SUBTENANTS MAY REMAIN UNDISTURBED AND IN QUIET POSSESSION UNDER THIS LEASE, AND
(C) NO SUCH RIGHTS SHALL BE DISTURBED BY ANY PROCEEDING TAKEN BY THE MORTGAGEE
AGAINST LANDLORD OR BY FORECLOSURE BY THE MORTGAGEE.  TENANT FURTHER AGREES TO
EXECUTE AND DELIVER UPON DEMAND SUCH FURTHER INSTRUMENT OR INSTRUMENTS
EVIDENCING SUCH SUBORDINATION OF THIS LEASE TO THE LIEN OF ANY SUCH MORTGAGE AND
SUCH FURTHER INSTRUMENT OR INSTRUMENTS OF ATTORNMENT AS SHALL BE REASONABLY
REQUESTED BY ANY MORTGAGEE OR PROPOSED MORTGAGEE OR BY OR BY A GROUND LESSOR,
LICENSOR OR PARTY TO AN AGREEMENT UNDER ANY SUCH GROUND LEASE, LICENSE OR
AGREEMENT, RESPECTIVELY.  NOTWITHSTANDING THE FOREGOING, ANY MORTGAGEE MAY AT
ANY TIME SUBORDINATE ITS MORTGAGE TO THIS LEASE, WITHOUT TENANT’S CONSENT, BY
NOTICE IN WRITING TO TENANT, AND THEREUPON THIS LEASE SHALL BE DEEMED PRIOR TO
SUCH MORTGAGE WITHOUT REGARD TO THEIR RESPECTIVE DATES OF EXECUTION AND DELIVERY
AND IN THAT EVENT SUCH MORTGAGEE SHALL HAVE THE SAME RIGHTS WITH RESPECT TO THIS
LEASE AS THOUGH IT HAD BEEN EXECUTED PRIOR TO THE EXECUTION AND DELIVERY OF THE
MORTGAGE.

24


--------------------------------------------------------------------------------


 

(B)           IN THE EVENT LANDLORD SHALL BE OR IS ALLEGED TO BE IN DEFAULT OF
ANY OF ITS OBLIGATIONS OWING TO TENANT UNDER THIS LEASE, TENANT AGREES TO GIVE
TO THE HOLDER OF ANY MORTGAGE (COLLECTIVELY THE “MORTGAGEE”) NOW OR HEREAFTER
PLACED UPON THE PREMISES, BUILDING AND/OR PROJECT, NOTICE AS MAY BE REASONABLY
REQUIRED BY SUCH MORTGAGEE.

(C)           LANDLORD SHALL DELIVER A SUBORDINATION, ATTORNMENT AND
NONDISTURBANCE AGREEMENT (“NONDISTURBANCE AGREEMENT”) FROM EACH LANDLORD’S
MORTGAGEE, ON EACH SUCH MORTGAGEE’S STANDARD FORM, WHICH SHALL PROVIDE, INTER
ALIA, THAT THE LEASEHOLD ESTATE GRANTED TO TENANT UNDER THIS LEASE WILL NOT BE
TERMINATED OR DISTURBED BY REASON OF THE FORECLOSURE OF THE MORTGAGE HELD BY
LANDLORD’S MORTGAGEE, SO LONG AS TENANT SHALL NOT BE IN DEFAULT UNDER THIS LEASE
AND SHALL PAY ALL SUMS DUE UNDER THIS LEASE WITHOUT OFFSETS OR DEFENSES THERETO,
EXCEPT AS SPECIFICALLY SET FORTH HEREIN, AND SHALL FULLY PERFORM AND COMPLY WITH
ALL OF THE TERMS, COVENANTS AND CONDITIONS OF THIS LEASE ON THE PART OF TENANT
TO BE PERFORMED AND/OR COMPLIED WITH, AND IN THE EVENT A MORTGAGEE OR ITS
RESPECTIVE SUCCESSOR OR ASSIGNS SHALL ENTER INTO AND LAWFULLY BECOME POSSESSED
OF THE PREMISES COVERED BY THIS LEASE AND SHALL SUCCEED TO THE RIGHTS OF
LANDLORD HEREUNDER, TENANT WILL ATTORN TO THE SUCCESSOR AS ITS LANDLORD UNDER
THIS LEASE AND, UPON THE REQUEST OF SUCH SUCCESSOR LANDLORD, TENANT WILL EXECUTE
AND DELIVER AN ATTORNMENT AGREEMENT IN FAVOR OF THE SUCCESSOR LANDLORD.


20.           CONDEMNATION

(A)           IF THE PROPERTY OR ANY PORTION THEREOF SHALL BE TAKEN UNDER THE
POWER OF EMINENT DOMAIN OR CONVEYED IN LIEU THEREOF, THE TAKING OF WHICH
MATERIALLY AND ADVERSELY INTERFERES WITH THE CONDUCT OF TENANT’S BUSINESS, THEN
TENANT SHALL HAVE THE RIGHT TO TERMINATE THIS LEASE AT SUCH TIME BY FURNISHING
WRITTEN NOTICE TO LANDLORD.  IF TENANT DOES NOT TERMINATE THIS LEASE, LANDLORD
SHALL PROCEED WITH DUE DILIGENCE TO MAKE ALL REPAIRS NECESSARY TO RESTORE THE
PROPERTY TO AS NEAR ITS FORMER CONDITION AS CIRCUMSTANCES WILL PERMIT AND THE
LEASE SHALL REMAIN IN FULL FORCE AND EFFECT, EXCEPT THAT, EFFECTIVE ON THE DATE
OF TAKING OR CONVEYANCE, THE PREMISES SHALL BE REDUCED BY THE PORTION OF THE
PREMISES, SO TAKEN OR CONVEYED, AND THE RENT SHALL BE PROPORTIONATELY REDUCED BY
THE PORTION OF THE PREMISES TAKEN OR CONVEYED.  DAMAGES AWARDED TO LANDLORD FOR
SUCH TAKING OR CONVEYANCE SHALL BELONG TO LANDLORD, PROVIDED THAT TENANT MAY
ASSERT A CLAIM SOLELY FOR THE UNAMORTIZED COST OF ANY LEASEHOLD IMPROVEMENTS
PAID FOR BY TENANT, TENANT’S PERSONAL PROPERTY, FIXTURES AND MOVING EXPENSES.

(B)           IF THE PREMISES IS TAKEN OR IF NEITHER LANDLORD NOR TENANT HAVE
ELECTED TO TERMINATE THIS LEASE PURSUANT TO THE PRECEDING STATEMENT, LANDLORD
SHALL DO SUCH WORK AS MAY BE REASONABLY NECESSARY TO RESTORE THE PORTION OF THE
PREMISES NOT TAKEN TO TENANTABLE CONDITION FOR TENANT’S USES PROVIDED HOWEVER,
IF LANDLORD DETERMINES THAT THE NET AWARD/DAMAGES AVAILABLE FOR RESTORATION OF
THE PREMISES, BUILDING AND/OR PROJECT WILL NOT BE SUFFICIENT TO PAY THE COST OF
RESTORATION, OR IF THE CONDEMNATION DAMAGE AWARD IS REQUIRED TO BE APPLIED ON
ACCOUNT OF ANY MORTGAGE WHICH ENCUMBERS ANY PART OF THE PREMISES, BUILDING
AND/OR PROJECT, LANDLORD MAY TERMINATE THIS LEASE BY GIVING TENANT THIRTY (30)
DAYS PRIOR NOTICE SPECIFYING THE TERMINATION DATE WHICH SHALL BE THE DATE TITLE
TO THE CONDEMNED REAL ESTATE VESTS IN THE CONDEMNOR.

25


--------------------------------------------------------------------------------


 


21.           ESTOPPEL CERTIFICATE

Each party agrees at any time and from time to time, within ten (10) days after
the other party’s written request, to execute, acknowledge and deliver to the
other party a written instrument in recordable form certifying that this Lease
is unmodified and in full force and effect (or if there have been modifications,
that it is in full force and effect as modified and stating the modifications),
and the dates to which Rent, Additional Rent, and other charges have been paid
in advance, if any, and stating whether or not to the best knowledge of the
party signing such certificate, the requesting party is in default in the
performance of any covenant, agreement or condition contained in this Lease and,
if so, specifying each such default of which the signer may have knowledge.  It
is intended that any such certification and statement delivered pursuant to this
Article may be relied upon by any prospective purchaser of the Project or any
mortgagee thereof or any assignee of Landlord’s interest in this Lease or of any
mortgage upon the fee of the Premises or any part thereof.


22.           DEFAULT

(A)           IF:

(I)            TENANT FAILS TO PAY ANY INSTALLMENT OF FIXED RENT OR ANY AMOUNT
OF ADDITIONAL RENT WHEN DUE; PROVIDED, HOWEVER, TENANT SHALL HAVE SEVEN (7) DAYS
TO CURE SUCH DELINQUENCY AFTER RECEIPT OF WRITTEN NOTICE FROM LANDLORD.

(II)           TENANT FAILS TO OBSERVE OR PERFORM ANY OF TENANT’S OTHER
NON-MONETARY AGREEMENTS OR OBLIGATIONS HEREIN CONTAINED WITHIN THIRTY (30) DAYS
AFTER WRITTEN NOTICE SPECIFYING THE DEFAULT, OR THE EXPIRATION OF SUCH
ADDITIONAL TIME PERIOD AS IS REASONABLY NECESSARY TO CURE SUCH DEFAULT, PROVIDED
TENANT IMMEDIATELY COMMENCES AND THEREAFTER PROCEEDS WITH ALL DUE DILIGENCE AND
IN GOOD FAITH TO CURE SUCH DEFAULT,

(III)          TENANT MAKES ANY ASSIGNMENT FOR THE BENEFIT OF CREDITORS,

(IV)          A PETITION IS FILED OR ANY PROCEEDING IS COMMENCED AGAINST TENANT
OR BY TENANT UNDER ANY FEDERAL OR STATE BANKRUPTCY OR INSOLVENCY LAW AND SUCH
PETITION OR PROCEEDING IS NOT DISMISSED WITHIN NINETY (90) DAYS,

(V)           A RECEIVER OR OTHER OFFICIAL IS APPOINTED FOR TENANT OR FOR A
SUBSTANTIAL PART OF TENANT’S ASSETS OR FOR TENANT’S INTERESTS IN THIS LEASE,

(VI)          ANY ATTACHMENT OR EXECUTION AGAINST A SUBSTANTIAL PART OF TENANT’S
ASSETS OR OF TENANT’S INTERESTS IN THIS LEASE REMAINS UNSTAYED OR UNDISMISSED
FOR A PERIOD OF MORE THAN TWENTY (20) DAYS, OR

(VII)         A SUBSTANTIAL PART OF TENANT’S ASSETS OR OF TENANT’S INTEREST IN
THIS LEASE IS TAKEN BY LEGAL PROCESS IN ANY ACTION AGAINST TENANT, THEN, IN ANY
SUCH EVENT, AN EVENT OF DEFAULT SHALL BE DEEMED TO EXIST AND TENANT SHALL BE IN
DEFAULT HEREUNDER.

If an Event of Default shall occur, the following provisions shall apply and
Landlord shall have, in addition to all other rights and remedies available at
law or in equity, the rights and remedies

26


--------------------------------------------------------------------------------


 

set forth therein, which rights and remedies may be exercised upon or at any
time following the occurrence of an Event of Default unless, prior to such
exercise, Landlord shall agree in writing with Tenant that the Event(s) of
Default has been cured by Tenant in all respects.

(B)           ACCELERATION OF RENT.  BY NOTICE TO TENANT, LANDLORD SHALL HAVE
THE RIGHT TO ACCELERATE ALL FIXED RENT AND ALL EXPENSE INSTALLMENTS DUE
HEREUNDER AND OTHERWISE PAYABLE IN INSTALLMENTS OVER THE REMAINDER OF THE TERM,
AND, AT LANDLORD’S OPTION, ANY OTHER ADDITIONAL RENT TO THE EXTENT THAT SUCH
ADDITIONAL RENT CAN BE DETERMINED AND CALCULATED TO A FIXED SUM; AND THE AMOUNT
OF ACCELERATED RENT TO THE TERMINATION DATE, WITHOUT FURTHER NOTICE OR DEMAND
FOR PAYMENT, SHALL BE DUE AND PAYABLE BY TENANT WITHIN TEN (10) DAYS AFTER
LANDLORD HAS SO NOTIFIED TENANT, SUCH AMOUNT COLLECTED FROM TENANT SHALL BE
DISCOUNTED TO PRESENT VALUE USING AN INTEREST RATE OF SIX PERCENT (6%) PER
ANNUM.  ADDITIONAL RENT WHICH HAS NOT BEEN INCLUDED, IN WHOLE OR IN PART, IN
ACCELERATED RENT, SHALL BE DUE AND PAYABLE BY TENANT DURING THE REMAINDER OF THE
TERM, IN THE AMOUNTS AND AT THE TIMES OTHERWISE PROVIDED FOR IN THIS LEASE.

If Tenant pays the accelerated Rent as set forth in the prior paragraph, Tenant
shall have the right to continued possession of the Premises or a right to a
credit pursuant to Sections 22(c) and 22(d) below.

Notwithstanding the foregoing or the application of any rule of law based on
election of remedies or otherwise, if Tenant fails to pay the accelerated rent
in full when due, Landlord thereafter shall have the right by notice to Tenant,
(i) to terminate Tenant’s further right to possession of the Premises and (ii)
to terminate this Lease under subparagraph (b) below; and if Tenant shall have
paid part but not all of the accelerated rent, the portion thereof attributable
to the period equivalent to the part of the Term remaining after Landlord’s
termination of possession or termination of this Lease shall be applied by
Landlord against Tenant’s obligations owing to Landlord, as determined by the
applicable provisions of subparagraphs (c) and (d) below.

(C)           TERMINATION OF LEASE.  BY NOTICE TO TENANT, LANDLORD SHALL HAVE
THE RIGHT TO TERMINATE THIS LEASE AS OF A DATE SPECIFIED IN THE NOTICE OF
TERMINATION, WHICH TERMINATION DATE SHALL BE AT LEAST FORTY-FIVE (45) DAYS FROM
THE DATE OF TENANT’S RECEIPT OF SUCH NOTICE, AND IN SUCH CASE, TENANT’S RIGHTS,
INCLUDING ANY BASED ON ANY OPTION TO RENEW, TO THE POSSESSION AND USE OF THE
PREMISES SHALL END ABSOLUTELY AS OF THE TERMINATION DATE; AND THIS LEASE SHALL
ALSO TERMINATE IN ALL RESPECTS EXCEPT FOR THE PROVISIONS HEREOF REGARDING
LANDLORD’S DAMAGES AND TENANT’S LIABILITIES ARISING PRIOR TO, OUT OF AND
FOLLOWING THE EVENT OF DEFAULT AND THE ENSUING TERMINATION.

Following such termination and the notice of same provided above (as well as
upon any other termination of this Lease by expiration of the Term or otherwise)
Landlord immediately shall have the right to recover possession of the Premises;
and to that end, Landlord may enter the Premises and take possession, without
the necessity of giving Tenant any additional notice to quit or any other
further notice, with legal process or proceedings, and in so doing Landlord may
remove Tenant’s property (including any improvements or additions to the
Premises which Tenant made, unless made with Landlord’s consent which expressly
permitted Tenant to not remove the same upon expiration of the Term), as well as
the property of others as

27


--------------------------------------------------------------------------------


 

may be in the Premises, and make disposition thereof in such manner as Landlord
may deem to be commercially reasonable and necessary under the circumstances.

(D)           TENANT’S CONTINUING OBLIGATIONS/LANDLORD’S RELETTING RIGHTS.

(I)            UNLESS AND UNTIL LANDLORD SHALL HAVE TERMINATED THIS LEASE UNDER
SUBPARAGRAPH (B) ABOVE, TENANT SHALL REMAIN FULLY LIABLE AND RESPONSIBLE TO
PERFORM ALL OF THE COVENANTS AND TO OBSERVE ALL THE CONDITIONS OF THIS LEASE
THROUGHOUT THE REMAINDER OF THE TERM TO THE EARLY TERMINATION DATE; AND, IN
ADDITION, TENANT SHALL PAY TO LANDLORD, UPON DEMAND AND AS ADDITIONAL RENT, THE
TOTAL SUM OF ALL COSTS, LOSSES, DAMAGES AND EXPENSES, INCLUDING REASONABLE
ATTORNEYS’ FEES, AS LANDLORD INCURS BECAUSE OF ANY EVENT OF DEFAULT HAVING
OCCURRED.

(II)           IF LANDLORD EITHER TERMINATES TENANT’S RIGHT TO POSSESSION
WITHOUT TERMINATING THIS LEASE OR TERMINATES THIS LEASE AND TENANT’S LEASEHOLD
ESTATE AS ABOVE PROVIDED, THEN, SUBJECT TO THE PROVISIONS BELOW, LANDLORD SHALL
HAVE THE UNRESTRICTED RIGHT TO RELET THE PREMISES OR ANY PART(S) THEREOF TO SUCH
TENANT(S) ON SUCH PROVISIONS AND FOR SUCH PERIOD(S) AS LANDLORD MAY DEEM
APPROPRIATE.  LANDLORD AGREES, HOWEVER, TO USE REASONABLE EFFORTS TO MITIGATE
ITS DAMAGES, PROVIDED THAT LANDLORD SHALL NOT BE LIABLE TO TENANT FOR ITS
INABILITY TO MITIGATE DAMAGES IF IT SHALL ENDEAVOR TO RELET THE PREMISES IN LIKE
MANNER AS IT OFFERS OTHER COMPARABLE VACANT SPACE OR PROPERTY AVAILABLE FOR
LEASING TO OTHERS IN THE PROJECT OF WHICH THE BUILDING IS A PART OR ANOTHER
PROPERTY OWNED BY LANDLORD OR ITS PARTNERS OR AFFILIATES WITHIN A TWO (2) MILE
RADIUS OF THE BUILDING.  IF LANDLORD RELETS THE PREMISES AFTER SUCH A DEFAULT,
THE COSTS RECOVERED FROM TENANT SHALL BE REALLOCATED (OR REFUNDED AS THE CASE
MAY BE) TO TAKE INTO CONSIDERATION ANY ADDITIONAL RENT WHICH LANDLORD RECEIVES
FROM THE NEW TENANT WHICH IS IN EXCESS TO THAT WHICH WAS OWED BY TENANT.

(E)           LANDLORD’S DAMAGES.

(I)            THE DAMAGES WHICH LANDLORD SHALL BE ENTITLED TO RECOVER FROM
TENANT SHALL BE THE SUM OF:

(A)          ALL FIXED RENT AND ADDITIONAL RENT ACCRUED AND UNPAID AS OF THE
TERMINATION DATE; AND

(B)           I) ALL COSTS AND EXPENSES INCURRED BY LANDLORD IN RECOVERING
POSSESSION OF THE PREMISES, INCLUDING REMOVAL AND STORAGE OF TENANT’S PROPERTY,
(II) THE COSTS AND EXPENSES OF RESTORING THE PREMISES TO THE CONDITION IN WHICH
THE SAME WERE TO HAVE BEEN SURRENDERED BY TENANT AS OF THE EXPIRATION OF THE
TERM, AND (III) THE COSTS OF RELETTING COMMISSIONS; AND

(C)           ALL FIXED RENT AND ADDITIONAL RENT (TO THE EXTENT THAT THE
AMOUNT(S) OF ADDITIONAL RENT HAS BEEN THEN DETERMINED) OTHERWISE PAYABLE BY
TENANT OVER THE REMAINDER OF THE TERM AS REDUCED TO PRESENT VALUE.

Less deducting from the total determined under subparagraphs (A), (B) and (C)
all Rent and all other Additional Rent to the extent determinable as aforesaid,
(to the extent that like charges would have been payable by Tenant) which
Landlord receives from other tenant(s) by reason of the leasing of the Premises
or part during or attributable to any period falling within the

28


--------------------------------------------------------------------------------


 

otherwise remainder of the Term.  Landlord shall not be entitled to a windfall
in the event Landlord collected accelerated rent and then is able to relet the
Premises.

(II)           THE DAMAGE SUMS PAYABLE BY TENANT UNDER THE PRECEDING PROVISIONS
OF THIS PARAGRAPH (D) SHALL BE PAYABLE ON DEMAND FROM TIME TO TIME AS THE
AMOUNTS ARE DETERMINED; AND IF FROM LANDLORD’S SUBSEQUENT RECEIPT OF RENT AS
AFORESAID FROM RELETTING, THERE BE ANY EXCESS PAYMENT(S) BY TENANT BY REASON OF
THE CREDITING OF SUCH RENT THEREAFTER RECEIVED, THE EXCESS PAYMENT(S) SHALL BE
PROMPTLY REFUNDED BY LANDLORD TO TENANT, WITHOUT INTEREST.

(III)          LANDLORD MAY ENFORCE THE PROVISIONS OF THIS LEASE AND MAY ENFORCE
AND PROTECT THE RIGHTS OF LANDLORD HEREUNDER BY A SUIT OR SUITS IN EQUITY OR AT
LAW FOR THE SPECIFIC PERFORMANCE OF ANY COVENANT OR AGREEMENT CONTAINED HEREIN,
AND FOR THE ENFORCEMENT OF ANY OTHER APPROPRIATE LEGAL OR EQUITABLE REMEDY,
INCLUDING, WITHOUT LIMITATION, INJUNCTIVE RELIEF, AND FOR RECOVERY OF ALL MONEYS
DUE OR TO BECOME DUE FROM TENANT UNDER ANY OF THE PROVISIONS OF THIS LEASE.

(F)            LANDLORD’S RIGHT TO CURE.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, IF TENANT SHALL BE IN DEFAULT IN THE PERFORMANCE OF ANY OF ITS
OBLIGATIONS HEREUNDER, LANDLORD, WITHOUT BEING REQUIRED TO GIVE TENANT ANY
NOTICE OR OPPORTUNITY TO CURE, MAY (BUT SHALL NOT BE OBLIGATED TO DO SO), IN
ADDITION TO ANY OTHER RIGHTS IT MAY HAVE IN LAW OR IN EQUITY, CURE SUCH DEFAULT
ON BEHALF OF TENANT, AND TENANT SHALL REIMBURSE LANDLORD UPON DEMAND FOR ANY
SUMS PAID OR COSTS INCURRED BY LANDLORD IN CURING SUCH DEFAULT, INCLUDING
REASONABLE ATTORNEYS’ FEES AND OTHER LEGAL EXPENSES, TOGETHER WITH INTEREST AT
10% PER ANNUM RATE FROM THE DATES OF LANDLORD’S INCURRING OF COSTS OR EXPENSES.

(G)           LANDLORD’S STATUTORY RIGHTS.  LANDLORD SHALL HAVE ALL RIGHTS AND
REMEDIES NOW OR HEREAFTER EXISTING AT LAW WITH RESPECT TO THE ENFORCEMENT OF
TENANT’S OBLIGATIONS HEREUNDER AND THE RECOVERY OF THE PREMISES.  NO RIGHT OR
REMEDY HEREIN CONFERRED UPON OR RESERVED TO LANDLORD SHALL BE EXCLUSIVE OF ANY
OTHER RIGHT OR REMEDY, BUT SHALL BE CUMULATIVE AND IN ADDITION TO ALL OTHER
RIGHTS AND REMEDIES GIVEN HEREUNDER OR NOW OR HEREAFTER EXISTING AT LAW. 
LANDLORD SHALL BE ENTITLED TO SEEK INJUNCTIVE RELIEF IN CASE OF THE VIOLATION,
OR ATTEMPTED OR THREATENED VIOLATION, OF ANY COVENANT, AGREEMENT, CONDITION OR
PROVISION OF THIS LEASE, OR TO SEEK A DECREE COMPELLING PERFORMANCE OF ANY
COVENANT, AGREEMENT, CONDITION OR PROVISION OF THIS LEASE.

(H)           REMEDIES NOT LIMITED.  NOTHING HEREIN CONTAINED SHALL LIMIT OR
PREJUDICE THE RIGHT OF LANDLORD TO EXERCISE ANY OR ALL RIGHTS AND REMEDIES
AVAILABLE TO LANDLORD BY REASON OF DEFAULT OR TO PROVE FOR AND OBTAIN IN
PROCEEDINGS UNDER ANY BANKRUPTCY OR INSOLVENCY LAWS, AN AMOUNT EQUAL TO THE
MAXIMUM ALLOWED BY ANY LAW IN EFFECT AT THE TIME WHEN, AND GOVERNING THE
PROCEEDINGS IN WHICH, THE DAMAGES ARE TO BE PROVED, WHETHER OR NOT THE AMOUNT BE
GREATER, EQUAL TO, OR LESS THAN THE AMOUNT OF THE LOSS OR DAMAGE REFERRED TO
ABOVE.

(I)            NO WAIVER BY LANDLORD.  NO DELAY OR FORBEARANCE BY LANDLORD IN
EXERCISING ANY RIGHT OR REMEDY HEREUNDER, OR LANDLORD’S UNDERTAKING OR
PERFORMING ANY ACT OR MATTER WHICH IS NOT EXPRESSLY REQUIRED TO BE UNDERTAKEN BY
LANDLORD SHALL BE CONSTRUED, RESPECTIVELY, TO BE A WAIVER OF LANDLORD’S RIGHTS
OR TO REPRESENT ANY AGREEMENT BY LANDLORD TO UNDERTAKE OR PERFORM SUCH ACT OR
MATTER THEREAFTER.  WAIVER BY LANDLORD OF ANY BREACH BY TENANT

29


--------------------------------------------------------------------------------


 

OF ANY COVENANT OR CONDITION HEREIN CONTAINED (WHICH WAIVER SHALL BE EFFECTIVE
ONLY IF SO EXPRESSED IN WRITING BY LANDLORD) OR FAILURE BY LANDLORD TO EXERCISE
ANY RIGHT OR REMEDY IN RESPECT OF ANY SUCH BREACH SHALL NOT CONSTITUTE A WAIVER
OR RELINQUISHMENT FOR THE FUTURE OF LANDLORD’S RIGHT TO HAVE ANY SUCH COVENANT
OR CONDITION DULY PERFORMED OR OBSERVED BY TENANT, OR OF LANDLORD’S RIGHTS
ARISING BECAUSE OF ANY SUBSEQUENT BREACH OF ANY SUCH COVENANT OR CONDITION NOR
BAR ANY RIGHT OR REMEDY OF LANDLORD IN RESPECT OF SUCH BREACH OR ANY SUBSEQUENT
BREACH.  LANDLORD’S RECEIPT AND ACCEPTANCE OF ANY PAYMENT FROM TENANT WHICH IS
TENDERED NOT IN CONFORMITY WITH THE PROVISIONS OF THIS LEASE OR FOLLOWING AN
EVENT OF DEFAULT (REGARDLESS OF ANY ENDORSEMENT OR NOTATION ON ANY CHECK OR ANY
STATEMENT IN ANY LETTER ACCOMPANYING ANY PAYMENT) SHALL NOT OPERATE AS AN ACCORD
AND SATISFACTION OR A WAIVER OF THE RIGHT OF LANDLORD TO RECOVER ANY PAYMENTS
THEN OWING BY TENANT WHICH ARE NOT PAID IN FULL, OR ACT AS A BAR TO THE
TERMINATION OF THIS LEASE AND THE RECOVERY OF THE PREMISES BECAUSE OF TENANT’S
PREVIOUS DEFAULT.

(J)            NO WAIVER BY TENANT.  NO DELAY OR FORBEARANCE BY TENANT IN
EXERCISING ANY RIGHT OR REMEDY UNDER THE LEASE, OR TENANT’S UNDERTAKING OR
PERFORMING ANY ACT OR MATTER WHICH IS NOT EXPRESSLY REQUIRED TO BE UNDERTAKEN BY
TENANT SHALL BE CONSTRUED, RESPECTIVELY, TO BE A WAIVER OF TENANT’S RIGHTS OR TO
REPRESENT ANY AGREEMENT BY TENANT TO UNDERTAKE OR PERFORM SUCH ACT OR MATTER
THEREAFTER.  WAIVER BY TENANT OF ANY BREACH BY LANDLORD OF ANY COVENANT OR
CONDITION HEREIN CONTAINED (WHICH WAIVER SHALL BE EFFECTIVE ONLY IF SO EXPRESSED
IN WRITING BY TENANT) OR FAILURE BY TENANT TO EXERCISE ANY RIGHT OR REMEDY IN
RESPECT OF ANY SUCH BREACH SHALL NOT CONSTITUTE A WAIVER OR RELINQUISHMENT FOR
THE FUTURE OF TENANT’S RIGHT TO HAVE ANY SUCH COVENANT OR CONDITION DULY
PERFORMED OR OBSERVED BY LANDLORD, OR OF TENANT’S RIGHTS ARISING BECAUSE OF ANY
SUBSEQUENT BREACH OF ANY SUCH COVENANT OR CONDITION NOR BAR ANY RIGHT OR REMEDY
OF TENANT IN RESPECT OF SUCH BREACH OR ANY SUBSEQUENT BREACH.

23.           LANDLORD’S LIEN.  Intentionally omitted.


24.           LANDLORD’S REPRESENTATIONS AND WARRANTIES

Landlord represents and warrants to Tenant that as of the date hereof:
(a) Landlord is the fee owner of the Project free and clear of any mortgages
and/or superior leases as of the date of execution of this Lease, and (b)
Landlord has the authority to enter into this Lease and perform all of its
obligations hereunder.


25.           SURRENDER

Tenant shall, at the expiration of the Term, promptly quit and surrender the
Premises in good order and condition and in conformity with the applicable
provisions of this Lease, excepting only reasonable wear and tear and damage by
fire or other insured casualty.  Tenant shall have no right to hold over beyond
the expiration of the Term and in the event Tenant shall fail to deliver
possession of the Premises as herein provided, such occupancy shall not be
construed to effect or constitute other than a tenancy at sufferance.  During
the first ninety (90) days of occupancy beyond the expiration of the Term the
amount of rent owed to Landlord by Tenant shall automatically become one hundred
fifty percent (150%) the sum of the Rent as due on the last day of the scheduled
Term.  Thereafter if Tenant fails to surrender the space Landlord may elect to
automatically extend the Term for an additional month with a Rent of two hundred
percent (200%) the sum of the Rent as due on the last day of the scheduled Term
the

30


--------------------------------------------------------------------------------


 

sum of the Rent as those sums are at that time calculated under the provisions
of the Lease.  The acceptance of rent by Landlord or the failure or delay of
Landlord in notifying or evicting Tenant following the expiration or sooner
termination of the Term shall not create any tenancy rights in Tenant and any
such payments by Tenant may be applied by Landlord against its costs and
expenses, including attorney’s fees, incurred by Landlord as a result of such
holdover.


26.           RULES AND REGULATIONS

Tenant agrees that at all times during the terms of this Lease (as same may be
extended) it, its employees, agents, invitees and licenses shall comply with all
rules and regulations specified on Exhibit “C” attached hereto and made a part
hereof, together with all reasonable Rules and Regulations as Landlord may from
time to time promulgate provided they do not increase the financial burdens of
Tenant or unreasonably restrict Tenant’s rights under this Lease are applied in
non-discriminatory manner to all tenants of the Building.  Landlord shall
provide Tenant with appropriate prior written notice of any changes or additions
to the Rules and Regulations and Tenant’s right to dispute the reasonableness of
any changes in or additions to the Rules and Regulations shall be deemed waived
unless asserted to Landlord within fifteen (15) business days after Landlord
shall have given Tenant such written notice.  In case of any conflict or
inconsistency between the provisions of this Lease and any Rules and
Regulations, the provisions of this Lease shall control.  Landlord shall have no
duty or obligation to enforce any Rule and Regulation, or any term, covenant or
condition of any other lease, against any other tenant, and Landlord’s failure
or refusal to enforce any Rule or Regulation or any term, covenant of condition
of any other lease against any other tenant shall be without liability of
Landlord to Tenant.  However, if Landlord does enforce Rules or Regulations,
Landlord shall endeavor to enforce same equally in a non-discriminatory manner.


27.           GOVERNMENTAL REGULATIONS

(A)           TENANT SHALL, IN THE USE AND OCCUPANCY OF THE PREMISES AND THE
CONDUCT OF TENANT’S BUSINESS OR PROFESSION THEREIN, AT ALL TIMES COMPLY WITH ALL
APPLICABLE LAWS, ORDINANCES, ORDERS, NOTICES, RULES AND REGULATIONS OF THE
FEDERAL, STATE AND MUNICIPAL GOVERNMENTS, OR ANY OF THEIR DEPARTMENTS.

(B)           WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, TENANT SHALL
(I) OBTAIN, AT TENANT’S EXPENSE, BEFORE ENGAGING IN TENANT’S BUSINESS OR
PROFESSION WITHIN THE PREMISES, ALL NECESSARY LICENSES AND PERMITS INCLUDING
(BUT NOT LIMITED TO) STATE AND LOCAL BUSINESS LICENSES OR PERMITS EXCEPT
TENANT’S CERTIFICATE OF OCCUPANCY, AND (II) REMAIN IN COMPLIANCE WITH AND KEEP
IN FULL FORCE AND EFFECT AT ALL TIMES ALL LICENSES, CONSENTS AND PERMITS
NECESSARY FOR THE LAWFUL CONDUCT OF TENANT’S BUSINESS OR PROFESSION AT THE
PREMISES.  TENANT SHALL PAY ALL PERSONAL PROPERTY TAXES, INCOME TAXES AND OTHER
TAXES, ASSESSMENTS, DUTIES, IMPOSITIONS AND SIMILAR CHARGES WHICH ARE OR MAY BE
ASSESSED, LEVIED OR IMPOSED UPON TENANT.

(C)           LANDLORD SHALL BE RESPONSIBLE FOR COMPLIANCE WITH ALL PRESENT AND
FUTURE LAWS, ORDERS, REQUIREMENTS, ORDERS, DIRECTIVES, RULES AND REGULATIONS OF
FEDERAL, STATE, COUNTY AND CITY GOVERNMENTS AND OF ALL OTHER GOVERNMENTAL
AUTHORITIES HAVING OR CLAIMING JURISDICTION OVER THE PROJECT, INCLUDING BUT NOT
LIMITED TO, TITLE III OF THE AMERICANS WITH DISABILITIES ACT OF 1990, 42 U.S.C.
12181 ET SEQ. AND ITS REGULATIONS, (COLLECTIVELY, THE “ADA”)

31


--------------------------------------------------------------------------------


 

(I) AS TO THE DESIGN AND CONSTRUCTION OF COMMON AREAS (E.G., SIDEWALKS, PARKING
AREAS AND BATHROOMS) AND (II) WITH RESPECT TO THE INITIAL DESIGN AND
CONSTRUCTION BY LANDLORD OF LANDLORD’S WORK (AS DEFINED IN ARTICLE 4 HEREOF). 
EXCEPT AS SET FORTH ABOVE IN THE INITIAL SENTENCE HERETO, TENANT SHALL BE
RESPONSIBLE FOR COMPLIANCE WITH THE ADA IN ALL OTHER RESPECTS DURING THE TERM
HEREOF CONCERNING THE USE AND OCCUPANCY OF THE PREMISES, WHICH COMPLIANCE SHALL
INCLUDE, WITHOUT LIMITATION (I) PROVISION FOR FULL AND EQUAL ENJOYMENT OF THE
GOODS, SERVICES, FACILITIES, PRIVILEGES, ADVANTAGES OR ACCOMMODATIONS OF THE
PREMISES AS CONTEMPLATED BY AND TO THE EXTENT REQUIRED BY THE ADA, (II)
COMPLIANCE RELATING TO REQUIREMENTS UNDER THE ADA FOR TENANT’S USE OF THE
PREMISES OR AMENDMENTS THERETO ARISING AFTER THE DATE OF THIS LEASE WITH RESPECT
TO TENANT’S USE OF THE PREMISES, AND (III) COMPLIANCE RELATING TO THE DESIGN,
LAYOUT, RENOVATION, REDECORATING, REFURBISHMENT, ALTERATION, OR IMPROVEMENT TO
THE PREMISES MADE OR REQUESTED BY TENANT AT ANY TIME FOLLOWING COMPLETION OF THE
LANDLORD’S WORK.


28.           NOTICES

Wherever in this Lease it shall be required or permitted that notice or demand
be given or served by either party to this Lease to or on the other party, such
notice or demand shall be deemed to have been duly given or served if in writing
and either: (i) personally served; (ii) delivered by pre-paid nationally
recognized overnight courier service (e.g., Federal Express) with evidence of
receipt required for delivery; (iii) forwarded by Registered or Certified mail,
return receipt requested, postage prepaid; (iv) facsimile with a copy mailed by
first class United States mail or (v) e-mailed with evidence of receipt and
delivery of a copy of the notice by first class mail; in all such cases
addressed to the parties at the addresses set forth in Article 1(l) hereof. 
Each such notice shall be deemed to have been given to or served upon the party
to which addressed on the date the same is delivered.  Either party hereto may
change its address to which said notice shall be delivered or mailed by giving
written notice of such change to the other party hereto, as herein provided.


29.           BROKERS

Tenant represents and warrants to Landlord that Tenant has had no dealings,
negotiations or consultations with respect to the Premises or this transaction
with only the brokers or finders identified in Article 1(k).  Each party agrees
to indemnify and hold the other harmless from and against all liability, cost
and expense, including reasonable attorney’s fees and court costs, arising out
of any misrepresentation or breach of warranty under this Article.  Landlord
agrees to pay any commission due and owing to Broker in accordance with a
separate commission agreement entered into between Landlord and Broker.


30.           CHANGE OF BUILDING/PROJECT NAME

Landlord reserves the right at any time and from time to time to change the name
by which the Building and/or Project is designated, except to the name of a
direct competitor of Tenant; provided Tenant’s signage remain on the Building. 
Landlord agrees to pay for the reasonably documented costs of stationery charges
(including letterhead and cards) necessitated by any such name change.

32


--------------------------------------------------------------------------------


 


31.           LANDLORD’S LIABILITY

Landlord’s obligations hereunder shall be binding upon Landlord only for the
period of time that Landlord is in ownership of the Building; and, upon
termination of that ownership, Tenant, except as to any obligations arising
during Landlord’s ownership of the Building, shall look solely to Landlord’s
successor in interest in the Building for the satisfaction of each and every
obligation of Landlord hereunder.  Landlord shall have no personal liability
under any of the terms, conditions or covenants of this Lease and Tenant shall
look solely to the equity of Landlord in the Building of which the Premises form
a part, and to rents, issues and proceeds, including insurance proceeds
therefrom, for the satisfaction of any claim, remedy or cause of action accruing
to Tenant as a result of the breach of any section of this Lease by Landlord. 
In addition to the foregoing, no recourse shall be had for an obligation of
Landlord hereunder, or for any claim based thereon or otherwise in respect
thereof, against any past, present or future trustee, member, partner,
shareholder, officer, director, partner, agent or employee of Landlord, whether
by virtue of any statute or rule of law, or by the enforcement of any assessment
or penalty or otherwise, all such other liability being expressly waived and
released by Tenant with respect to the above-named individuals and entities.


32.           AUTHORITY

Tenant represents and warrants that (a) Tenant is duly organized, validly
existing and is legally authorized to do business in the State of New Jersey,
and (b) the persons executing this Lease are duly authorized to execute and
deliver this Lease on behalf of Tenant.


33.           NO OFFER

The submission of the Lease by Landlord to Tenant for examination does not
constitute a reservation of or option for the Premises or of any other space
within the Building or in other buildings owned or managed by Landlord or its
affiliates.  This Lease shall become effective as a Lease only upon the
execution and legal delivery thereof by both parties hereto


34.           RENEWAL

Provided Tenant is not in default of any obligations under this Lease, nor
defaulted more than twice on any monetary obligation in excess of $100,000 in
the aggregate and Tenant or its assignee or subtenant is occupying the Premises
and the Lease is in full force and effect, Tenant shall have the right to renew
this Lease for two (2) terms of five (5) years each beyond the end of the
initial Term (each, a “Renewal Term”).  Tenant shall furnish written notice of
intent to renew one (1) year prior to the expiration of the applicable Term,
failing which, such renewal right shall be deemed waived; time being of the
essence.  The terms and conditions of this Lease during each Renewal Term shall
remain unchanged except that the annual Fixed Rent for each Renewal Term shall
be 95% of the Fair Market Rent (as such term is hereinafter defined).  All
factors regarding Additional Rent shall remain unchanged, except the Base Year
shall be adjusted to reflect the year the Renewal Term commences.  Anything
herein contained to the contrary not-withstanding, Tenant shall have no right to
renew the term hereof other than or beyond the two (2) consecutive five (5) year
terms hereinabove described.  It shall be a condition of each such Renewal Term
that Landlord and Tenant shall have executed, not less than nine (9)

33


--------------------------------------------------------------------------------


 

months prior to the expiration of the then expiring term hereof, an appropriate
amendment to this Lease, in form and content satisfactory to each of them, which
shall not contain a material change (other than the terms of the renewal),
memorializing the extension of the term hereof for the next ensuing Renewal
Term.

34


--------------------------------------------------------------------------------


 

For purposes of this Lease, “Fair Market Rent” shall mean the base rent, for
comparable space, inclusive of all free or reduced rent periods, work letters,
cash allowances, fit-out periods and other tenant inducement concessions however
denominated except as hereinafter provided.  In determining the Fair Market
Rent, Landlord, Tenant and any appraiser shall take into account applicable
measurement and the loss factors, applicable lengths of lease term, differences
in size of the space demised, the location of the Building and comparable
buildings, amenities in the Building and comparable buildings, the ages of the
Building and comparable buildings, differences in base years or stop amounts for
operating expenses and tax escalations and other factors normally taken into
account in determining Fair Market Rent.  The Fair Market Rent shall reflect the
level of improvement to be made by Landlord to the space and the Recognized
Expenses and Taxes under this Lease.  If Landlord and Tenant cannot agree on the
Fair Market Rent, the Fair Market Rent shall be established by the following
procedure:  (1) Tenant and Landlord shall agree on a single MAT certified
appraiser who shall have a minimum of ten (10) years experience in real estate
leasing in the market in which the Premises is located and who has not conducted
within the previous five (5) years and does not presently conduct and does not
anticipate conducting business in the future with either Tenant or Landlord,
(2) Landlord and Tenant shall each notify the other (but not the appraiser), of
its determination of such Fair Market Rent and the reasons therefor, (3) during
the next seven (7) days both Landlord and Tenant shall prepare a written
critique of the other’s determination and shall deliver it to the other party,
(4) on the tenth (10th) day following delivery of the critiques to each other,
Landlord’s and Tenant’s determinations and critiques (as originally submitted to
the other party, with no modifications whatsoever) shall be submitted to the
appraiser, who shall decide whether Landlord’s or Tenant’s determination of Fair
Market Rent is more correct.  The determinations so chosen shall be the Fair
Market Rent.  The appraiser shall not be empowered to choose any number other
than the Landlord’s or Tenant’s.  The fees of the appraiser shall be paid by the
non-prevailing party.

35.           RIGHT OF EXPANSION.

Subject to (a) Tenant not being in default at the time of exercise nor Tenant
ever being in default (irrespective of the fact that Tenant cured such default)
of any monetary obligations under this Lease more than twice during the Term and
such monetary defaults aggregate in excess of $100,000; (b) the rights of other
tenants within the Building from time to time, and (c) such limitations as are
imposed by other tenant leases, Landlord shall notify Tenant with regard to
space that is or Landlord expects to become vacant and available for lease in
the Building and Landlord shall propose to Tenant the basic economic terms upon
which Landlord would be prepared to entertain the negotiation of a new lease for
such space (on all of the same terms and conditions as are set forth in this
Lease, except as otherwise specified by Landlord) or an amendment to this Lease
with which the parties would add such space to the description of the
“Premises,” in either case for a term which would be coterminous with this Lease
unless otherwise specified by Landlord, and which economic terms shall include
the estimated date that the space shall be available for delivery, the Base Rent
and the tenant allowance (if any) to be furnished to Tenant, whereupon Tenant
shall have thirty (30) days next following Landlord’s delivery of such notice
within which to accept such terms, time being of the essence.  Should Tenant
accept such terms as are specified by Landlord, the parties shall negotiate the
terms of a

35


--------------------------------------------------------------------------------


 

new lease, or an amendment to this Lease, to memorialize their agreement.  In
the absence of any further agreement by the parties, such additional space shall
be delivered, and Rent for such additional space shall commence on that date
which is the earlier of: (x) Tenant’s occupancy thereof, and (y) five (5) days
after Landlord delivers such additional space to Tenant free of other tenants
and occupants.  If Tenant shall not accept Landlord’s terms within such thirty
(30) day period, or if the parties shall not have executed and delivered a
mutually satisfactory new lease or lease amendment within thirty (30) days next
following Landlord’s original notice under this Article 35, then Tenant’s rights
to lease such space shall lapse and terminate, and Landlord may, at its
discretion, lease such space on such terms and conditions as Landlord shall
determine.

Nothing contained in this Article 15 is intended nor may anything herein be
relied upon by Tenant as a representation by Landlord as to the availability of
expansion space within the Building at any time.


35.           ROOF RIGHTS

So long as it (i) does not impact Landlord’s roof warranty and (ii) complies
with all applicable laws, rules and regulations, Tenant, at Tenant’s sole cost
and expense, shall have access to the roof of the Building in designated areas
mutually agreed upon for the purpose of installation of microwave satellite,
antenna and other communications devices or supplemental HVAC units (the “Roof
Equipment”).  Notwithstanding the foregoing, all such Roof Equipment shall be
for the sole benefit of Tenant, shall relate specifically to Tenant’s use of the
Premises, and shall net be used as a switching station, amplification station or
by other tenants or third parties.  Tenant shall make a request for approval of
the Roof Equipment hereunder by submission of specific plans and specifications
for the work to be performed by Tenant.  Landlord shall respond in writing
within five (5) business days from receipt of the same, advising Tenant of
approved contractors and those portions of the work that are acceptable and
disapproving those portions of the work that are, in Landlord’s judgment,
reasonably exercised, unacceptable and with respect to the plans, specifying in
detail the nature of Landlord’s objection.  Tenant shall be solely responsible
for all damages caused by its Roof Equipment, for the removal of all Roof
Equipment and the restoration of the roof upon the expiration or early
termination of this Lease unless directed in writing by Landlord otherwise. 
Landlord shall be named as an additional insured on all Tenant insurance
relating to the Roof Equipment.  All installation, repair, replacement and
modification of the Roof Equipment shall be coordinated with Landlord, shall
only use those approved contractors and shall be in accordance with the Rules
and Regulations set forth herein.

36.           RELOCATION.  Intentionally Omitted.


37.           MISCELLANEOUS PROVISIONS

(A)           SUCCESSORS.  THE RESPECTIVE RIGHTS AND OBLIGATIONS PROVIDED IN
THIS LEASE SHALL BIND AND INURE TO THE BENEFIT OF THE PARTIES HERETO, THEIR
SUCCESSORS AND ASSIGNS; PROVIDED, HOWEVER, THAT NO RIGHTS SHALL INURE TO THE
BENEFIT OF ANY SUCCESSORS OF TENANT UNLESS LANDLORD’S WRITTEN CONSENT FOR THE
TRANSFER TO SUCH SUCCESSOR AND/OR ASSIGNEE HAS FIRST BEEN OBTAINED OR/AS
PROVIDED IN ARTICLE 12 HEREOF.

36


--------------------------------------------------------------------------------


 

(B)           GOVERNING LAW.  THIS LEASE SHALL BE CONSTRUED, GOVERNED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW JERSEY, WITHOUT REGARD
TO PRINCIPLES RELATING TO CONFLICTS OF LAW.

(C)           SEVERABILITY.  IF ANY PROVISIONS OF THIS LEASE SHALL BE HELD TO BE
INVALID, VOID OR UNENFORCEABLE, THE REMAINING PROVISIONS HEREOF SHALL IN NO WAY
BE AFFECTED OR IMPAIRED AND SUCH REMAINING PROVISIONS SHALL REMAIN IN FULL FORCE
AND EFFECT.

(D)           CAPTIONS.  MARGINAL CAPTIONS, TITLES OR EXHIBITS AND RIDERS AND
THE TABLE OF CONTENTS IN THIS LEASE ARE FOR CONVENIENCE AND REFERENCE ONLY, AND
ARE IN NO WAY TO BE CONSTRUED AS DEFINING, LIMITING OR MODIFYING THE SCOPE OR
INTENT OF THE VARIOUS PROVISIONS OF THIS LEASE.

(E)           GENDER.  AS USED IN THIS LEASE, THE WORD “PERSON” SHALL MEAN AND
INCLUDE, WHERE APPROPRIATE, AN INDIVIDUAL, CORPORATION, PARTNERSHIP OR OTHER
ENTITY; THE PLURAL SHALL BE SUBSTITUTED FOR THE SINGULAR, AND THE SINGULAR FOR
THE PLURAL, WHERE APPROPRIATE; AND THE WORDS OF ANY GENDER SHALL MEAN TO INCLUDE
ANY OTHER GENDER.

(F)            ENTIRE AGREEMENT.  THIS LEASE, INCLUDING THE EXHIBITS AND ANY
RIDERS HERETO (WHICH ARE HEREBY INCORPORATED BY THIS REFERENCE, EXCEPT THAT IN
THE EVENT OF ANY CONFLICT BETWEEN THE PRINTED PORTIONS OF THIS LEASE AND ANY
EXHIBITS OR RIDERS, THE TERM OF SUCH EXHIBITS OR RIDERS SHALL CONTROL),
SUPERSEDES ANY PRIOR DISCUSSIONS, PROPOSALS, NEGOTIATIONS AND DISCUSSIONS
BETWEEN THE PARTIES AND THE LEASE CONTAINS ALL THE AGREEMENTS, CONDITIONS,
UNDERSTANDINGS, REPRESENTATIONS AND WARRANTIES MADE BETWEEN THE PARTIES HERETO
WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND MAY NOT BE MODIFIED ORALLY OR IN
ANY MANNER OTHER THAN BY AN AGREEMENT IN WRITING SIGNED BY BOTH PARTIES HERETO
OR THEIR RESPECTIVE SUCCESSORS IN INTEREST.  WITHOUT IN ANY WAY LIMITING THE
GENERALITY OF THE FOREGOING, THIS LEASE CAN ONLY BE EXTENDED PURSUANT TO THE
TERMS HEREOF, AND IN TENANT’S CASE, WITH THE TERMS HEREOF, AND IN TENANT’S CASE,
WITH THE DUE EXERCISE OF AN OPTION (IF ANY) CONTAINED HEREIN OR A FORMAL
AGREEMENT SIGNED BY BOTH LANDLORD AND TENANT SPECIFICALLY EXTENDING THE TERM. 
NO NEGOTIATIONS, CORRESPONDENCE BY LANDLORD OR OFFERS TO EXTEND THE TERM SHALL
BE DEEMED AN EXTENSION OF THE TERMINATION DATE FOR ANY PERIOD WHATSOEVER.

(G)           COUNTERPARTS.  THIS LEASE MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH WHEN TAKEN TOGETHER SHALL BE DEEMED TO BE ONE AND
THE SAME INSTRUMENT.

(H)           TELEFAX SIGNATURES.  THE PARTIES ACKNOWLEDGE AND AGREE THAT
NOTWITHSTANDING ANY LAW OR PRESUMPTION TO THE CONTRARY A TELEFAXED SIGNATURE OF
EITHER PARTY WHETHER UPON THIS LEASE OR ANY RELATED DOCUMENT SHALL BE DEEMED
VALID AND BINDING AND ADMISSIBLE BY EITHER PARTY AGAINST THE OTHER AS IF SAME
WERE AN ORIGINAL INK SIGNATURE.

(I)            CALCULATION OF TIME.  IN COMPUTING ANY PERIOD OF TIME PRESCRIBED
OR ALLOWED BY ANY PROVISION OF THIS LEASE, THE DAY OF THE ACT, EVENT OR DEFAULT
FROM WHICH THE DESIGNATED PERIOD OF TIME BEGINS TO RUN SHALL NOT BE INCLUDED. 
THE LAST DAY OF THE PERIOD SO COMPUTED SHALL BE INCLUDED, UNLESS IT IS A
SATURDAY, SUNDAY OR A LEGAL HOLIDAY, IN WHICH EVENT THE PERIOD RUNS UNTIL THE
END OF THE NEXT DAY WHICH IS NOT A SATURDAY, SUNDAY, OR LEGAL HOLIDAY. 

37


--------------------------------------------------------------------------------


 

UNLESS OTHERWISE PROVIDED HEREIN, ALL NOTICES AND OTHER PERIODS EXPIRE AS OF
5:00 P.M. (LOCAL TIME IN PLYMOUTH MEETING, PENNSYLVANIA) ON THE LAST DAY OF THE
NOTICE OR OTHER PERIOD.

(J)            NO MERGER.  THERE SHALL BE NO MERGER OF THIS LEASE OR OF THE
LEASEHOLD ESTATE HEREBY CREATED WITH THE FEE ESTATE IN THE PREMISES OR ANY PART
THEREOF BY REASON OF THE FACT THAT THE SAME PERSON, FIRM, CORPORATION, OR OTHER
LEGAL ENTITY MAY ACQUIRE OR HOLD, DIRECTLY OR INDIRECTLY, THIS LEASE OF THE
LEASEHOLD ESTATE AND THE FEE ESTATE IN THE PREMISES OR ANY INTEREST IN SUCH FEE
ESTATE, WITHOUT THE PRIOR WRITTEN CONSENT OF LANDLORD’S MORTGAGEE.

(K)           TIME OF THE ESSENCE.  TIME IS OF THE ESSENCE IN ALL PROVISIONS OF
THIS LEASE, INCLUDING ALL NOTICE PROVISIONS TO BE PERFORMED BY OR ON BEHALF OF
TENANT AND LANDLORD.

(L)            RECORDATION OF LEASE.  TENANT SHALL NOT RECORD THIS LEASE WITHOUT
THE WRITTEN CONSENT OF LANDLORD.

(M)          ACCORD AND SATISFACTION.  NO PAYMENT BY TENANT OR RECEIPT BY
LANDLORD OF A LESSER AMOUNT THAN ANY PAYMENT OF FIXED RENT OR ADDITIONAL RENT
HEREIN STIPULATED SHALL BE DEEMED TO BE OTHER THAN ON ACCOUNT OF THE EARLIEST
STIPULATED FIXED RENT OR ADDITIONAL RENT DUE AND PAYABLE HEREUNDER, NOR SHALL
ANY ENDORSEMENT OR STATEMENT OR ANY CHECK OR ANY LETTER ACCOMPANYING ANY CHECK
OR PAYMENT AS RENT BE DEEMED AN ACCORD AND SATISFACTION.  LANDLORD MAY ACCEPT
SUCH CHECK OR PAYMENT WITHOUT PREJUDICE TO LANDLORD’S RIGHT TO RECOVER THE
BALANCE OF SUCH RENT OR PURSUE ANY OTHER RIGHT OR REMEDY PROVIDED FOR IN THIS
LEASE, AT LAW OR IN EQUITY.

(N)           NO PARTNERSHIP.  LANDLORD DOES NOT, IN ANY WAY OR FOR ANY PURPOSE,
BECOME A PARTNER OF TENANT IN THE CONDUCT OF ITS BUSINESS, OR OTHERWISE, OR
JOINT VENTURER OR A MEMBER OF A JOINT ENTERPRISE WITH TENANT.  THIS LEASE
ESTABLISHES A RELATIONSHIP SOLELY OF THAT OF A LANDLORD AND TENANT.

(O)           NO PRESUMPTION AGAINST DRAFTER.  LANDLORD AND TENANT UNDERSTAND,
AGREE, AND ACKNOWLEDGE THAT: (I) THIS LEASE HAS BEEN FREELY NEGOTIATED BY BOTH
PARTIES; AND (II) THAT, IN THE EVENT OF ANY CONTROVERSY, DISPUTE, OR CONTEST
OVER THE MEANING, INTERPRETATION, VALIDITY, OR ENFORCEABILITY OF THIS LEASE, OR
ANY OF ITS TERMS OR CONDITIONS, THERE SHALL BE NO INFERENCE, PRESUMPTION, OR
CONCLUSION DRAWN WHATSOEVER AGAINST EITHER PARTY BY VIRTUE OF THAT PARTY HAVING
DRAFTED THIS LEASE OR ANY PORTION THEREOF.

(P)           FORCE MAJEURE.  IF BY REASON OF STRIKES, WARS OR OTHER LABOR
DISPUTES, FIRE OR OTHER CASUALTY (OR REASONABLE DELAYS IN ADJUSTMENT OF
INSURANCE), ACCIDENTS, ORDERS OR REGULATIONS OF ANY FEDERAL, STATE, COUNTY OR
MUNICIPAL AUTHORITY, OR ANY OTHER CAUSE BEYOND LANDLORD’S REASONABLE CONTROL,
LANDLORD IS UNABLE TO FURNISH OR IS DELAYED IN FURNISHING ANY UTILITY OR SERVICE
REQUIRED TO BE FURNISHED BY LANDLORD UNDER THE PROVISIONS OF THIS LEASE OR IS
UNABLE TO PERFORM OR MAKE OR IS DELAYED IN PERFORMING OR MAKING ANY
INSTALLATIONS, DECORATIONS, REPAIRS, ALTERATIONS, ADDITIONS OR IMPROVEMENTS, OR
IS UNABLE TO FULFILL OR IS DELAYED IN FULFILLING ANY OF LANDLORD’S OTHER
OBLIGATIONS UNDER THIS LEASE (COLLECTIVELY, “FORCE MAJEURE”) AND PROVIDED THAT
LANDLORD SHALL NOTIFY TENANT WITHIN FIVE (5) BUSINESS DAYS FOLLOWING THE ONSET
OF A FORCE MAJEURE EVENT), NO SUCH INABILITY OR DELAY SHALL CONSTITUTE AN ACTUAL
OR CONSTRUCTIVE

38


--------------------------------------------------------------------------------


 

EVICTION, IN WHOLE OR IN PART, OR IMPOSE ANY LIABILITY UPON LANDLORD OR ITS
AGENTS, BY REASON OF INCONVENIENCE OR ANNOYANCE TO TENANT, OR INJURY TO OR
INTERRUPTION OF TENANT’S BUSINESS, OR OTHERWISE.  NOTWITHSTANDING THE FOREGOING,
IF THE PREMISES IS WITHOUT WATER, ELEVATOR SERVICE OR ELECTRIC OR ANY OTHER
UTILITY SERVICE FOR MORE THAN TWO (2) CONSECUTIVE BUSINESS DAYS AND DUE TO THE
FOREGOING TENANT IS UNABLE TO CONDUCT ALL OR A SUBSTANTIAL PORTION OF TENANT’S
NORMAL BUSINESS OPERATIONS THEREIN, THEN THE RENT SHALL EQUITABLY ABATE UNTIL
SUCH ELECTRIC OR OTHER UTILITY OR ELEVATOR SERVICE IS RESTORED TO THE PREMISES,
PROVIDED HOWEVER, THAT IN THE EVENT SUCH INTERRUPTION OR DELAY OF SERVICE OF
SUCH UTILITY IS SUBSTANTIALLY DUE TO AN ACT OR OMISSION OF TENANT OR TENANT’S
AGENTS, EMPLOYEES, CONTRACTORS OR INVITEES OR AN OVERLOAD OF THE BUILDING’S
CAPACITY FOR SUCH UTILITY BY ANY OF SUCH FOREGOING ENTITIES OR PERSONS, THE
FOREGOING ABATEMENT SHALL NOT APPLY.

38.           CONSENT TO JURISDICTION.  Tenant hereby consents to the exclusive
jurisdiction of the state courts located in Burlington County and to the federal
courts located in the District of New Jersey.

39.           WAIVER OF TRIAL BY JURY.  Landlord and Tenant waive the right to a
trial by jury in any action or proceeding based upon, or related to, the subject
matter of this lease.  This waiver is knowingly, intentionally, and voluntarily
made by Tenant and Tenant acknowledges that neither Landlord nor any person
acting on behalf of Landlord has made any representations of fact to induce this
waiver of trial by jury or in any way to modify or nullify its effect.  Tenant
further acknowledges that it has been represented (or has had the opportunity to
be represented) in the signing of this lease and in the making of this waiver by
independent legal counsel, selected of its own free will, and that it has had
the opportunity to discuss this waiver with counsel.  Tenant further
acknowledges that it has read and understands the meaning and ramifications of
this waiver provision and as evidence of same has executed this lease.

40.           EXCLUSIVE USE.  Landlord covenants and agrees that during the Term
of the Lease, Landlord shall not lease any premises in the Building to:

Total eMed-EDIX
Heartland Information Systems, Inc.
C-Bay Systems, Ltd.
Healthscribe, Inc.
Dictophone, Inc.
Precyse Solutions, Inc.
Disk Writer, Inc.
Transcend Services, Inc.

whose business is medical transcription services or medical document management
services, digital dictation, electronic medical transcription, or reimbursement
coding services for healthcare providers.  Tenant shall have a right to update
the list of competitors to which Landlord may not lease space within the
Building (but not increase the list), which updated list shall become effective
thirty days following submission to Landlord.

39


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Lease under seal the
day and year first above written.




WITNESS:

 

LANDLORD:
BRANDYWINE OPERATING PARTNERSHIP, L.P.
By: Brandywine Realty Trust, its general partner

 

 

 

 

 

 

 

 

By:

/s/ George D. Sowa

 

 

 

George D. Sowa, Senior Vice President

 


ATTEST:

 

TENANT:
MEDQUIST INC.



 

 

 

 

By:

/s/ John M. Suender

 

 

 

 

John M. Suender, Executive Vice President

 

 

40


--------------------------------------------------------------------------------


 

EXHIBIT “A”

SPACE PLAN

A-1


--------------------------------------------------------------------------------


 

EXHIBIT “B”

CONFIRMATION OF LEASE TERM

Tenant:  MedQuist, Inc.
Premises:  1000 Bishops Gate Boulevard
Mt. Laurel, New Jersey
Square Footage:          
Suite Numbers: 200 and 300

CONFIRMATION OF LEASE TERM

THIS MEMORANDUM is made as of the          day of              , 200  , between
BRANDYWINE OPERATING PARTNERSHIP, L.P., a Delaware limited partnership, with an
office at 401 Plymouth Road, Suite 500, Plymouth Meeting, PA 19462 (“Landlord”)
and MEDQUIST, INC., with its principal place of business at
                                                             (“Tenant”), who
entered into a lease dated for reference purposes as of                 , 200  ,
covering certain premises located at 1000 Bishops Gate Boulevard, Mt.  Laurel,
NJ.  All capitalized terms, if not defined herein, shall be defined as they are
defined in the Lease.

1.             The Parties to this Memorandum hereby agree that the date of
          , 200   is the “Commencement Date” of the Term, that the date
             , 200   is the Rent Commencement Date and the date            is
the expiration date of the Lease.

2.             Tenant hereby confirms the following:

(a)           That it has accepted possession of the Premises pursuant to the
terms of the Lease;

(b)           That the improvements, including the Landlord Work and Tenant’s
Work, required to be furnished according to the Lease by Landlord have been
substantially completed;

(c)           That Landlord has fulfilled all of its duties of an inducement
nature or are otherwise set forth in the Lease;

(d)           That there are no offsets or credits against rentals, and the
$              Security Deposit has been paid as provided in the Lease;

(e)           That there is no default by Landlord or Tenant under the Lease and
the Lease is in full force and effect.

3.             Landlord hereby confirms to Tenant that its Building Number is
           and its Lease Number is              .  This information must
accompany each Rent check or wire payment.

B-1


--------------------------------------------------------------------------------


 

4.     Tenant’s Notice Address is:

 

Tenant’s Billing Address is:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

Attn:

 

Phone No.:

 

 

Phone No.:

 

Fax No.:

 

 

Fax No.:

 

E-mail:

 

 

E-mail:

 

 

 

4.             This Memorandum, each and all of the provisions hereof, shall
inure to the benefit, or bind, as the case may require, the parties hereto, and
their respective successors and assigns, subject to the restrictions upon
assignment and subletting contained in the Lease.

WITNESS:

LANDLORD:
BRANDYWINE OPERATING PARTNERSHIP, L.P.

 

By:          Brandywine Realty Trust,

its general partner

 

 

 

 

By:

 

 

 

WITNESS:

TENANT:
MEDQUIST INC.

 

 

 

 

 

 

By:

 

 

B-2


--------------------------------------------------------------------------------


EXHIBIT “C”

BUILDING RULES AND REGULATIONS
LAST REVISION: MARCH 14,2002

Landlord reserves the right to rescind any of these rules and make such other
and further rules and regulations as in the judgment of Landlord shall from time
to time be needed for the safety, protection, care and cleanliness of the
Project, the operations thereof, the preservation of good order therein and the
protection and comfort of its tenants, their agents, employees and invitees,
which rules when made and notice thereof given to Tenant shall be binding upon
him, her or it in a like manner as if originally prescribed.  Wherever
Landlord’s consent is required, Landlord shall not unreasonably withhold such
consent.

1.             Sidewalks, entrances, passages, elevators, vestibules, stairways,
corridors, halls, lobby and any other part of the Building shall not be
obstructed or encumbered by any Tenant or used for any purpose other than
ingress or egress to and from each tenant’s premises.  Landlord shall have the
right to control and operate the common portions of the Building and exterior
facilities furnished for common use of the tenants (such as the eating, smoking,
and parking areas) in such a manner as Landlord deems appropriate.

2.             No awnings or other projections shall be attached to the outside
walls of the Building without the prior written consent of Landlord.  All
drapes, or window blinds, must be of a quality, type and design, color and
attached in a manner approved by Landlord.

3.             No showcases or other articles shall be put in front of or
affixed to any part of the exterior of the Building, or placed in hallways or
vestibules without prior written consent of Landlord.

4.             Rest rooms and other plumbing fixtures shall not be used for any
purposes other than those for which they were constructed and no debris,
rubbish, rags or other substances shall be thrown therein.  Only standard toilet
tissue may be flushed in commodes.  All damage resulting from any misuse of
these fixtures shall be the responsibility of the tenant who, or whose
employees, agents, visitors, clients, or licensees shall have caused same.

5.             No tenant, without the prior consent of Landlord, shall mark,
paint, drill into, bore, cut or string wires or in any way deface any part of
the Premises or the Building of which they form a part except for the reasonable
hanging of decorative or instructional materials on the walls of the Premises,
without prior written consent of Landlord.

6.             Tenants shall not construct or maintain, use or operate in any
part of the project any electrical device, wiring or other apparatus in
connection with a loud speaker system or other sound/communication system which
may be heard outside the Premises.  Any such communication system to be
installed within the Premises shall require prior written approval of Landlord.

7.             No mopeds, skateboards, scooters or other vehicles and no
animals, birds or other pets of any kind shall be brought into or kept in or
about the Building.

C-1


--------------------------------------------------------------------------------




 

8.             No tenant shall cause or permit any unusual or objectionable
odors to be produced upon or permeate from its premises.

9.             No space in the Building shall be used for the manufacture of
goods for sale in the ordinary course of business, or for sale at auction of
merchandise, goods or property of any kind.

10.           No tenant, or employees of tenant, shall make any unseemly or
disturbing noises or disturb or interfere with the occupants of this or
neighboring buildings or residences by voice, musical instrument, radio, talking
machines, whistling, singing, or in any way.  All passage through the Building’s
hallways, elevators, and main lobby shall be conducted in a quiet, business-like
manner.  Rollerblading and Rollerskating shall not be permitted in the Building
or in the common areas of the Project.

11.           No tenant shall throw anything out of the doors, windows, or down
corridors or stairs of the Building.

12.           Tenant shall not place, install or operate on the Premises or in
any part of the Project, any engine, stove or machinery or conduct mechanical
operations or cook thereon or therein (except for coffee machine, microwave
oven, toasters and/or vending machine), or place or use in or about the Premises
or Project any explosives, gasoline, kerosene oil, acids, caustics or any other
flammable, explosive, or hazardous material without prior written consent of
Landlord.

13.           No smoking is permitted in the Building, including but not limited
to the Premises, rest rooms, hallways, elevators, stairs, lobby, exit and
entrances vestibules, sidewalks, parking lot area except for the designated
exterior smoking area.  All cigarette ashes and butts are to be deposited in the
containers provided for same, and not disposed of on sidewalks, parking lot
areas, or toilets within the Building rest rooms.

14.           Tenants are not to install any additional locks or bolts of any
kind upon any door or window of the Building without prior written consent of
Landlord.  Each tenant must, upon the termination of tenancy, return to the
Landlord all keys for the Premises, either furnished to or otherwise procured by
such tenant, and all security access cards to the Building.

15.           All doors to hallways and corridors shall be kept closed during
business hours except as they may be used for ingress or egress.

16.           Tenant shall not use the name of the Building, Landlord or
Landlord’s Agent in any way in connection with his business except as the
address thereof.  Landlord shall also have the right to prohibit any advertising
by tenant, which, in its sole opinion, tends to impair the reputation of the
Building or its desirability as a building for offices, and upon written notice
from Landlord, tenant shall refrain from or discontinue such advertising.

17.           Tenants must be responsible for all Security Access cards issued
to them, and to secure the return of same from any employee terminating
employment with them.  Landlord shall issue Tenant 120 access cards.  Each
additional card above the 120 provided at not cost and lost cards shall cost
$35.00 per card to replace.  No person/company other than

C-2


--------------------------------------------------------------------------------




 

Building tenants and/or their employees may have Security Access cards unless
Landlord grants prior written approval.

18.           All deliveries by vendors, couriers, clients, employees or
visitors to the Building which involve the use of a hand cart, hand truck, or
other heavy equipment or device must be made via the Freight Elevator.  Tenant
shall be responsible to Landlord for any loss or damage resulting from any
deliveries made by or for tenant to the Building.  Tenant shall procure and
deliver a certificate of insurance from tenant’s movers which certificate shall
name Landlord as an additional insured.

19.           Landlord reserves the right to inspect all freight to be brought
into the Building, and to exclude from the Building all freight or other
material which violates any of these rules and regulations.

20.           Tenant will refer all contractors, contractor’s representatives
and installation technicians, rendering any service on or to the premises for
tenant, to Landlord for Landlord’s approval and supervision before performance
of any contractual service or access to Building.  This provision shall apply to
all work performed in the Building including installation of telephones,
telegraph equipment, electrical devices and attachments and installations of any
nature affecting floors, walls, woodwork, trim, windows, ceilings, equipment or
any other physical portion of the Building.  Landlord reserves right to require
that all agents of contractors/vendors sign in and out of the Building.

21.           Landlord reserves the right to exclude from the Building at all
times any person who is not known or does not properly identify himself to
Landlord’s management or security personnel.

22.           Landlord may require, at its sole option, all persons entering the
Building after 6 PM or before 7 AM, Monday through Friday and at any time on
Holidays, Saturdays and Sundays, to register at the time they enter and at the
time they leave the Building.

23.           No space within the Building, or in the common areas such as the
parking lot, may be used at any time for the purpose of lodging, sleeping, or
for any immoral or illegal purposes.

24.           No employees or invitees of tenant shall use the hallways, stairs,
lobby, or other common areas of the Building as lounging areas during “breaks”
or during lunch periods.

25.           No canvassing, soliciting or peddling is permitted in the Building
or its common areas by tenants, their employees, or other persons.

26.           No mats, trash, or other objects shall be placed in the public
corridors, hallways, stairs, or other common areas of the Building.

27.           Tenant must place all recyclable items of cans, bottles, plastic
and office recyclable paper in appropriate containers provided by Landlord in
each tenant’s space.  Removal of these recyclable items will be by Landlord’s
janitorial personnel.

C-3


--------------------------------------------------------------------------------




 

28.           Landlord does not maintain suite finishes which are non-standard,
such as kitchens, bathrooms, wallpaper, special lights, etc.  However, should
the need arise for repair of items not maintained by Landlord, Landlord at its
sole option, may arrange for the work to be done at tenant’s expense.

29.           Drapes and/or blinds installed by tenant, which are visible from
the exterior of the Building, must be cleaned by Tenant, at its own expense, at
least once a year.

30.           No pictures, signage, advertising, decals, banners, etc. are
permitted to be placed in or on windows in such a manner as they are visible
from the exterior, without the prior written consent of Landlord.

31.           Tenant or tenant’s employees are prohibited at any time from
eating or drinking in hallways, elevators, rest rooms, lobby or lobby
vestibules.

32.           Tenant shall be responsible to Landlord for any acts of vandalism
performed in the Building by its employees, agents, invitees or visitors.

33.           No tenant shall permit the visit to its Premises of persons in
such numbers or under such conditions as to interfere with the use and enjoyment
of the entrances, hallways, elevators, lobby or other public portions or
facilities of the Building and exterior common areas by other tenants.

34.           Landlord’s employees shall not perform any work or do anything
outside of their regular duties unless under special instructions from
Landlord.  Requests for such requirements must be submitted in writing to
Landlord.

35.           Tenant agrees that neither tenant nor its agents, employees,
licensees or invitees will interfere in any manner with the installation and/or
maintenance of the heating, air conditioning and ventilation facilities and
equipment.

36.           Landlord will not be responsible for lost or stolen personal
property, equipment, money or jewelry from tenant’s area or common areas of the
Project regardless of whether such loss occurs when area is locked against entry
or not.

37.           Landlord will not permit entrance to tenant’s Premises by use of
pass key controlled by Landlord, to any person at any time without written
permission of tenant, except employees, contractors or service personnel
supervised or employed by Landlord.

38.           Tenant and its agents, employees and invitees shall observe and
comply with the driving and parking signs and markers on the Building grounds
and surrounding areas.

39.           Tenant and its employees, invitees, agents, etc. shall not enter
other separate tenants’ hallways, restrooms or premises unless they have
received prior approval from Landlord’s management or such tenant.

40.           Tenant shall not use or permit the use of any portion of the
Premises for outdoor storage.

C-4


--------------------------------------------------------------------------------


EXHIBIT “D”

CLEANING SPECIFICATIONS

DAILY:  BUILDING AND TENANT AREAS

1.                                       All desks and other furniture will be
dusted with specially treated dust clothes.

2.                                       All windowsills, chair rails,
baseboards, moldings, partitions and picture frames that are less than six feet
in height will be hand dusted and wiped clean.

3.                                       All non-carpeted floors will be dust
mopped with specially treated dust mops.

4.                                       All bright metal work will be
maintained and kept in a clean and polished condition.

5.                                       All drinking fountains will be
thoroughly cleaned and sanitized.

6.                                       All stairways will be swept and wet
mopped.  Stairways shall be policed daily to remove all debris.  Walls,
handrails and fixtures are to be spot cleaned and dusted.  Lights, pipes and
signage are to be dusted as necessary.

7.                                       All elevators will be vacuumed and the
interior of all cabs will be wiped clean and all metal hardware will be
polished.  This includes damp wipe, dust and/or thoroughly cleaning all exterior
doors, cab walls, doorframes, indicator panels, tracts, plates and grooves.

8.                                       Empty, clean -and dust all wastepaper
baskets, ashtrays, receptacles, etc.  After emptying waste baskets, reline with
an approved liner as needed.

9.                                       Remove all trash and wastepaper to
areas designated by management.

10.                                 Vacuum all carpeted areas.  This shall
include all walk-off mats.  In addition, the carpets are to be spot cleaned when
necessary.

11.                                 All tile floors will maintain a satin
finish.  Hard surface floor areas shall be maintained in a manner which
consistently presents the appearance desired without visible evidence of traffic
patterns.  Particular attention shall be paid to edges to ensure a proper and
dust free appearance.  Any damage to hard surface floors resulting from improper
care shall be the full responsibility of contractor.  Contractor shall provide
the details of a program to maintain tile floors to insure consistent luster and
remove all marks.

D-1


--------------------------------------------------------------------------------




 

12.                                 All glass surfaces, windows, doors and
directory boards shall be spot-cleaned, using an approved glass cleaner, and all
glass shall be left in a bright condition which is free of streaks and dust.

13.                                 Wipe and clean all counters, tables, chairs
and appliances in kitchen areas.

14.                                 Clean all glass at the building and tenant
entrances.

15.                                 Spot clean all horizontal and vertical
surfaces removing fingerprints, smudges and stains.

LAVATORIES:

1.                                        Floors are to be swept and washed
using an approved antiseptic liquid detergent.  Floors are to be machine
scrubbed as needed but not less frequently than every quarter.

2.                                       Refill all dispensers, empty trash,
clean and sanitize all restroom fixtures.  Wipe all counters, clean mirrors,
wipe chrome and spot wipe partitions and ceramic tile walls.

3.                                       Weekly wash all restroom partitions on
both sides.

4.                                       Remove all wastepaper and refuse.

5.                                       No less frequently than quarterly, wash
all ceramic tile walls.

WEEKLY

1.                                        Remove fingerprints, smudges and scuff
marks from all vertical and horizontal surfaces such as doors, walls and sills.

2.                                       Wash and refinish resilient floors in
public areas.  Strip, wax and polish the floors as needed.

3.                                       Polish and buff all no wax resilient
floors in tenant areas.

4.                                       Dust and damp wipe all louvers and
ceiling grills.

5.                                       Spot clean all interior partition glass
windows and clean all interior glass entrance doors.

QUARTERLY

1.                                        Dust and clean all vertical surfaces
such as walls, partitions, doors, etc.  That are not cleaned during the nightly
cleaning process.

2.                                       Dust and wipe clean all blinds.

D-2


--------------------------------------------------------------------------------




 

3.                                       Dust the inside of elevator telephone
cabinets.

4.                                       Shampoo all elevator carpets.

D-3


--------------------------------------------------------------------------------


EXHIBIT “E”

LANDLORD WORK LETTER

A.            Landlord’s Work.  Landlord shall cause the Building to be
constructed in substantial accordance with the plans listed on Exhibit 1 hereto,
as amended by changes to such plans as required by Landlord (“Landlord’s
Plans”).

Tenant will be required to cause its architect to coordinate Tenant’s interior
design documentation with Landlord’s Work (as hereinafter defined).

Landlord shall have the right, from time to time, to make changes to Landlord’s
Plans; provided however, in the instance of any material revision or supplement
to Landlord’s Plans which would require a material change in or result in a
material increase in the cost of Tenant Work (as hereinafter defined), then such
revisions and supplements shall be submitted to Tenant for approval, which
approval shall not be unreasonably withheld, delayed or conditioned unless it
causes an increase in Tenant’s costs.  Tenant’s failure to approve such changes
or to disapprove such changes with specific comment within five (5) business
days next following notice thereof from Landlord shall for all purposes
constitute Tenant’s deemed approval of the revision or supplement to be
implemented by Landlord.  Landlord shall further share all revised plans with
Tenant’s architect.

Landlord shall provide drywall on the “tenant space side” of core walls, around
columns (column covers) and all exterior building walls from the floor to the
base of all windows.  Window coverings, as depicted in the Landlord Plans or as
otherwise selected by Landlord and approved by Tenant within (5) business days
next following Landlord’s request therefor (Tenant’s failure to approve or to
disapprove with specific comments, within such time frame, shall for all
purposes constitute Tenant’s deemed approval of Landlord’s selection), will be
provided by Landlord at each perimeter window at Tenant’s cost.

The work called for by Landlord’s Plans (“Landlord’s Work”) shall be deemed
“substantially complete” when (i) the Building’s ground floor lobby, and public
areas on the ground floor, including all exterior walkways, driveways, accesses
and parking areas necessary for the Tenant’s occupancy, have been substantially
completed as required by applicable code, (ii) to the extent required to serve
the Premises and the public areas necessary for Tenant’s use and enjoyment of
the Premises, the heating, ventilating and air conditioning, elevator and
utility systems, including telephone trunk lines into the Building (but not
including installation of telephones, computers, or security systems for the
Premises), are installed and operating, (iii) the Building is weather tight and
roofing installed, (iv) Landlord shall have obtained at least a temporary
certificate of occupancy for the Building and the Premises, and (v) Landlord’s
architect shall have issued a certificate of substantial completion for
Landlord’s Work.

B.            Tenant Work.  On or before July 15, 2003 Tenant shall cause to be
prepared and sealed by an architect licensed in the State of New Jersey, and
shall submit to Landlord for its approval, all plans and specifications required
for the leasehold improvements to be constructed within the Premises (“Tenant
Plans”) which Tenant Plans shall be in substantial conformity in all respects
with the plans and specifications previously provided to Landlord and

E-1


--------------------------------------------------------------------------------




 

priced by Landlord for the Tenant Work..  Tenant shall reasonably endeavor to
use Landlord’s professionals to prepare the Tenant Plans.  Any delay by Tenant
in delivering the Tenant Plans as and when required hereunder shall constitute a
Tenant Delay, unless caused in any manner by Landlord or its agents,
professional or contractors.  Tenant Plans shall be sufficient so long as Tenant
Plans (a) are complete, finished and include detailed architectural, electrical,
plumbing, fire protection, HVAC and engineering drawings including all necessary
dimensions and specifications and all finish schedules; (b) are practicable and
consistent with Landlord’s Plans, subject to standard construction industry
tolerances and subject to reasonable as-built field conditions not specified on
Landlord’s Plans, (c) involve construction within the Premises only and do not
adversely affect or compromise any portion of the Building, and (d) do not
require any special materials or design or changes in or of the Building which
is not then already set forth in Landlord’s Plans or in Landlord’s judgment
cannot be accommodated without additional expense or delay.  To the extent
Tenant uses Landlord’s Architect to prepare such plans, Tenants Plans shall be
deemed to comply hereunder.  Tenant’s submission of Tenant Plans to Landlord
shall be deemed approval thereof by Tenant.  Such submission shall contain one
complete electronic media (CAD) copy (said CAD copy to contain Premises plans
only), four blue-line or black-line prints and one reproducible copy of each
page.  Tenant shall be solely responsible for the completeness and compliance of
Tenant Plans with all applicable laws, codes and regulations, including without
implied limitation, ADA, and all state and municipal permitting requirements. 
Landlord shall review Tenant Plans and respond to Tenant within thirty (30) days
after submission, and should Landlord elect to have Tenant Plans reviewed by
Landlord’s architects and engineers if Tenant’s Plans were not prepared by
Landlord’s professionals.  Tenant shall bear the reasonable expense of such
review.  Unless Tenant’s Plans are prepared by Landlord’s professionals, review
and approval of Tenant Plans by Landlord (and its professionals, as aforesaid)
shall in no instance be deemed or constitute a representation, warranty or
confirmation by Landlord or by its professionals of any kind regarding the
completeness of Tenant Plans or conformance therewith with applicable laws,
codes or regulations, or permitting requirements, or with the requirements of
Landlord’s Plans, or the adequacy of Tenant’s specifications or design, but
rather Landlord’s review (and review by Landlord’s professionals) is for the
protection of Landlord only; provided, however, that Landlord shall use
reasonable efforts to advise Tenant if such review indicates that Tenant Plans
violate or fail to satisfy any requirements of Landlord’s Work.  If Tenant Plans
are not sufficient, as above set forth, Landlord shall notify Tenant of the
insufficiency and Tenant shall cause such insufficiency to be remedied and the
remedy shall be incorporated into Tenant Plans by Tenant at Tenant’s expense and
resubmitted to Landlord, and the time involved in Tenant’s revision and
resubmission of Tenant Plans shall constitute a Tenant Delay, unless Tenant’s
Plans are prepared by Landlord’s professionals; it being further understood that
the foregoing shall not diminish the effect of any intervening Change Order
Delay.  If Landlord determines that Tenant Plans are still not sufficient after
Landlord’s review and Tenant’s resubmission, then the approval process described
above will be repeated; provided, however, that Landlord agrees to review
Tenant’s resubmission(s) as promptly as is reasonably practicable.  Tenant shall
make no changes to Tenant Plans after Landlord’s approval thereof without the
prior written consent of Landlord, which approval shall not be unreasonably
withheld, delayed or conditioned, and which changes shall be requested and
implemented, if at all, only in accordance with the procedures set forth below. 
Any delay in substantial completion of the construction set forth on Tenant
Plans (“Tenant Work”) or in Landlord’s Work resulting from such changes or from
an election by

E-2


--------------------------------------------------------------------------------




 

Tenant to incorporate special materials or designs in Tenant Plans shall be
deemed to be a Tenant Delay and shall have the consequences herein set forth. 
Landlord shall notify Tenant as quickly as reasonably practicable after receipt
of any changes to Tenant Plans if Landlord anticipates that the proposed changes
will delay substantial completion of construction.

C.            Construction of Tenant Work.

Landlord has delivered to Tenant a cost proposal for the construction of Tenant
Work from Landlord’s Contractor based on plans submitted to Landlord by Tenant.

Landlord shall contract with Landlord’s Contractor for the construction of the
Tenant Work in accordance with the Tenant Cost Proposal, and Landlord will
administer such construction, without additional charge by Landlord for
Landlord’s administration services, other than Landlord’s out of pocket fees,
costs and expenses, which costs and expenses shall be identified in advance by
Landlord.  Landlord shall endeavor to cause Landlord’s Contractor to reasonably
consult with Tenant in the selection by Landlord’s Contractor of subcontractors
for Tenant Work; provided, however, that Landlord’s Contractor shall at all
times retain the right to make the final selection of which subcontractors shall
be engaged for the Tenant Work project.

If Tenant deems any changes, additions or alterations in the Tenant Plans
necessary or desirable, Tenant shall submit such proposed changes, additions or
alterations to Landlord in writing.  As promptly as is reasonably practicable
upon receipt of such proposed changes, additions or alterations, Landlord shall
provide Tenant with the following: (i) the estimated cost to Tenant, if any, of
the proposed changes, additions or alterations, and (ii) an estimate of the
delay, if any, in the estimated Substantial Completion Date which will result
from the installation of the proposed changes, additions or alterations.  If
Landlord reasonably anticipates any delay in the prosecution of either or both
Landlord’s Work and Tenant Work during such time as Landlord is evaluating
Tenant’s proposed changes, additions or alterations, or as a result of
Landlord’s evaluation thereof, Landlord shall advise Tenant of the same, and
unless Tenant shall immediately instruct Landlord to disregard Tenant’s request,
then any such period of delay encountered in Landlord’s review of Tenant’s
requested changes, additions or alterations shall (the remaining provisions of
this Work Letter notwithstanding), constitute a Tenant Delay (as further defined
herein), regardless of whether Tenant and Landlord shall subsequently execute a
written change order implementing such changes, additions and alterations.

Within two (2) business days next following Landlord’s request therefor after
Tenant shall have submitted to Landlord its request to make such proposed
changes, additions and alterations, Tenant shall provide to Landlord such
further information as may be requested by Landlord in its evaluation of
Tenant’s request, and within two (2) business days after receipt from Landlord
of Landlord’s estimate of cost and estimate of delay (as provided at clauses (i)
and (ii) in the preceding paragraph), Tenant shall notify Landlord in writing
which, if any, of the proposed changes Landlord is authorized to make, and any
delay by Tenant in delivering such notice and executing a written change order
(to the extent Tenant determines to make such changes) within such period shall
constitute a Tenant Delay.  Landlord shall not effect any such changes in the
absence of a change order signed by Landlord and by Tenant confirming the
foregoing cost and delay information.  In the event Tenant shall fail to provide
to Landlord any

E-3


--------------------------------------------------------------------------------




 

additional information requested by Landlord in its evaluation of any proposed
changes, additions or alterations within the aforesaid two (2) business days,
then the time interval between the end of such two (2) days and the day on which
Landlord actually receives such information shall be deemed to be a further
Tenant Delay.

Anything herein contained to the contrary notwithstanding, the parties
acknowledge and agree that the process of reviewing change order requests is
time consuming and costly, regardless of whether the changes contemplated are
ultimately implemented.  Landlord discourages Tenant from the practice of
requesting that Landlord consider immaterial or “frivolous” changes or that
Landlord price out and estimate the possible delay associated with a broad range
of possible changes, alterations and additions, and in each such instance Tenant
is strongly encouraged to narrow the scope of its proposal to a finite number of
“alternatives” acceptable to Tenant and therefore the time and expense
associated with Landlord’s review of the same.  Tenant is advised that excessive
use of the change order process will invariably result in additional Tenant
Delays.

Tenant Delays arising under Section C of this Work letter in regard to proposed
changes, additions or alterations in Tenant Work are sometimes herein or in the
Lease referred to as “Change Order Delays.”

D.            Job Meetings.  Representatives of Tenant and Tenant’s architect
shall be permitted to attend all job meetings during the course of construction
of Landlord’s Work and, if so elected by Tenant as hereinabove provided, the
Tenant’s Work.  Tenant’s initial construction representative will be Frank Lucas
of Charles Matsinger Associates, Telephone: 215-925-9257,
Facsimile:                                   ; e-mail: fvl@matsinger.com.

E.             Possession and Commencement Date.  Landlord shall endeavor to
have the Landlord’s Work and, if timely elected by Tenant as hereinabove
provided, the Tenant Work substantially completed by April 1, 2004 (“Targeted
Date”) provided, however, that the Targeted Date shall, in addition to extension
for Tenant Delay and Change Order Delay, also be extended for the additional
time equal to the aggregate time lost by Landlord due to strikes or other labor
disputes not caused by Landlord, intervening governmental restrictions, delay in
obtaining governmental permits and approvals, scarcity of labor or materials,
war or other emergency, accidents, floods, fire or other casualties, atypical
adverse weather conditions, or any cause which is beyond the reasonable control
of Landlord (or in the case of a Tenant delay, Tenant) (“Force Majeure Delay”). 
The Targeted Date notwithstanding, in no event shall any Tenant Delay or any
Change Order Delay in any manner delay or postpone any obligation of Tenant to
pay Fixed Rent or Additional Rent as and when such obligation shall have
otherwise accrued under the Lease.

Landlord Work and Tenant Work shall be deemed substantially complete (and the
“Commencement Date,” as such term is used in the Lease shall be deemed to have
occurred) on the date on which the Premises are (or would have been, but for any
Tenant Delay or Change Order Delay) ready for occupancy in accordance with
Tenant Plans, and any remaining minor punch list work can reasonably be expected
to be completed by Landlord’s Contractor within such additional period of time
thereafter as shall be reasonable under the circumstances, provided Landlord’s
contractor shall have undertaken such remaining work and shall be diligently

E-4


--------------------------------------------------------------------------------




 

prosecuting the same to completion, in any case without materially adversely
affecting Tenant’s ability to occupy and utilize substantially all the Tenant’s
Premises for the Permitted Use, and provided, further that Landlord has obtained
at least a temporary certificate of occupancy permitting Tenant to occupy
Tenant’s Premises and Tenant’s architect has issued a certificate of substantial
completion.  Any remaining work shall be fully described by Tenant’s architect
on a punch list to be certified to Landlord, Tenant and Landlord’s contractor
and shall indicate all remaining work, except for such items as could not be
reasonably identified by the parties (latent items) at such time and, except as
hereinafter provided, shall be the sole document controlling such remaining
work.  Tenant’s acceptance of the punch list shall be Tenant’s acknowledgment
that the Tenant’s Premises are substantially complete except for such items as
could not be reasonably identified by the parties (latent items) at such time. 
Anything herein or in the Lease contained to the contrary notwithstanding, if
Tenant’s architect withholds either or both the aforesaid certificate of
substantial completion and certified punch list, or withholds any other
certifications required hereunder or under the Lease, and if in Landlord’s
reasonable opinion there is no reasonable basis for such withholding, Landlord
may have the certification(s) made by its own architect; in which event,
Landlord’s architect’s certification shall be conclusive evidence of the date of
substantial completion of Landlord’s Work and Tenant Work, and the contents of
the punch list, if any.

F.             Tenant Delay.  Notwithstanding any provision herein or in the
Lease to the contrary, the Landlord Delivery Date for Landlord’s Work and the
Commencement Date shall in no event be delayed or extended by any “Tenant Delay”
or Change Order Delay, and each such date (as applicable) shall be deemed to
have occurred on the day that each such date (as applicable) would have occurred
but for any intervening Tenant Delay or Change Order Delay.  Without limitation
of the facts or circumstances also agreed by the parties herein or in the Lease
to constitute “Tenant Delay,” “Tenant Delay” shall also mean and include but not
be limited to delays resulting from changes, revisions or supplements to the
scope of Landlord’s Work or Tenant Work requested by Tenant; Tenant’s failure to
provide information, materials, documents, plans or specifications, or to
furnish Tenant’s cooperation as required by Landlord in connection with
Landlord’s Work or Tenant Work within the required time periods, including
Tenant’s initial submission of Tenant Plans; delays in the preparation,
finalization or approval of the Tenant Plans caused by Tenant or its architect,
contractors, authorized representative, agents or employees; delays caused by
modifications, revisions or changes to Tenant Plans caused or required by Tenant
or its architect, contractors, authorized representative, agents or employees,
or by any state or municipal authority (including, without limitation,
modifications, revisions or changes required to Tenant Plans or Landlord’s Plans
upon presentation of Tenant Plans (or revisions thereto) for permitting; delays
in the delivery or installation of any special, long-lead or non-standard items
specified by Tenant; or delays caused by delivery, installation or completion of
any Tenant finish work performed by Tenant’s contractors; or any other delay
caused by Tenant or its architect, contractors, representatives, agents or
employees.  Notwithstanding anything in this Section G to the contrary, with
regard to those Tenant Delays which, pursuant to the express provisions of this
Work Letter, shall not be assessed or be deemed to have occurred in the absence
of Landlord’s notice, Landlord agrees to furnish such notice as soon as
reasonably practicable after Landlord shall have actual knowledge of the facts
or circumstances giving rise thereto; the parties agreeing that such notice may
be delivered telephonically or by facsimile transmission to Tenant’s
representative.  In the event any Tenant Delay or Change Order Delay shall
occur, substantial completion of the Landlord’s Work and Tenant Work shall be
deemed to

E-5


--------------------------------------------------------------------------------




 

have occurred on the date on which substantial completion thereof would have
occurred, but for the Tenant Delays and Change Order Delays.

E-6


--------------------------------------------------------------------------------